Exhibit 10.1

EXECUTION VERSION

 

 

 

$815,000,000

CREDIT AND GUARANTY AGREEMENT

among

Ancestry.com LLC,

as Holdings,

Ancestry US Holdings Inc.,

as U.S. Holdings,

Ancestry.com Inc.,

as the Borrower,

The Several Lenders from Time to Time Parties Hereto,

Morgan Stanley Senior Funding, Inc., Credit Suisse Securities (USA) LLC,

Deutsche Bank Securities Inc., Goldman Sachs Bank USA and RBC Capital Markets,

as Joint Lead Arrangers and Joint Bookrunners

and

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

Dated as of August 28, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   SECTION 1.    DEFINITIONS      1      1.1    Defined Terms
     1      1.2    Other Interpretive Provisions      61      1.3   
Calculations; Computations; Latest Maturity Date      61      1.4    Limited
Condition Transactions      63      1.5    Luxembourg Terms      64    SECTION
2.    AMOUNT AND TERMS OF CREDIT      64      2.1    The Commitments      64   
  2.2    Minimum Amount of Each Borrowing      66      2.3    Notice of
Borrowing      66      2.4    Repayment of Loans      67      2.5   
Disbursement of Funds      68      2.6    Notes      69      2.7   
Conversions/Continuation      69      2.8    Pro Rata Borrowings      70     
2.9    Interest      70      2.10    Interest Periods      71      2.11   
Increased Costs, Illegality, etc.      72      2.12    Compensation      75     
2.13    Change of Lending Office      75      2.14    Replacement of Lenders   
  75      2.15    Incremental Credit Extensions      77      2.16    Loan
Modification Offers      80      2.17    Defaulting Lender      81      2.18   
Refinancing Amendments      84    SECTION 3.    LETTERS OF CREDIT      86     
3.1    Types of Letters of Credit      86      3.2    Maximum Letter of Credit
Outstandings; Final Maturities      87      3.3    Letter of Credit Requests;
Minimum Stated Amount      87      3.4    Letter of Credit Participations     
88      3.5    Agreement to Repay Letter of Credit Drawings      90      3.6   
Increased Costs      91    SECTION 4.    COMMITMENT FEES; FEES; REDUCTIONS OF
COMMITMENTS      91      4.1    Fees      91      4.2    Voluntary Termination
of Unutilized Revolving Loan Commitments      92      4.3    Mandatory Reduction
of Commitments      93    SECTION 5.    PREPAYMENTS; PAYMENTS; TAXES      93   
  5.1    Voluntary Prepayments      93      5.2    Mandatory Repayments      94
     5.3    Repayment of Revolving Excess, etc.      97      5.4    Method and
Place of Payment      97      5.5    Net Payments      97   

 

- i -



--------------------------------------------------------------------------------

              Page  

SECTION 6.    REPRESENTATIONS AND WARRANTIES

     101      6.1    Financial Condition      101      6.2    No Change      101
     6.3    Existence; Compliance with Law      101      6.4    Power;
Authorization; Enforceable Obligations      101      6.5    Consents      102   
  6.6    No Legal Bar      102      6.7    Litigation      102      6.8   
[Reserved]      102      6.9    Ownership of Property; Liens      102      6.10
   Intellectual Property      103      6.11    Taxes      103      6.12   
Federal Regulations      103      6.13    Labor Matters      103      6.14   
ERISA      103      6.15    Investment Company Act; Other Regulations      104
     6.16    Capitalization and Subsidiaries      104      6.17    Environmental
Matters      105      6.18    Accuracy of Information, etc.      105      6.19
   Security Documents      106      6.20    Solvency      107      6.21   
Patriot Act; OFAC      107      6.22    Status as Senior Indebtedness      107
     6.23    Anti-Corruption Laws      108      6.24    Luxembourg
Representations and Warranties      108    SECTION 7.    CONDITIONS PRECEDENT   
  108      7.1    Conditions to Initial Extension of Credit      108      7.2   
Conditions to Each Extension of Credit      110      7.3    Condition to each
Revolving Loan, Swingline Loan and Letter of Credit      111    SECTION
8.    AFFIRMATIVE COVENANTS      111      8.1    Financial Statements      111
     8.2    Certificates; Other Information      112      8.3    Payment of
Taxes      113      8.4    Maintenance of Existence; Compliance      113     
8.5    Maintenance of Property; Insurance      113      8.6    Inspection of
Property; Books and Records; Discussions      114      8.7    Notices      114
     8.8    Additional Collateral, etc.      115      8.9    Credit Ratings     
118      8.10    Further Assurances      118      8.11    Designation of
Unrestricted Subsidiaries      118      8.12    Post-Closing Matters      118   
  8.13    [Reserved]      118      8.14    ERISA      119      8.15    Use of
Proceeds      119      8.16    Sanctions      119   

 

- ii -



--------------------------------------------------------------------------------

              Page   SECTION 9.    NEGATIVE COVENANTS      119      9.1   
Maximum Total Net First Lien Leverage Ratio      119      9.2    Indebtedness   
  119      9.3    Liens      124      9.4    Fundamental Changes      126     
9.5    Disposition of Property      127      9.6    Restricted Payments      129
     9.7    Investments      132      9.8    Payments and Modifications of
Certain Debt Instruments      136      9.9    Transactions with Affiliates     
136      9.10    Sale Leaseback Transactions      137      9.11    Changes in
Fiscal Periods      137      9.12    Negative Pledge Clauses      137      9.13
   Clauses Restricting Restricted Subsidiary Distributions      138      9.14   
Lines of Business      138    SECTION 10.    GUARANTEE      139      10.1    The
Guarantee      139      10.2    Obligations Unconditional      139      10.3   
Reinstatement      140      10.4    No Subrogation      140      10.5   
Remedies      140      10.6    Continuing Guarantee      141      10.7   
General Limitation on Guaranteed Obligations      141      10.8    Release of
Guarantors and Pledges      141      10.9    Right of Contribution      141   
SECTION 11.    EVENTS OF DEFAULT      142      11.1    Events of Default     
142      11.2    Action in Event of Default      144      11.3    Right to Cure
     145      11.4    Application of Proceeds      146    SECTION
12.    ADMINISTRATIVE AGENT      147      12.1    Appointment      147      12.2
   Nature of Duties      148      12.3    Lack of Reliance on the Administrative
Agent      148      12.4    Certain Rights of the Administrative Agent      148
     12.5    Reliance      149      12.6    Indemnification      149      12.7
   The Administrative Agent in its Individual Capacity      149      12.8   
Holders      149      12.9    Resignation by the Administrative Agent      150
     12.10    Collateral Matters      151      12.11    Parallel Debt      152
     12.12    Delivery of Information      153    SECTION 13.    MISCELLANEOUS
     153      13.1    Payment of Expenses, etc.      153      13.2    Right of
Setoff      155      13.3    Notices      155      13.4    Benefit of Agreement;
Assignments; Participations      156   

 

- iii -



--------------------------------------------------------------------------------

              Page     13.5    No Waiver; Remedies Cumulative      161      13.6
   Payments Pro Rata      161      13.7    [Reserved]      162      13.8   

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     162      13.9    Counterparts      163      13.10    Effectiveness      163
     13.11    Headings Descriptive      164      13.12    Amendment or Waiver;
etc.      164      13.13    Survival      167      13.14    Domicile of Loans   
  167      13.15    Register      167      13.16    Confidentiality      168   
  13.17    Patriot Act      168      13.18    Interest Rate Limitation      169
     13.19    Judgment Currency      169      13.20    No Advisory or Fiduciary
Responsibility      169   

SCHEDULES:

 

Schedule I    Lenders and Commitments Schedule II    Notice Addresses Schedule
1.1(a)    Closing Dividend Schedule 1.1(b)    Mandatory Costs Schedule 6.7   
Litigation Schedule 6.16    Subsidiaries Schedule 6.19(a)    Security Documents
Schedule 6.19(b)    Owned Real Property Schedule 7.1(g)    Local Counsel
Opinions Schedule 8.12    Post-Closing Matters Schedule 9.2(j)    Existing
Indebtedness Schedule 9.3(i)    Existing Liens Schedule 9.7(n)    Existing
Investments Schedule 9.9    Existing Affiliate Transactions Schedule 9.12   
Existing Restrictive Agreements EXHIBITS:    Exhibit A    Form of Assignment and
Assumption Exhibit B    Form of Financial Statements Certificate Exhibit C   
Intercreditor Agreement Term Sheets Exhibit D    Form of Guarantor Joinder
Agreement Exhibit E    Form of Security Agreement Exhibit F    Form of Notice of
Borrowing Exhibit G    Form of Term Note Exhibit H    Form of Revolving Note
Exhibit I    Form of Swingline Note Exhibit J    Form of Notice of
Conversion/Continuation Exhibit K    Form of Letter of Credit Request

 

- iv -



--------------------------------------------------------------------------------

Exhibit L-1    Form of U.S. Tax Compliance Certificate for Foreign Lenders that
are not Partnerships Exhibit L-2    Form of U.S. Tax Compliance Certificate for
Foreign Participants that are not Partnerships Exhibit L-3    Form of U.S. Tax
Compliance Certificate for Foreign Participants that are Partnerships Exhibit
L-4    Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships Exhibit M    Reserved. Exhibit N    Form of Solvency Certificate
Exhibit O    Form of Prepayment Notice Exhibit P    Form of Perfection
Certificate Exhibit Q    Security and Guarantee Principles

 

- v -



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT, dated as of August 28, 2015, among Ancestry.com
LLC, a Delaware limited liability company (“Holdings”), Ancestry US Holdings
Inc., a Delaware corporation (“U.S. Holdings”), Ancestry.com Inc., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors (this and each other
capitalized term used herein without definition having the meaning assigned to
such term in Section 1.1) from time to time party hereto, the several banks,
financial institutions, institutional investors and other entities from time to
time parties to this Agreement as lenders or holders of the Loans (the
“Lenders”) and issuers of Letters of Credit and Morgan Stanley Senior Funding,
Inc., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the conditions precedent set forth in Section 7.1, the Lenders (a) lend
to the Borrower $735,000,000 in the form of a term loan and (b) make available
to the Borrower a $80,000,000 revolving credit facility for the making of
revolving loans and the issuance of letters of credit, from time to time;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto covenant and agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“Acceptable Price” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Accepting Lenders” shall have the meaning set forth in Section 2.16(a).

“Accounting Changes” shall have the meaning set forth in Section 1.3(a).

“Additional Lender” shall mean, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) New Revolving Loan
Commitment, Revolving Loan Commitment Increase or Incremental Term Loans in
accordance with Section 2.15 or (b) Credit Agreement Refinancing Debt pursuant
to a Refinancing Amendment in accordance with Section 2.18; provided that
(i) the Administrative Agent and, in respect of any New Revolving Loan
Commitment, Revolving Loan Commitment Increase or Other Revolving Loan, each
Issuing Lender and the Swingline Lender, shall have consented (not to be
unreasonably withheld or delayed) to such Additional Lender if such consent
would be required under Section 13.4 for an assignment of Loans or Revolving
Loan Commitments, as applicable, to such Additional Lender, (ii) the Borrower
shall have consented to such Additional Lender and (iii) if such Additional
Lender is an Affiliated Lender, such Additional Lender must comply with the
limitations and restrictions set forth in Section 13.4(a)(iv).

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Loan Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.9.

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified

 

- 1 -



--------------------------------------------------------------------------------

Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise.

“Affiliate Transaction” shall have the meaning set forth in Section 9.9.

“Affiliated Investment Fund” shall mean, with respect to any Sponsor, any
Affiliate of Holdings (other than Holdings, U.S. Holdings, the Borrower or any
of their respective Subsidiaries or any natural person) that is a bona fide
diversified debt fund or a diversified investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in, acquiring or trading
commercial loans, bonds and similar extensions of credit in the ordinary course
and whose managers have fiduciary duties to the investors in such fund
independent of, or in addition to, the duties to such Sponsor.

“Affiliated Lender” shall mean, at any time, any Lender that is a Sponsor or an
Affiliate of the Sponsors (other than Holdings, U.S. Holdings, the Borrower or
any of their respective Subsidiaries or any natural person) at such time.

“Agency Fee Letter” shall mean the Agency Fee Letter, dated as of August 28,
2015, between the Borrower and the Administrative Agent.

“Agreement” shall mean this Credit and Guaranty Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“AHYDO Payments” shall mean payments with respect to the Senior Notes (or any
Permitted Refinancing thereof) that are necessary to avoid such financing as
being treated as having “significant original issue discount” within the meaning
of Section 163(i)(1)(C) of the Code.

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate margins, original issue discount, upfront fees or a
LIBOR Rate or Base Rate floor greater than 1.00% or 2.00%, respectively, in the
case of any Incremental Term Loan, or any LIBOR Rate or Base Rate floor in the
case of any Incremental Revolving Loan Commitment (it being understood that to
the extent any Indebtedness has an interest rate floor in excess of that of
other Indebtedness, such excess shall be equated to interest rate for purposes
of determining any increase to the Applicable Margin required by Section 2.15 or
clause (c) of the definition of “Applicable Requirements,” as applicable), but
only to the extent an increase in the interest rate floor in the existing
Indebtedness would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the subject Indebtedness, shall be increased to the extent
of such differential between interest rate floors; provided that (i) original
issue discount and upfront fees shall be equated to interest rate assuming a
4-year life to maturity, (ii) the All-In Yield shall not include arrangement
fees, structuring fees or other fees payable in connection therewith that are
not shared with all lenders of such Indebtedness, (iii) upfront fees shall be
deemed to constitute like amounts of OID and (iv) any Indebtedness that is fixed
rate debt shall be swapped to a floating rate on a customary matched maturity
basis.

“Alternate Currency” shall mean Euros and Pounds Sterling.

 

- 2 -



--------------------------------------------------------------------------------

“Alternate Currency Equivalent” shall mean, at any time for the determination
thereof, the amount of the applicable Alternate Currency which could be
purchased with the amount of Dollars involved in such computation at the Spot
Currency Exchange Rate as of 11:00 A.M. (New York time) on the date two
(2) Business Days prior to the date of any determination thereof for purchase on
such date with respect to the applicable Alternate Currency Loans (or, in the
case of any determination pursuant to Section 13.19, on the date of
determination).

“Alternate Currency Letter of Credit Outstandings” shall mean all Letter of
Credit Outstandings in respect of Letters of Credit denominated in an Alternate
Currency.

“Alternate Currency Loan” shall mean a Loan denominated in an Alternate
Currency.

“Alternate Currency Rate” shall mean (a) in respect of Loans denominated in
Euros, Euro LIBOR and (b) in respect of Loans denominated in Pounds Sterling,
the Sterling Rate.

“Anti-Corruption Laws” shall have the meaning set forth in Section 6.23.

“Applicable Discount” shall have the meaning set forth in the definition of
“Dutch Auction.”

“Applicable Margin” shall mean, subject to the next three (3) paragraphs of this
definition, (I) initially, a percentage per annum equal to (i) in the case of
Initial Term Loans maintained as (A) Base Rate Loans, 3.00% and (B) LIBOR Loans,
4.00%, (ii) in the case of Initial Revolving Loans maintained as (A) Base Rate
Loans, 2.75% and (B) Fixed Rate Loans, 3.75% and (iii) in the case of Swingline
Loans, 2.75%; (II) with respect to Incremental Term Loans and/or Incremental
Revolving Loans, the rate per annum specified in the Incremental Amendment
establishing Incremental Term Loan Commitments and/or Incremental Revolving Loan
Commitments in respect of such Incremental Term Loans and/or Incremental
Revolving Loans, as the case may be, (III) with respect to Other Term Loans or
Other Revolving Loans, the rate per annum specified in the Refinancing Amendment
establishing such Loan and (IV) with respect to any Term Loan or Revolving Loan
modified pursuant to a Loan Modification Agreement, as set forth in the Loan
Modification Agreement relating to such Loan.

From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin or different Commitment Fee for Initial Revolving Loans than
that described in the immediately preceding sentence (each, a “Start Date”) to
and including the applicable End Date described below, the Applicable Margins
for such Initial Revolving Loans (hereinafter, the “Adjustable Applicable
Margins”) and Commitment Fees shall be those set forth below opposite the Total
Net First Lien Leverage Ratio indicated to have been achieved in any certificate
delivered as provided below:

 

Revolving Facility

 

Total Net First Lien Leverage Ratio

  

 

Initial Revolving
Loan Fixed Rate
Margin

    Initial Revolving Loan
and Swingline Loan
Base Rate Margin     Commitment Fees  

Greater than 2.20 to 1.00

     3.75 %      2.75 %      0.50 % 

Less than or equal to 2.20 to 1.00 but greater than 1.70 to 1.00

     3.50 %      2.50 %      0.50 % 

Less than or equal to 1.70 to 1.00

     3.25 %      2.25 %      0.375 % 

 

- 3 -



--------------------------------------------------------------------------------

The Total Net First Lien Leverage Ratio used in a determination of Adjustable
Applicable Margins and Commitment Fees shall be determined based on the delivery
of a certificate of Holdings (each, a “Quarterly Pricing Certificate”) by an
Authorized Officer of Holdings to the Administrative Agent (with a copy to be
sent by the Administrative Agent to each Lender), within forty-five (45) days
after the last day of any full fiscal quarter of Holdings ending after the
Closing Date, which certificate shall set forth the calculation of the Total Net
First Lien Leverage Ratio as at the last day of the Test Period ended
immediately prior to the relevant Start Date (but determined on a Pro Forma
Basis solely to give effect to all Permitted Acquisitions (if any) and all Asset
Sales (if any) consummated after the end of the most recently ended Test Period
and on or prior to the date of delivery of such certificate and any Indebtedness
incurred, assumed or permanently repaid in connection therewith) and the
Adjustable Applicable Margins and Commitment Fees that shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences); provided that at the time of the consummation of any
Permitted Acquisition or Asset Sale, an Authorized Officer of Holdings shall
deliver to the Administrative Agent a certificate (a “Transaction Certificate”)
setting forth the calculation of the Total Net First Lien Leverage Ratio on a
Pro Forma Basis (solely to give effect to all Permitted Acquisitions (if any)
and all Asset Sales (if any) consummated on or prior to the date of the delivery
of such certificate and any Indebtedness incurred or assumed in connection
therewith) as of the last day of the last Calculation Period ended prior to the
date on which such Permitted Acquisition or Asset Sale is consummated for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 8.1(a) or (b), as the case may be, and the date of such
consummation shall be deemed to be a Start Date and the Adjustable Applicable
Margins and Commitment Fees that shall be thereafter applicable (until same are
changed or cease to apply in accordance with the following sentences) shall be
based upon the Total Net First Lien Leverage Ratio as so calculated. The
Adjustable Applicable Margins and Commitment Fees so determined shall apply,
except as set forth in the succeeding sentence, from the relevant Start Date to
the earliest of (x) the date on which the next Quarterly Pricing Certificate or
Transaction Certificate is delivered to the Administrative Agent, (y) the date
on which the next Permitted Acquisition or Asset Sale is consummated or (z) the
date which is forty-five (45) days following the last day of the Test Period in
which the previous Start Date occurred (such earliest date, the “End Date”), at
which time, if no Quarterly Pricing Certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins and Commitment Fees (and thus commencing a new Start Date), the
Adjustable Applicable Margins shall be those set forth in the first sentence of
this definition (such Adjustable Applicable Margins as so determined, the
“Highest Adjustable Applicable Margins”) and the Commitment Fees shall be
0.50% per annum (and shall be paid in accordance with Section 4.1).
Notwithstanding anything to the contrary contained above in this definition, the
Adjustable Applicable Margins shall be the Highest Adjustable Applicable Margins
and the Commitment Fees shall be 0.50% per annum at all times during the
continuance of any Significant Event of Default.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total Net
First Lien Leverage Ratio set forth in any Quarterly Pricing Certificate
delivered for any period is inaccurate for any reason and the result thereof is
that the Lenders received interest or fees for any period based on an Applicable
Margin or Commitment Fees that is or are less than that which would have been
applicable had the Total Net Secured Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Margin” and Commitment
Fees for any day occurring within the period covered by such Quarterly Pricing
Certificate

 

- 4 -



--------------------------------------------------------------------------------

shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Net First Lien Leverage Ratio for such period, and
any shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to Sections 2.9(a), (b) and (c) and 4.1(a) and (b) as a
result of the miscalculation of the Total Net Secured Leverage Ratio shall be
deemed to be due and payable under the relevant provisions of Section 2.9(a),
(b) or (c) or Section 4.1(a) or (b), as applicable, at the time the interest or
fees for such period were required to be paid pursuant to said Section on the
same basis as if the Total Net First Lien Leverage Ratio had been accurately set
forth in such Quarterly Pricing Certificate (and shall remain due and payable
until paid in full, together with all amounts owing under Section 2.9(d), in
accordance with the terms of this Agreement) and shall be due and payable on the
date of such subsequent determination.

“Applicable Requirements” shall mean in respect of any Indebtedness,
Indebtedness that satisfies the following requirements:

(a) other than customary bridge loans, (i) if such Indebtedness is secured on a
pari passu basis by the Collateral, such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the then Latest Maturity Date at the time
such Indebtedness is incurred and (ii) if such Indebtedness is unsecured or
secured by the Collateral on a junior-lien basis, such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is ninety-one
(91) days after the then Latest Maturity Date at the time such Indebtedness is
incurred;

(b) if such Indebtedness is secured by any portion the Collateral, a Senior
Representative acting on behalf of the holders of such Indebtedness has become
party to an Intercreditor Agreement (or any Intercreditor Agreement has been
amended or replaced in a manner reasonably acceptable to the Administrative
Agent, which results in such Senior Representative having rights to share in the
Collateral on a pari passu basis or a junior-lien basis, as applicable);

(c) if such Indebtedness is secured on a pari passu basis by the Collateral and
in the form of a loan, (i) if the All-In Yield in respect of such Indebtedness
constituting term loans exceeds the All-In Yield in respect of any then existing
Term Loans by more than 0.50%, the Applicable Margin of such then existing Term
Loans shall be adjusted such that the All-In Yield of such then existing Term
Loans equals the All-In Yield of such Indebtedness minus 0.50%; provided that
any amendments to the Applicable Margin in respect of any then existing Term
Loans that become effective subsequent to the Closing Date but prior to the time
of such Indebtedness is incurred or borrowed shall also be included in such
calculations, effective upon the making of loans under such Indebtedness and
(ii) if the All-In Yield in respect of such Indebtedness constituting revolving
loan commitments exceeds the All-In Yield in respect of any then existing
Revolving Loan Commitments by more than 0.50%, the Applicable Margin of such
then existing Revolving Loan Commitments shall be adjusted such that the All-In
Yield of such then existing Revolving Loan Commitments equals the All-In Yield
of such Indebtedness minus 0.50%, effective upon the incurrence of such
Indebtedness; provided that any amendments to the Applicable Margin in respect
of any then existing Revolving Loans that become effective subsequent to the
Closing Date but prior to the time of such Indebtedness is incurred or borrowed
shall also be included in such calculations;

(d) to the extent such Indebtedness is secured, it is not secured by any
property or assets of any Group Member other than the Collateral (it being
agreed that such Indebtedness shall not be required to be secured by all of the
Collateral); provided that Indebtedness that may be incurred by Restricted
Subsidiaries that are not Subsidiary Guarantors pursuant to Section 9.2 may be
secured by assets of such Restricted Subsidiaries, subject to the Non-Guarantor
Debt Cap;

 

- 5 -



--------------------------------------------------------------------------------

(e) if such Indebtedness is guaranteed, it is not guaranteed by any Person that
is not a Loan Party, other than to the extent such Indebtedness may be incurred
and guaranteed by a Person other than a Loan Party pursuant to Section 9.2,
subject to the Non-Guarantor Debt Cap; and

(f) other terms and conditions of such Indebtedness (excluding pricing, fees,
rate floors, discounts, optional prepayment or optional redemption provisions)
are either (i) not materially less favorable (when taken as a whole) to Holdings
and its Restricted Subsidiaries than those set forth in the Loan Documents (when
taken as a whole) (it being understood that terms that are substantially similar
to the Senior Notes are not materially more favorable for purposes of the
foregoing) or (ii) on customary terms for “high yield” notes of the type being
incurred at the time of incurrence (it being agreed that such Indebtedness may
be in the form of notes or a loan), except in each case for covenants or other
provisions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date;

provided that a certificate of an Authorized Officer of Holdings delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the requirements of this
definition, shall be conclusive evidence that such terms and conditions satisfy
the requirements of this definition unless the Administrative Agent notifies
Holdings within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Approved Foreign Bank” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Approved Fund” shall mean any Person (other than a natural person or
Disqualified Lender) that is engaged in making, purchasing, holding or investing
in bank loans and similar extensions of credit in the ordinary course and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean any Dispositions of property pursuant to Sections 9.5(s)
and/or (v) that yield aggregate consideration to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of an amount equal to $12,500,000 with
respect to any single Disposition or series of related Dispositions of property.

“Assignee” shall have the meaning set forth in Section 13.4(a)(i).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit A.

“Assignment Taxes” shall have the meaning set forth in the definition of “Other
Taxes.”

“Attributable Debt” shall mean, in respect of a Sale Leaseback Transaction, at
the time of determination, the present value of the obligation of the Loan Party
that acquires, leases or licenses back the right to use all or a material
portion of the subject property for net rental, license or other payments during
the remaining term of the lease, license or other arrangement included in such
Sale Leaseback

 

- 6 -



--------------------------------------------------------------------------------

Transaction including any period for which such lease, license or other
arrangement has been extended or may, at the sole option of the other party (or
parties) thereto, be extended. Such present value shall be calculated using a
discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

“Auction Purchase” shall mean a purchase of Term Loans pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 13.4(a)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 13.4(a)(iv).

“Australian Dollars” shall mean freely transferable lawful money of the
Commonwealth of Australia (expressed in Australian dollars).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or similar
governing body) of the Borrower to deliver such notices pursuant to this
Agreement, (ii) delivering financial information and officer’s certificates
pursuant to this Agreement (including Section 8.7), the chief financial officer,
the treasurer, the assistant treasurer or the controller of Holdings or the
Borrower, (iii) any other matter in connection with this Agreement or any other
Loan Document, any officer (or a person or persons so designated by any such
officer) of Holdings or the Borrower and (iv) as to any other Loan Party or, in
the case of any Foreign Subsidiary, any duly appointed authorized signatory or
director or managing member of such Person; provided that in the case of clauses
(i), (iii) and (iv) above, such Authorized Officers may include, for the
avoidance of doubt, the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, controller, secretary, assistance
secretary or corporate secretary of the Borrower, Holdings or any Loan Party, as
applicable.

“Available Amount” shall mean, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of:

(a) an amount equal to $75,000,000, plus

(b) 50% of the Consolidated Net Income for the period (taken as one accounting
period) beginning June 30, 2015 to the end of Holdings’ most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment, or, in the case such Consolidated Net Income for
such period is a deficit, minus 100% of such deficit, plus

(c) 100% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by Holdings since immediately
after the Closing Date from the sale of:

(i) Qualified Equity Interests of Holdings, including Treasury Capital Stock,
but excluding cash proceeds and the fair market value of marketable securities
or other property received from the sale of Capital Stock to any future, present
or former employees, directors or consultants of Holdings, any direct or
indirect parent company of Holdings and Holdings’ Subsidiaries after the Closing
Date to the extent such amounts have been applied to Restricted Payments made in
accordance with Section 9.6(d),

(ii) to the extent actually contributed to Holdings, Capital Stock of Holdings’
direct or indirect parent companies but excluding cash proceeds and the fair
market value of marketable securities or other property received from the sale
of Capital Stock to any future, present or former employees, directors or
consultants of Holdings, any direct or indirect parent company of Holdings and
Holdings’ Subsidiaries after the Closing Date to the extent such amounts have
been applied to Restricted Payments made in accordance with Section 9.6(d)
hereof, or

 

- 7 -



--------------------------------------------------------------------------------

(iii) Indebtedness or Disqualified Equity Interests of the Borrower or a
Restricted Subsidiary of Holdings that has been converted into or exchanged for
such Capital Stock of Holdings or any other direct or indirect parent of
Holdings; provided that this clause (iii) shall not include the proceeds
(w) from Capital Stock or convertible debt securities of Holdings sold to a
Restricted Subsidiary, as the case may be, (x) from Disqualified Equity
Interests or Indebtedness that has been converted into Disqualified Equity
Interests, (y) from Excluded Contributions or (z) to the extent used to incur
Indebtedness pursuant to Section 9.2(z), plus

(d) 100% of the aggregate amount of cash and the fair market value of marketable
securities or other property or assets contributed to the capital of Holdings
following the Closing Date (other than (i) by a Restricted Subsidiary, (ii) any
Excluded Contribution, (iii) any Specified Equity Contribution and (iv) to the
extent used to incur Indebtedness pursuant to Section 9.2(z)), plus

(e) 100% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to Holdings or a Restricted
Subsidiary) of Restricted Investments made by Holdings or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
Holdings or its Restricted Subsidiaries and repayments of loans or advances, and
releases of guarantees, which constitute Restricted Investments by Holdings or
its Restricted Subsidiaries, in each case after the Closing Date, and

(ii) the sale (other than to Holdings or a Restricted Subsidiary) of the stock
of an Unrestricted Subsidiary (other than to the extent the Investment in such
Unrestricted Subsidiary constituted a Permitted Investment) or a dividend or
distribution from an Unrestricted Subsidiary after the Closing Date (other than
to the extent the Investment in such Unrestricted Subsidiary constituted a
Permitted Investment), plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than an
Unrestricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary constituted a Permitted Investment, plus

(h) the cumulative amount of any Retained Declined Proceeds since the Closing
Date.

“Available Currency” shall mean (i) with respect to Term Loans and Swingline
Loans, Dollars, (ii) with respect to Revolving Loans and Letters of Credit,
Dollars and any Alternate Currency and (iii) with respect to Incremental Term
Loans and Incremental Revolving Loan Commitments, Dollars, any Alternate
Currency as specified in the respective Incremental Amendment, and any other
currency available under the Facilities as may be agreed upon by the Borrower
and the Lenders providing such Incremental Term Loans or Incremental Revolving
Loan Commitments, as applicable (provided that such other currency shall be
reasonably acceptable to the Administrative Agent).

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

 

- 8 -



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time and (iii) the LIBOR Rate that would then be in effect for a LIBOR Loan
with an Interest Period of one month plus 1%; provided that, solely in the case
of Initial Term Loans, the Base Rate shall not be less than 2.00% per annum. For
purposes of this definition, the LIBOR Rate shall be determined using the LIBOR
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of LIBOR Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two (2) Business Days prior
to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBOR Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBOR Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBOR Rate, respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Dollar
Denominated Loan designated or deemed designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning set forth in the preamble hereto.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Fixed Rate
Loans, the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 2.11(b) shall be considered part of the related Borrowing of LIBOR
Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close, (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day that is a Business Day described
in clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the interbank LIBOR market and (iii) with respect to all
notices and determinations in connection with, and payments of principal and
interest on or with respect to, Euro Denominated Loans and Sterling Denominated
Loans, any day that is a Business Day described in clauses (i) and (ii) and that
is also (a) a day for trading by and between banks in the London interbank
market and which shall not be a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London, England and (b) in relation to any payment in Euros, a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer 2
(TARGET 2) System is open.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Asset Sale or any other event expressly required to be calculated on a Pro Forma
Basis pursuant to the terms of this Agreement, the Test Period most recently
ended prior to the date of such Permitted Acquisition, Asset Sale or other event
for which financial statements have been delivered pursuant to Section 8.1(a) or
(b), as applicable.

 

- 9 -



--------------------------------------------------------------------------------

“Canadian Dollars” shall mean freely transferable lawful money of Canada
(expressed in Canadian dollars).

“Cancellation” or “Cancelled” shall mean the cancellation, termination and
forgiveness by Permitted Auction Purchaser of all Term Loans acquired in
connection with an Auction Purchase or other acquisition of Term Loans, which
cancellation shall be consummated as described in Section 13.4(a)(iii)(C) and
the definition of “Eligible Assignee.”

“Capital Lease Obligations” shall mean with respect to any Person, all rental
obligations of such Person that, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation or
company (including common stock and preferred stock), any and all equivalent
ownership interests in a Person (other than a corporation), including
partnership interests (general and limited), and membership and limited
liability company interests or shares, and any and all warrants, rights or
options to purchase any of the foregoing (but excluding any debt security that
is exchangeable for or convertible into such capital stock).

“Cash Collateral” shall have the meaning set forth in the definition of
“Collateralize.”

“Cash Equivalents” shall mean (a) Dollars, Euros, Pounds Sterling, Canadian
Dollars, Australian Dollars and Swedish Krona (including such Dollars, Euros,
Pounds Sterling, Canadian Dollars, Australian Dollars and Swedish Krona as are
held as overnight bank deposits and demand deposits with banks); (b) marketable
direct obligations issued by, or unconditionally guaranteed or insured by, the
United States or issued by any agency or instrumentality thereof and backed by
the full faith and credit of the United States, in each case maturing within
twenty-four (24) months from the date of acquisition; (c) obligations maturing
not more than one (1) year after such time issued or guaranteed by the
government of a country (“OECD Country”) that is a member of the Organization
for Economic Cooperation and Development or any agency thereof that is rated at
least A by S&P or A by Moody’s; (d) certificates of deposit, time deposits,
eurodollar time deposits, bankers’ acceptances or overnight bank deposits having
maturities of one (1) year or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof or the District of Columbia or any U.S. branch of a foreign
bank having combined capital and surplus of not less than $100,000,000; (e) time
deposits and certificates of deposit of (I) any commercial banking institution
that is an applicable central bank of an OECD Country and has a combined capital
and surplus of not less than $500,000,000 (or the equivalent thereof in the
foreign currency of such OECD Country or (II) any OECD Country bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Foreign Bank”), in each case with maturities of not more than
270 days from the date of acquisition; (f) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one (1) year from the date of acquisition; (g) repurchase

 

- 10 -



--------------------------------------------------------------------------------

obligations of any Lender or of any commercial bank satisfying (at the time of
acquisition) the requirements of clause (d) or (e) of this definition, having a
term of not more than ninety (90) days, with respect to securities issued or
fully guaranteed or insured by the United States government; (h) securities with
maturities of one (1) year or less from the date of acquisition issued or fully
guaranteed or insured by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated either (I) A or better by S&P
or A or better by Moody’s or (II) SP1 or better by S&P or V-MIG 1 or better by
Moody’s; (i) securities issued or directly and fully guaranteed or insured by
any OECD Country or any instrumentality or agency thereof (provided that the
full faith and credit of such OECD Country is pledged in support thereof) having
maturities of not more than twelve (12) months from the date of acquisition and
rated either (I) at least A by S&P or A by Moody’s or (II) at least SP1 by S&P
or V-MIG by Moody’s; (j) securities with maturities of one (1) year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of any OECD Country, by any political subdivision or taxing authority
of any such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated either (I) at least A by S&P or A by Moody’s or (II) at least
SP1 by S&P or V-MIG by Moody’s; (k) securities with maturities of one (1) year
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause
(d) or (e) of this definition; (l) Indebtedness or preferred stock issued by
Persons with a rating, at the time of acquisition thereof, of “A” or higher from
S&P or “A2” or higher from Moody’s with maturities of one (1) year or less from
the date of acquisition; (m) money market mutual or similar funds that invest
substantially all of their assets in securities satisfying the requirements of
clauses (a) through (l) of this definition; or (n) in the case of Foreign
Subsidiaries, to the extent not addressed above, Investments made in the
jurisdiction where such Foreign Subsidiaries customarily make similar
Investments that are of a type and credit quality comparable to the Investments
described in clauses (a) through (m) of this definition.

“Cash Management Obligations” shall mean all obligations, including guarantees
thereof, of Holdings or any of its Subsidiaries to a bank or other financial
institution that is reasonably acceptable to the Administrative Agent (and
appointed the Administrative Agent as its collateral agent in a manner
reasonably acceptable to the Administrative Agent) and has agreed in writing
with the Administrative Agent that it is providing Cash Management Obligations
to Holdings or any of its Subsidiaries which constitute obligations (including
guarantees thereof) in respect of (i) overdrafts and related liabilities owed to
any such bank or financial institution arising from treasury, depositary and
cash management services or in connection with any automated clearinghouse
transfer of funds, (ii) foreign exchange and currency management services or
(iii) purchase cards, credit cards or similar services, in each case, arising
from transactions in the ordinary course of business of Holdings or any of its
Subsidiaries, to the extent such obligations are primary obligations of a Loan
Party or are guaranteed by a Loan Party.

“Certificated Securities” shall have the meaning set forth in Section 6.19(a).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Tax Law” shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.

“Change of Control” shall mean, at any time (a) prior to a Qualified Public
Offering, (i) the Sponsors shall fail to have the right, directly or indirectly,
by voting power, contract or otherwise, to elect

 

- 11 -



--------------------------------------------------------------------------------

or designate for election at least a majority of the board of directors (or
similar governing body) of Holdings and (ii) the Investors shall fail to
beneficially own Capital Stock of Holdings representing a majority of the voting
power of Holdings, (b) after a Qualified Public Offering, any “person” or
“group,” other than the Investors, shall beneficially own Capital Stock of
Holdings representing more than 35% of the aggregate ordinary voting power of
Holdings and the percentage of the aggregate ordinary voting power represented
by such Capital Stock beneficially owned by such person or group exceeds the
percentage of the aggregate ordinary voting power represented by Capital Stock
of Holdings then beneficially owned by the Investors, unless (i) the Investors
have, at such time, the right or the ability, directly or indirectly, by voting
power, contract or otherwise to elect or designate for election at least a
majority of the board of directors (or similar governing body) of Holdings or
(ii) during any period of twelve (12) consecutive months, a majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of Holdings are occupied at such time by persons who were (x) members of
the board of directors (or similar governing body) of Holdings on the Closing
Date or nominated by one or more Investors or Persons nominated by one or more
Investors or (y) appointed by directors so nominated, (c) Holdings ceases to
own, directly or indirectly, 100% of the issued and outstanding Capital Stock of
the Borrower (excluding the incentive stock options that were issued to members
of management on the Closing Date and subsequently converted into shares of
common stock of U.S. Holdings) or (d) a Change of Control or similar event
occurs under the Senior Notes.

“Class” shall mean (a) when used with respect to Lenders, whether such Lenders
are Revolving Lenders or Term Lenders, (b) when used with respect to
Commitments, whether such Commitments are Initial Revolving Loan Commitments,
Initial Term Loan Commitments, Incremental Revolving Loan Commitments,
Incremental Term Loan Commitments, Other Revolving Commitments or Other Term
Commitments and (c) when used with respect to Loans or a Borrowing, whether such
Loans, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Initial Term Loans, Incremental Term Loans, Incremental Revolving Loans, Other
Term Loans or Other Revolving Loans. Incremental Revolving Loans, Incremental
Term Loans, Other Revolving Loans, Other Term Loans, Incremental Revolving
Commitments, Incremental Term Loan Commitments, Other Revolving Loan Commitments
and Other Term Commitments made pursuant to any Incremental Amendment that have
different terms and conditions shall be construed to be in different Classes.

“Closing Date” shall means August 28, 2015.

“Closing Dividend” shall mean the dividends or other Restricted Payments made by
Holdings and/or any of its Restricted Subsidiaries in aggregate amount not to
exceed the amount set forth on Schedule 1.1(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all property and assets (whether real or personal) with
respect to which any security interests have been granted (or purported to have
been granted) pursuant to any Security Document to secure the Obligations;
provided that the Collateral shall not include any Excluded Assets.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties pursuant to the Security Documents.

“Collateralize” shall mean to (i) pledge and deposit with or deliver to the
Collateral Agent or the applicable Issuing Lender, for the benefit of the
applicable Issuing Lender and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to

 

- 12 -



--------------------------------------------------------------------------------

documentation in form and substance reasonably satisfactory to the Collateral
Agent or (ii) issue back to back letters of credit for the benefit of the
applicable Issuing Lender in a form and substance (including as to the identity
of the issuer thereof) reasonably satisfactory to the Collateral Agent and the
applicable Issuing Lender whose Letter of Credit is being backed up, in each
case, in an amount not less than 103% of the outstanding L/C Obligations.

“Commitment” shall mean any of the commitments of any Lender, i.e., a Term Loan
Commitment or a Revolving Loan Commitment.

“Commitment Fees” shall have the meaning set forth in Section 4.1(a).

“Commonly Controlled Entity” shall mean a person or an entity, whether or not
incorporated, that is under common control with Holdings or the Borrower within
the meaning of Section 4001 of ERISA or is part of a group that includes
Holdings or the Borrower and that is treated as a single employer under
Section 414 of the Code.

“Compliance Date” shall mean any date on which the aggregate principal amount of
all Revolving Loans, Swingline Loans and L/C Obligations (in excess of
$10,000,000) exceeds 30.0% of the aggregate amount of the Revolving Loan
Commitments (as modified pursuant to any Incremental Amendment in accordance
with Section 2.15(a)(ix)) at such time.

“Consolidated Capital Expenditures” shall mean, as of any date for the
applicable Test Period then ended, all capital expenditures of Holdings and its
Restricted Subsidiaries on a consolidated basis for such Test Period, including
Consolidated Capitalized Content, as determined in accordance with GAAP.

“Consolidated Capitalized Content” shall mean, for any Test Period, all
expenditures (including without limitation expenditures in connection with a
Permitted Genealogical Data Acquisition) made for the purchase or licensing of
genealogical, historical and/or DNA data (including the costs to scan such data
and costs to the data keyed and indexed to make it searchable), as determined in
accordance with GAAP.

“Consolidated Current Assets” shall mean, at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries at such
date.

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of Holdings and its Restricted Subsidiaries,
(b) without duplication of clause (a) above, all Indebtedness consisting of
Loans to the extent otherwise included therein and (c) the current portion of
any Deferred Revenue.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
Holdings and its Restricted Subsidiaries for any Test Period, the total amount
of depreciation and amortization expense, including the amortization of goodwill
and other intangibles, deferred financing fees of such Person and its Restricted
Subsidiaries, for such Test Period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

- 13 -



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any Test Period, an amount determined for
Holdings and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income, for such Test Period:

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital gains, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income;

(ii) Fixed Charges of such Person for such period to the extent the same was
deducted (and not added back) in calculating such Consolidated Net Income;

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income;

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Agreement (whether or not successful), including (A) such fees, expenses or
charges related to the offering of the Senior Notes and the Facilities and
(B) any amendment or other modification to the terms of the Senior Notes and the
Facilities, and in each case, deducted (and not added back) in computing
Consolidated Net Income;

(v) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any one
time costs incurred in connection with acquisitions after the Closing Date,
costs related to the closure and/or consolidation of facilities and severance
costs;

(vi) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period);

(vii) any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan (including, without limitation, phantom
stock plans and cash settled stock plans) or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Holdings or Net Cash Proceeds
of an issuance of Capital Stock of Holdings (other than Disqualified Equity
Interests) solely to the extent that such Net Cash Proceeds are excluded from
the calculation set forth in clause (3) of the definition of “Available Amount”
hereof;

(viii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights;

 

- 14 -



--------------------------------------------------------------------------------

(ix) the amount of management, monitoring, consulting and advisory fees and
related expenses paid (or any accruals related to such fees or related expenses)
during such period to the Investors and the amount of any directors’ fees or
reimbursements, including pursuant to the Management Agreement, in each case, to
the extent permitted under Section 9.9;

(x) earn-out expenses and retention payments resulting from acquisitions in
which Holdings and/or any Restricted Subsidiary is required to treat such
earn-out expenses and retention payments as compensation costs;

(xi) the amount of cost savings, operating expense reductions, restructuring
charges and expense and cost-saving synergies projected by Holdings in good
faith to be realized as a result of actions taken or expected to be taken
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (v) such
cost savings, operating expense reductions, restructuring charges and expense
and cost-saving synergies are reasonably identifiable and factually supportable,
(w) such cost savings, operating expense reductions, restructuring charges and
expense and cost-saving synergies are expected to be realized within 18 months
of the last day of such period, (x) no cost savings, operating expense
reductions, restructuring charges and expense and cost-saving synergies may be
added pursuant to this clause (k) to the extent duplicative of any expense or
charges relating thereto that are either excluded in computing Consolidated Net
Income or included (i.e., added back) in computing “EBITDA” for such period,
(y) other than in the case of any such cost savings, operating expense
reductions, restructuring charges and expenses and cost saving synergies
relating to (A) an acquisition by Holdings or any Restricted Subsidiary of
Parent of either Capital Stock of a Person such that such Person shall become a
Restricted Subsidiary of Holdings or all or substantially all of the properties
and assets of a Person or (B) any other acquisition by Holdings or any
Restricted Subsidiary of Holdings of Capital Stock or property or assets other
than in the ordinary course of business, the aggregate amount of cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies added pursuant to this clause (k) shall not exceed 20.0% of EBITDA for
such four quarter period (calculated on a pro forma basis) and (z) such
adjustments may be incremental to (but not duplicative of) pro forma adjustments
made pursuant to the definition of “Pro Forma Basis”;

(xii) the amount of any minority interest expense deducted in computing
Consolidated Net Income;

(xiii) actual expenses incurred in connection with obtaining and maintaining
private credit ratings;

(xiv) the tax effect of any items excluded from the calculation of Consolidated
Net Income pursuant to clauses (i), (iii), (iv), (viii) and (xiii) of the
definition thereof;

(b) decreased by (without duplication) (i) non-cash gains increasing
Consolidated Net Income of Holdings and its Restricted Subsidiaries for such
Test Period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period, and

(i) any net gain or loss resulting in such Test Period from obligations under
Swap Agreements and the application of Statement of Financial Accounting
Standards No. 133;

 

- 15 -



--------------------------------------------------------------------------------

(ii) any net gain or loss resulting in such Test Period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from Swap Agreements for currency
exchange risk) , plus or minus, as applicable;

(iii) any net after-tax income (loss) from the early extinguishment of
Indebtedness or obligations under Swap Agreements or other derivative, all as
determined on a consolidated basis for Holdings and its Restricted Subsidiaries
in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to Holdings and its
Restricted Subsidiaries for any Test Period, the sum of:

(a) consolidated interest expense of Holdings and its Restricted Subsidiaries
for such Test Period, to the extent such expense was deducted (and not added
back) in computing Consolidated Net Income, including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or banker’s acceptances, (iii) non-cash interest
expense, (iv) the interest component of Capital Lease Obligations, and (v) net
cash payments, if any, pursuant to interest rate Swap Agreements with respect to
Indebtedness, and excluding (x) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (y) any expensing of bridge,
commitment and other financing fees and (z) any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Agreements
or other derivative instruments pursuant to GAAP; plus

(b) consolidated capitalized interest of Holdings and its Restricted
Subsidiaries for such Test Period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate determined in good faith by such Person to
be the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Net Income” shall mean with respect to Holdings and its Restricted
Subsidiaries for any Test Period, the aggregate of the Net Income of Holdings
and its Restricted Subsidiaries for such Test Period, on a consolidated basis,
and otherwise determined in accordance with GAAP; provided, however, that,
without duplication:

(a) for all purposes other than the calculation of Excess Cash Flow, any
after-tax effect of extraordinary gains or losses or any non-recurring or
unusual gains or losses or expenses (including, without limitation, any expenses
related to any severance, relocation expenses and one-time compensation charges
or any expenses directly attributable to the implementation of cost-saving
initiatives), in each case, less all fees and expenses relating thereto, shall
be excluded;

(b) the cumulative effect of a change in accounting principles during such Test
Period shall be excluded;

(c) any after-tax effect of income (loss) attributable to discontinued
operations shall be excluded;

 

- 16 -



--------------------------------------------------------------------------------

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;

(e) the Net Income (but not loss) for such Test Period of any Person that is not
a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to Holdings or a Restricted Subsidiary thereof in respect
of such Test Period by such Person and shall be decreased by the amount of any
losses that have been funded with cash from Holdings or a Restricted Subsidiary
during such period;

(f) solely for the purpose of the definition of Excess Cash Flow and determining
the amount available for Restricted Payments under clause (3)(b) of the term
“Available Amount”, the Net Income (but not loss) for such period of any
Restricted Subsidiary (other than the Borrower or any Loan Party) shall be
excluded if the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its Net Income is not at the date of determination
permitted, directly or indirectly, by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of Holdings will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to Holdings or a Restricted Subsidiary thereof in respect
of such Test Period, to the extent not already included therein;

(g) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in the property and equipment,
software and other intangible assets, deferred revenue and debt line items in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to any consummated
acquisition and any increase in amortization or depreciation or other non-cash
charges resulting therefrom and any write-off of any amounts thereof, net of
taxes, shall be excluded;

(h) any impairment charge or asset write- off, in each case, pursuant to GAAP
and the amortization of intangibles arising pursuant to GAAP shall be excluded;

(i) any non-cash gains and losses due solely to fluctuations in currency values
in accordance with GAAP shall be excluded;

(j) any fees, charges, costs and expenses incurred in connection with the
Transaction (including any cash compensation expense) shall be excluded;

(k) costs or expenses incurred by Holdings or a Restricted Subsidiary to assess
and improve its internal controls and procedures for financial reporting in
order to be in compliance with the requirement of the Sarbanes-Oxley Act of 2002
upon completion of the exchange offer or effectiveness of a shelf registration
statement as required by the Registration Rights Agreement;

(l) for all purposes other than the calculation of Excess Cash Flow, to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 365 days of the date of such determination
(with

 

- 17 -



--------------------------------------------------------------------------------

a deduction in the applicable future period for any amount so excluded to the
extent not so reimbursed within such 365 day period), expenses, charges or
losses with respect to liability or casualty events or business interruption
shall be excluded; provided that any amounts actually reimbursed in accordance
with the foregoing in a subsequent period shall be included in Consolidated Net
Income for such period for purposes of the calculation of Excess Cash Flow for
such period;

(m) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness shall be excluded;

(n) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness resulting from the application of GAAP shall be
excluded;

(o) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15129 “Impairment or Disposal of Long Lived
Assets,” Accounting Standards Codification Topic 480-10-25-4 “Distinguishing
Liabilities from Equity—Overall—Recognition” or Accounting Standards
Codification Topic 820 “Fair Value Measurements and Disclosures” shall be
excluded;

(p) non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded;

(q) for all purposes other than the calculation of Excess Cash Flow, any
expenses or charges related to any Equity Offering, Permitted Investment,
acquisition (including earn-out provisions) or Indebtedness permitted to be
incurred by this Agreement including a refinancing thereof (in each case,
whether or not successful) and any amendment or modification to the terms of any
such transactions shall be excluded; and

(r) any non-cash compensation expense realized from employee benefit plans or
other post-employment benefit plans, grants of stock appreciation or similar
rights, stock options or other rights to officers, directors and employees of
Holdings or any of its Restricted Subsidiaries shall be excluded;

Notwithstanding the foregoing, for the purpose of the term “Available Amount”
only (other than clause (e) and (f) of such definition), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by Holdings and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from
Holdings and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by Holdings or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under the term “Available Amount” pursuant to clause (e) and (f) of such
definition.

“Consolidated Total Debt” shall mean, at any date, an amount equal to the
aggregate principal amount (or, if higher, the par value or stated face amount
(other than with respect to zero coupon Indebtedness)) of all Indebtedness of
Holdings and its Restricted Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP as adjusted pursuant to
Section 1.3(c), but excluding any liabilities referred to in clauses (f) and
(i) of the definition of “Indebtedness” and any Guarantee Obligations in respect
of any such liabilities.

 

- 18 -



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean the total amount of all assets of
Holdings and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP as shown on the most recent balance sheet of Holdings.

“Consolidated Working Capital” shall mean, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

“Consolidated Working Capital Adjustment” shall mean, for any Test Period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such Test Period exceeds (or
is less than (in which case the Consolidated Working Capital Adjustment will be
a negative number)) Consolidated Working Capital as of the end of such Test
Period.

“Contractual Obligation” shall mean, with respect to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Indebtedness” shall have the meaning set forth in Section 9.2(z).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate” shall mean, with respect to any Person, any other
Person that (a) directly or indirectly, is in Control of, is Controlled by, or
is under common Control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies.

“Credit Agreement Refinancing Debt” shall mean (a) First Priority Credit
Agreement Refinancing Debt, (b) Second Priority Credit Agreement Refinancing
Debt, (c) Unsecured Credit Agreement Refinancing Debt or (d) Indebtedness
incurred or Other Revolving Commitments obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Term Loans,
outstanding Revolving Loans or (in the case of Other Revolving Commitments
obtained pursuant to a Refinancing Amendment) Revolving Loan Commitments
hereunder (including any successive Credit Agreement Refinancing Debt) (any such
extended, renewed, replaced or refinanced Term Loans, Revolving Loans or
Revolving Loan Commitments, “Refinanced Credit Agreement Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness (including, if such
Indebtedness includes or relates to any Other Revolving Commitments, the unused
portion of such Other Revolving Commitments) is in an original aggregate
principal amount (or accreted value, if applicable) not greater than the
aggregate principal amount (or accreted value, if applicable) of the Refinanced
Credit Agreement Debt (and, in the case of Refinanced Credit Agreement Debt
consisting, in whole or in part, of unused Revolving Loan Commitments or Other
Revolving Commitments, the amount thereof) plus an amount equal to unpaid and
accrued interest and premium thereon plus other reasonable and customary fees
and expenses (including upfront fees and original issue discount), (ii) in the
case of Other Revolving Commitments and Other Revolving Loans, there shall be no
required repayment thereof (other than in connection with a voluntary reduction
of commitments or availability thereunder) prior to the maturity thereof and
(iii) such Refinanced Credit Agreement Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained; provided that to the extent
that such Refinanced Credit Agreement Debt consists, in whole or in

 

- 19 -



--------------------------------------------------------------------------------

part, of Revolving Loan Commitments or Other Revolving Commitments (or Revolving
Loans or Other Revolving Loans incurred pursuant to any Revolving Loan
Commitments or Other Revolving Commitments), such Revolving Loan Commitments or
Other Revolving Commitments, as applicable, shall be terminated, and all accrued
fees in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained.

“Credit Agreement Refinancing Requirements” shall mean, with respect to any
Indebtedness incurred by the Borrower to Refinance, in whole or part, any other
Indebtedness (such other Indebtedness, “Refinanced Debt”):

 

  (a) with respect to all such Indebtedness:

(i) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to, the providers of
such Indebtedness than those applicable to the Refinanced Debt (except for
financial covenants or other covenants or provisions applicable only to periods
after the Latest Maturity Date at the time of such Refinancing, as may be agreed
by the Borrower and the providers of such Indebtedness);

(ii) if such Indebtedness is guaranteed, it is not guaranteed by any Subsidiary
of Holdings other than the Subsidiary Guarantors; and

(iii) the proceeds of such Indebtedness are applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of the outstanding
amount (and, if such Indebtedness constitutes Refinancing Revolving Debt, pro
rata reductions of the Revolving Loan Commitments) of the Refinanced Debt;

 

  (b) if such Indebtedness constitutes Refinancing Revolving Debt:

(i) such Indebtedness does not mature (or require commitment reductions or
amortization) prior to the final stated maturity date of the Refinanced Debt;
and

(ii) such Indebtedness includes provisions providing for the pro rata treatment
of payment, repayment, borrowings, participations and commitment reductions of
the Revolving Facility and such Indebtedness reasonably acceptable to the
Administrative Agent and the Borrower;

 

  (c) if such Indebtedness constitutes Refinancing Term Debt:

(i) other than customary bridge loans, (x) if such Indebtedness is secured on a
pari passu basis by the Collateral, such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the then Latest Maturity Date at the time
such Indebtedness is incurred and (y) if such Indebtedness is unsecured or
secured by the Collateral on a junior-lien basis, such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is ninety-one
(91) days after the then Latest Maturity Date at the time such Indebtedness is
incurred;

 

- 20 -



--------------------------------------------------------------------------------

(ii) other than customary bridge loans, such Indebtedness does not have a
shorter Weighted Average Life to Maturity than the Refinanced Debt; and

(iii) such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes Unsecured Refinancing Term Debt or Second Priority
Refinancing Term Debt, on a junior basis with respect to) any voluntary or
mandatory prepayments of any Term Loans then outstanding; and

 

  (d) if such Indebtedness is secured:

(i) such Indebtedness is not secured by any assets other than the Collateral;
and

(ii) a Senior Representative acting on behalf of the providers of such
Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of “First Priority Credit Agreement Refinancing Debt”, in the case of
First Priority Refinancing Revolving Debt or First Priority Refinancing Term
Debt, or in the definition of “Second Priority Credit Agreement Refinancing
Debt”, in the case of Second Priority Refinancing Revolving Debt or Second
Priority Refinancing Term Debt).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Proceeds” shall have the meaning set forth in Section 5.2(e).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause such Lender to meet any part of the definition of
“Lender Default.”

“Deferred Revenue” shall mean, for any period, the amount of deferred revenue of
Holdings and its Restricted Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration as determined by Holdings in good faith pursuant to a certificate
of an Authorized Officer of Holdings setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received within 180 days of such
Asset Sale in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.

“Disposition” shall mean, with respect to any property (including, without
limitation, Capital Stock of any of Holdings’ Restricted Subsidiaries), any
sale, lease, Sale Leaseback Transaction, assignment, conveyance, transfer or
other disposition thereof (including by merger or consolidation or amalgamation
and excluding the granting of a Lien permitted hereunder) and any issuance of
Capital Stock of Holdings’ Restricted Subsidiaries. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

- 21 -



--------------------------------------------------------------------------------

“Disqualified Equity Interests” shall mean any Capital Stock which, by its terms
(or by the terms of any security or other Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable and the termination of the
Commitments), in each case, prior to the date that is ninety-one (91) days after
the Latest Maturity Date, (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part, prior
to the date that is ninety-one (91) days after the Latest Maturity Date, except
as a result of a change in control or an asset sale or the death, disability,
retirement, severance or termination of employment or service of a holder who is
an employee or director of Holdings or a Subsidiary, in each case so long as any
such right of the holder (1) is not effective during the continuance of an Event
of Default and is not effective to the extent that such redemption would result
in a Default or an Event of Default or (2) is subject to the prior repayment in
full of the Loans and all other Obligations that are then accrued and payable
and the termination of the Commitments, (c) requires the payment of any cash
dividend or any other scheduled cash payment constituting a return of capital,
in each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date; provided that if such Capital Stock is issued to
any plan for the benefit of employees of Holdings or its Restricted Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by Holdings or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Lender” shall mean each financial institution or other Person
designated in writing by U.S. Holdings to the Administrative Agent on or prior
to the date of the Engagement Letter.

“Distressed Person” shall have the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar Denominated Loan” shall mean each Loan denominated in Dollars, which
shall include each Initial Term Loan incurred on the Closing Date, each
Incremental Term Loan denominated in Dollars, each Dollar Denominated Revolving
Loan and each Swingline Loan.

“Dollar Denominated Revolving Loan” shall mean each Revolving Loan denominated
in Dollars.

“Dollar Equivalent” shall mean, with respect to any amount denominated in an
Alternate Currency as of any date of determination, the amount of dollars that
would be required to purchase the amount of such Alternate Currency based upon
the Spot Currency Exchange Rate at which the Administrative Agent offers to sell
such Alternate Currency for dollars in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (or, in the case of any determination pursuant to Section 13.19, on
the date of determination).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

- 22 -



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person incorporated or organized in the United States, any State thereof or
the District of Columbia.

“Drawing” shall have the meaning set forth in Section 3.5(b).

“Dutch Auction” shall mean one or more purchases (each, a “Purchase”) by a
Permitted Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of
Term Loans pursuant to Section 13.4(a)(iii) or 13.4(a)(iv); provided that, each
such Purchase is made on the following basis:

(a) (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis Term Loans, in an aggregate principal
amount as is specified by such Purchaser (the “Term Loan Purchase Amount”) with
respect to each applicable tranche, subject to a range or minimum discount to
par expressed as a price at which range or price such Purchaser would consummate
the Purchase (the “Offer Price”) of such Term Loans to be purchased (it being
understood that different Offer Prices and/or Term Loan Purchase Amounts may be
offered with respect to different tranches of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this definition); provided that the Purchase Notice shall specify that each
Return Bid (as defined below) must be submitted by a date and time to be
specified in the Purchase Notice, which date shall be no earlier than the second
Business Day following the date of the Purchase Notice and no later than the
fifth Business Day following the date of the Purchase Notice; (ii) at the time
of delivery of the Purchase Notice to the Administrative Agent, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(which condition shall be certified as being satisfied in such Purchase Notice)
and (iii) the Term Loan Purchase Amount specified in each Purchase Notice
delivered by such Purchaser to the Administrative Agent shall not be less than
$10,000,000 in the aggregate;

(b) such Purchaser will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s tranche or tranches of Term Loans subject to the Purchase Notice
expressed as a price (each, an “Acceptable Price”) (but in no event will any
such Acceptable Price be greater than the highest Offer Price for the Purchase
subject to such Purchase Notice) and (ii) the principal amount of such Lender’s
tranches of Term Loans at which such Lender is willing to permit a purchase of
all or a portion of its Term Loans to occur at each such Acceptable Price (the
“Reply Amount”);

(c) based on the Acceptable Prices and Reply Amounts of the Term Loans as are
specified by the Lenders, the Administrative Agent in consultation with such
Purchaser, will determine the applicable discount (the “Applicable Discount”)
which will be the lower of (i) the lowest Acceptable Price at which such
Purchaser can complete the Purchase for the entire Term Loan Purchase Amount and
(ii) in the event that the aggregate Reply Amounts relating to such Purchase
Notice are insufficient to allow such Purchaser to complete a purchase of the
entire Term Loan Purchase Amount the highest Acceptable Price that is less than
or equal to the Offer Price;

(d) such Purchaser shall purchase Term Loans from each Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount at the
Applicable Discount (such Term Loans being referred to as “Qualifying Loans” and
such Lenders being referred to as “Qualifying Lenders”), subject to clauses (e),
(f), (g) and (h) below;

 

- 23 -



--------------------------------------------------------------------------------

(e) such Purchaser shall purchase the Qualifying Loans offered by the Qualifying
Lenders at the Applicable Discount; provided that if the aggregate principal
amount required to purchase the Qualifying Loans exceeds the Term Loan Purchase
Amount, such Purchaser shall purchase Qualifying Loans ratably based on the
aggregate principal amounts of all such Qualifying Loans tendered by each such
Qualifying Lender;

(f) the Purchase shall be consummated pursuant to and in accordance with
Section 13.4 and, to the extent not otherwise provided herein, shall otherwise
be consummated pursuant to procedures (including as to timing, rounding and
minimum amounts, Interest Periods, and other notices by such Purchaser)
reasonably acceptable to the Administrative Agent (provided that, subject to the
proviso of clause (g) of this definition, such Purchase shall be required to be
consummated no later than five (5) Business Days after the time that Return Bids
are required to be submitted by Lenders pursuant to the applicable Purchase
Notice);

(g) upon submission by a Lender of a Return Bid, subject to the foregoing clause
(f), such Lender will be irrevocably obligated to sell the entirety or its pro
rata portion (as applicable pursuant to clause (e) above) of the Reply Amount at
the Applicable Discount plus accrued and unpaid interest through the date of
purchase to such Purchaser pursuant to Section 13.4 and as otherwise provided
herein; provided that as long as no Return Bids have been submitted each
Purchaser may rescind its Purchase Notice by notice to the Administrative Agent;
and

(h) purchases by a Permitted Auction Purchaser of Qualifying Loans shall result
in the immediate Cancellation of such Qualifying Loans.

“ECF Percentage” shall mean 50%; provided that the ECF Percentage shall be
reduced to (i) 25% if the Total Net First Lien Leverage Ratio as of the last day
of the respective Excess Cash Flow Period is less than or equal to 3.00:1.00 and
greater than 2.00:1.00 and (ii) 0% if the Total Net First Lien Leverage Ratio as
of the last day of the respective Excess Cash Flow Period is less than or equal
to 2.00:1.00.

“Eligible Assignee” shall mean (a) any Lender, any Affiliate of a Lender and any
Approved Fund (any two or more Approved Funds with respect to a particular
Lender being treated as a single Eligible Assignee for all purposes hereof), and
(b) any commercial bank, insurance company, financial institution, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act); provided that “Eligible Assignee” shall
(x) include Permitted Auction Purchasers, subject to the provisions of
Section 13.4(a)(iii), but solely to the extent that any such Person purchases or
acquires Term Loans and effects a Cancellation immediately upon such
contribution, purchase or acquisition pursuant to documentation reasonably
satisfactory to the Administrative Agent, (y) include Affiliated Investment
Funds and Affiliated Lenders, subject to the provisions of Section 13.4(a)(iv)
and (z) not include any Disqualified Lender, any natural person, any Defaulting
Lender or the Borrower or any of Holdings’ or the Borrower’s Affiliates (in each
case, other than as set forth in clauses (x) or (y) above).

“EMU” shall mean the Economic and Monetary Union as contemplated in the Treaty
of the European Union.

“EMU Legislation” shall mean the secondary legislative measures of the EMU for
the introduction of, changeover to, or operation of the Euro in one or more
member states.

“End Date” shall have the meaning set forth in the definition of “Applicable
Margin.”

 

- 24 -



--------------------------------------------------------------------------------

“Engagement Letter” shall mean the Engagement Letter, dated as of August 14,
2015, between the Borrower and the Joint Lead Arrangers.

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal Requirements of Law regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment.

“Equity Cure Period” shall have the meaning set forth in Section 11.3(a).

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of Parent or any of its direct or indirect parent companies
(excluding Disqualified Equity Interests), other than:

 

  (a) public offerings with respect to Holdings’ or any direct or indirect
parent company’s common stock registered on Form S-8;

 

  (b) issuances to any Subsidiary of Holdings; and

 

  (c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Euro” shall mean the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

“Euro Denominated Loan” shall mean each Loan denominated in Euros, which shall
include each Revolving Loan and Incremental Term Loan denominated in Euros.

“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Denominated
Loans, (i) the rate per annum for deposits in Euros as determined by the
Administrative Agent for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page EURIBOR-01 (or any successor page)
at approximately 11:00 A.M. (Brussels time) on the date which is two Business
Days prior to the commencement of such Interest Period or (ii) if such rate is
not shown on Reuters Page EURIBOR-01 (or any successor page), the average
offered quotation to prime banks in the Euro-zone interbank market by the
Administrative Agent for Euro deposits of amounts comparable to the principal
amount of the Euro Denominated Loan to be made by the Administrative Agent as
part of such Borrowing with maturities comparable to the Interest Period to be
applicable to such Loan (rounded upward to the next whole multiple of 1/16 of
1%), determined as of 11:00 A.M. (Brussels time) on the date which is two
Business Days prior to the commencement of such Interest Period; provided that
in the event the Administrative Agent has made any determination pursuant to
Section 2.11(a)(A) in respect of Loans denominated in Euros, or in the
circumstances described in clause (A) to the proviso to Section 2.11(b) in
respect of Loans denominated in Euros, Euro LIBOR determined pursuant to this
definition shall instead be the rate determined by the Administrative Agent as
the all-in-cost of funds for the Administrative Agent (or such other Lender) to
fund a Borrowing of Loans denominated in Euros with maturities comparable to the
Interest Period applicable thereto. If the Euro LIBOR shall be less than 0.00%,
then the Euro LIBOR shall be deemed 0.00% for purposes of this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

“Euro Sublimit” shall mean an amount designated in Euros, the Dollar Equivalent
of which is $50,000,000.

“Event of Default” shall have the meaning set forth in Section 11.1.

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such Excess Cash Flow Period, (ii) the amount of all non-cash charges (including
depreciation and amortization and reserves for future expenses) deducted in
arriving at such Consolidated Net Income, (iii) the Consolidated Working Capital
Adjustment for such Excess Cash Flow Period and (iv) the aggregate net amount of
non-cash loss on the Disposition of property by Holdings and its Restricted
Subsidiaries during such Excess Cash Flow Period (other than sales in the
ordinary course of business), to the extent deducted in determining such
Consolidated Net Income over (b) the sum, without duplication, of (i) the amount
of all non-cash gains or credits included in arriving at such Consolidated Net
Income, (ii) to the extent not funded with Indebtedness (other than Revolving
Loans), the aggregate amount actually paid by Holdings and its Restricted
Subsidiaries in cash on account of Consolidated Capital Expenditures and
capitalized research and development expenses during such Excess Cash Flow
Period, (iii) at the option of the Borrower, the aggregate amount of
Consolidated Capital Expenditures to be made during the first fiscal quarter of
the succeeding Excess Cash Flow Period and specifically identified in the annual
budget to be delivered under Section 8.2(d) in respect of such Excess Cash Flow
Period (it being understood that if any Consolidated Capital Expenditures are
deducted in a prior Excess Cash Flow Period pursuant to this clause (iii), such
Consolidated Capital Expenditures may not be deducted pursuant to clause
(ii) above in the Excess Cash Flow Period in which such Consolidated Capital
Expenditures were actually incurred), (iv) the aggregate amount actually paid by
Holdings and its Restricted Subsidiaries in cash during such Excess Cash Flow
Period on account of Permitted Acquisitions (excluding the principal amount of
Indebtedness incurred in connection with such expenditures other than
Indebtedness under the Revolving Loans), (v) all mandatory prepayments of the
Term Loans pursuant to Section 5.2(c) made during such Excess Cash Flow Period,
but only to the extent that the Asset Sale or Recovery Event giving rise to the
obligation to make a mandatory prepayment pursuant to Section 5.2(c) resulted in
a corresponding increase in Consolidated Net Income, (vi) at the option of the
Borrower, to the extent not funded with proceeds of Indebtedness (other than
Revolving Loans), the aggregate amount of all regularly scheduled principal
amortization payments of Funded Debt (including the Term Loans) made on their
due date during such Excess Cash Flow Period (including payments in respect of
Capital Lease Obligations to the extent not deducted in the calculation of
Consolidated Net Income), (vii) the aggregate net amount of non-cash gains on
the Disposition of property by Holdings and its Restricted Subsidiaries during
such Excess Cash Flow Period (other than sales of inventory in the ordinary
course of business), to the extent included in arriving at such Consolidated Net
Income, (viii) to the extent not funded with proceeds of Indebtedness (other
than Revolving Loans), the aggregate amount of all Investments made in cash
during such Excess Cash Flow Period pursuant to clauses (c), (e), (g) and (bb)
of Section 9.7, (ix) any cash payments that are made during such Excess Cash
Flow Period and have the effect of reducing an accrued liability that was not
accrued during such period, (x) the amount of taxes paid in cash during such
Excess Cash Flow Period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such Excess Cash Flow
Period, (xi) to the extent not funded with the proceeds of Indebtedness (other
than Revolving Loans), Restricted Payments made during such Excess Cash Flow
Period under clauses (d), (e)(i), (e)(iii), (f) and (g) of Section 9.6 and
(xii) to the extent not funded with the proceeds of Indebtedness (other than
Revolving Loans), the aggregate amount of all prepayments or repurchases of
Indebtedness (including the aggregate amount of cash actually paid for
prepayments or repurchases of the Term Loans made in the open market in
accordance with Section 13.4(a)(iii) but excluding all other prepayments or
repurchases of the Term Loans and Revolving Loans made during such Excess Cash
Flow Period), except in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder.

 

- 26 -



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date” shall have the meaning set forth in
Section 5.2(b).

“Excess Cash Flow Period” shall mean each fiscal year of Holdings beginning with
the fiscal year ending December 31, 2016.

“Exchange Senior Notes” shall mean senior notes issued under the Senior Notes
Indenture in exchange for Senior Notes, which Exchange Senior Notes are
substantially identical to the originally issued Senior Notes and shall be
issued pursuant to a registered exchange offer in compliance with the terms of
the Registration Rights Agreement; provided that in no event will the issuance
of any Exchange Senior Notes increase the aggregate principal amount of Senior
Notes theretofore outstanding or otherwise result in an increase in the interest
rate applicable to the Senior Notes theretofore outstanding.

“Excluded Assets” shall mean, subject to and consistent with the Security and
Guarantee Principles, (i) any fee-owned Real Property with a fair market value
of less than $5,000,000 and all Real Property constituting Leaseholds, (ii) any
letter of credit rights or tort claims with a value of less than $5,000,000
(provided that “Excluded Assets” shall not include letter of credit rights to
the extent constituting a supporting obligation for other Collateral as to which
perfection of security interests in such Collateral is accomplished by the
filing of a Uniform Commercial Code financing statement (or foreign
equivalent)), (iii) any assets the grant of security over which or the transfer
of which (w) is prohibited by law (including restrictions in respect of Margin
Stock, corporate benefit and financial assistance, fraudulent conveyance,
preference, thin capitalization or other similar laws or regulations), (x) is
prohibited by contract (existing on the Closing Date or at the time such assets
would otherwise become Collateral); provided that such contract was not entered
into for the purpose of making such asset an Excluded Asset, (y) requires third
party consents of any Person other than a Loan Party or an Affiliate of a Loan
Party or (z) results in material adverse tax, accounting or regulatory
consequences, in each case, after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law; provided that no
prohibition in any contract or third party consent shall relate to any assets
not subject to such contract or results in a limitation on any Loan Party’s
ability to generally pledge substantially all of its assets pursuant to the
Security Documents, (iv) Capital Stock which (w) constitutes Margin Stock,
(x) constitutes the Capital Stock of any Excluded Foreign Subsidiary described
in clause (ii) or clause (iii) of the definition of “Excluded Foreign
Subsidiary” or (y) constituting the Capital Stock of any Excluded Foreign
Subsidiary described in clause (i) of the definition of “Excluded Foreign
Subsidiary” representing in excess of 65% of the Capital Stock of such Excluded
Foreign Subsidiary, (v) any assets where the cost of obtaining a security
interest in, or perfection of a security interest in, such assets exceeds the
practical benefit to the Lenders afforded thereby (as reasonably determined by
Holdings in writing delivered to the Administrative Agent), (vi) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby, (vii) any lease, license or
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law, (viii) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law and (ix) the assets of any Foreign Subsidiary that is a CFC.

 

- 27 -



--------------------------------------------------------------------------------

“Excluded Contributions” shall mean the Net Cash Proceeds from issuance or sale
of Capital Stock (other than Disqualified Equity Interests) of Holdings (other
than to any of Holdings’ Restricted Subsidiaries), or a substantially
contemporaneous contribution of cash to Holdings, in each case, to the extent
the Net Cash Proceeds thereof, or such cash shall be, as applicable, contributed
to any of Holdings’ Restricted Subsidiaries and shall be used by a Restricted
Subsidiary of Holdings, in each case designated as “Excluded Contributions”
pursuant to an officer’s certificate executed by an Authorized Officer of
Holdings, minus the amounts applied in accordance with Sections 9.6(p), 9.7(dd)
and 9.8(e).

“Excluded Foreign Subsidiary” shall mean any (i) U.S. Owned DRE or First-Tier
Foreign Subsidiary, (ii) Subsidiary the Capital Stock of which is directly or
indirectly owned by any CFC and (iii) Subsidiary that is a CFC and the Capital
Stock of which is directly or indirectly owned by any U.S. Owned DRE or a
Foreign Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender, or any other recipient of any payment to be made by
or on behalf of the Borrower or any Guarantor hereunder or under any Note,
(i) any Tax imposed on or measured by its net income or net profits, and any
franchise taxes imposed on it (in lieu of net income taxes), in each case
pursuant to the laws of the jurisdiction in which it is organized or in which it
has its principal office or applicable lending office, or any subdivision
thereof or therein, or as a result of any other present or former connection
between such recipient and such jurisdiction (other than a connection arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document), (ii) any branch profits Taxes imposed under Section 884(a) of
the Code or any comparable tax imposed by any foreign jurisdiction, (iii) any
Tax imposed under FATCA and (iv) any U.S. federal withholding tax that is in
effect on the date a Lender (a) becomes a party to this Agreement (other than an
assignment at the request of the Borrower pursuant to Section 2.14), or
(b) designates a change in lending office, except, in each case, to the extent
that its assignor was entitled, immediately prior to the time of such
assignment, or the Lender was entitled, immediately prior to the time of the
change of its lending office, as applicable, to receive additional amounts from
a Borrower or Guarantor with respect to such Tax pursuant to Section 5.5(a).

“Existing Credit Facility” shall mean the Credit and Guaranty Agreement, dated
as of December 28, 2012, among the Borrower, Holdings, the subsidiary guarantors
party thereto, the lenders party thereto and Barclays Bank PLC, as
administrative agent and collateral agent (as amended, restated modified and/or
supplemented from time to time, including by that (i) Amendment No. 1, dated as
of May 15, 2013 and (ii) Amendment No. 2, dated as of December 30, 2013).

“Facility” or “Facilities” shall mean (a) any Term Facility and (b) any
Revolving Facility, as the context may require.

“Facing Fee” shall have the meaning set forth in Section 4.1(c).

“FASB” shall mean the Financial Accounting Standards Board of the American
Institute of Certified Public Accountants.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor version that is substantially comparable
(provided that any such amended, or successor version imposes criteria that are
not materially more onerous than those contained in such Sections as enacted on
the date of this Agreement), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b)(1) of the Code

 

- 28 -



--------------------------------------------------------------------------------

(or any amended or successor version that is not materially more onerous to
comply with) and any U.S. or non-U.S. fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
or analogous provisions of non-U.S. law.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. If the Federal Funds
Rate shall be less than 0.00%, such rate shall be deemed 0.00% for purposes of
this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in Section 4.1.

“Financial Covenant” shall mean the financial covenant set forth in Section 9.1.

“Financial Covenant Event of Default” shall have the meaning set forth in
Section 11.2(b).

“Financial Statements Certificate” shall mean a certificate duly executed by an
Authorized Officer of Holdings substantially in the form of Exhibit B.

“First Priority Credit Agreement Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or senior secured term loans (each, a “First Priority
Refinancing Term Facility”) or one or more senior secured revolving credit
facilities (each, a “First Priority Refinancing Revolving Facility”); provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Debt and (iii) such
Indebtedness complies with the Credit Agreement Refinancing Requirements;
provided that a certificate of an Authorized Officer of Holdings or the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
definition shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies Holdings or the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)).

“First Priority Refinancing Revolving Facility” shall have the meaning set forth
in the definition of “First Priority Credit Agreement Refinancing Debt.”

“First Priority Refinancing Term Facility” shall have the meaning set forth in
the definition of “First Priority Credit Agreement Refinancing Debt.”

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is a CFC
and whose Capital Stock is directly owned by (i) U.S. Holdings or the Borrower
or (ii) any Domestic Subsidiary of U.S. Holdings or the Borrower, other than any
U.S. Owned DRE.

 

- 29 -



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

 

  (a) Consolidated Interest Expense of such Person for such period;

 

  (b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock of such Person during such
period; and

 

  (c) all cash dividends or other distributions paid or accrued (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests of
such Person during such period.

“Fixed Rate” shall mean and include each of the LIBOR Rate and each Alternate
Currency Rate.

“Fixed Rate Loan” shall mean each LIBOR Loan and each Alternate Currency Loan.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” shall mean a Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for U.S. federal income tax
purposes..

“Foreign Revolving Sublimit” shall mean an amount designated in an Alternate
Currency or Alternate Currencies, the Dollar Equivalent of which is $50,000,000
in the aggregate.

“Foreign Subsidiary” shall mean any Subsidiary of Holdings that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to each Issuing Lender, such Defaulting Lender’s pro rata share of the
outstanding Obligations with respect to Letters of Credit issued by such Issuing
Lender other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person that matures more than one (1) year from the date of its creation or
matures within one (1) year from such date but is renewable or extendible, at
the option of such Person, to a date more than one (1) year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year from such
date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one
(1) year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

“Funding Obligations” shall have the meaning set forth in the definition of
“Lender Default.”

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

 

- 30 -



--------------------------------------------------------------------------------

“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Group Member” shall mean Holdings, U.S. Holdings, LuxCo 3 and each of their
Restricted Subsidiaries (including in the case of the U.S. Holdings, for the
avoidance of doubt, the Borrower).

“Guarantee” shall have the meaning set forth in Section 10.2. The term
“Guaranteeing” shall have a correlative meaning.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guaranteed Obligations” shall have the meaning set forth in Section 10.1.

“Guarantor Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit D.

“Guarantors” shall mean, collectively, Holdings, U.S. Holdings and the
Subsidiary Guarantors, it being understood that any Person that guarantees the
Senior Notes shall be a Guarantor.

“Highest Adjustable Applicable Margins” shall have the meaning set forth in the
definition of “Applicable Margin.”

“Holdings” shall have the meaning set forth in the preamble hereto.

 

- 31 -



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean, collectively, each Immaterial Domestic
Subsidiary and each Immaterial Foreign Subsidiary.

“Immaterial Domestic Subsidiary” shall mean each Restricted Subsidiary
(excluding Non-Guarantor Subsidiaries pursuant to clauses (i), (iii), (iv), (v),
(vi) and (vii) of the definition thereof) that is a Domestic Subsidiary which,
(i) as of the most recent fiscal quarter of Holdings, for the Test Period then
ended, for which financial statements have been delivered pursuant to
Section 8.1, contributed less than 5.0% of Consolidated EBITDA for such Test
Period and (ii) which had assets with a book value of less than 5.0% of
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Restricted Subsidiaries that are designated as Immaterial
Subsidiaries (excluding, for the avoidance of doubt, Non-Guarantor Subsidiaries
pursuant to clauses (i), (iii), (iv), (v), (vi) and (vii) of the definition
thereof) exceeds 7.5% of Consolidated EBITDA of Holdings and all Restricted
Subsidiaries for any such Test Period or 7.5% of Consolidated Total Assets of
Holdings and all Restricted Subsidiaries as of the end of any such fiscal
quarter, Holdings (or, in the event Holdings has failed to do so within twenty
(20) Business Days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries that are Restricted Subsidiaries as a “Material
Subsidiary” of Holdings to eliminate such excess, and such Restricted
Subsidiaries so designated shall no longer constitute Immaterial Subsidiaries
under this Agreement.

“Immaterial Foreign Subsidiary” shall mean each Restricted Subsidiary that is a
Foreign Subsidiary (excluding Non-Guarantor Subsidiaries pursuant to clauses
(i), (iii), (iv), (v), (vi) and (vii) of the definition thereof) which, as of
the most recent fiscal quarter of Holdings, for the Test Period then ended, for
which financial statements have been delivered pursuant to Section 8.1
contributed less than 10.0% of consolidated revenues for such Test Period;
provided that, if at any time the aggregate amount of revenues attributable to
all Restricted Subsidiaries that are Immaterial Foreign Subsidiaries (excluding,
for the avoidance of doubt, Non-Guarantor Subsidiaries pursuant to clauses (i),
(iii), (iv), (v), (vi) and (vii) of the definition thereof) exceeds 10.0% of
consolidated revenues of Holdings and all Restricted Subsidiaries for any such
Test Period, Holdings (or, in the event Holdings has failed to do so within
twenty (20) Business Days, the Administrative Agent) shall designate sufficient
Foreign Subsidiaries that are Restricted Subsidiaries a “Material Subsidiary” of
Holdings to eliminate such excess, and such Restricted Subsidiaries so
designated shall no longer constitute Immaterial Subsidiaries under this
Agreement.

“Incremental Amendment” shall have the meaning set forth in Section 2.15(c).

“Incremental Facility” shall mean (i) each Incremental Term Loan Commitment and
Incremental Term Loan and (ii) each Incremental Revolving Loan and Incremental
Revolving Loan Commitment.

“Incremental Lenders” shall mean one or more Incremental Revolving Lenders
and/or one or more Incremental Term Lenders, as applicable.

“Incremental Loans” shall mean Incremental Revolving Loans and Incremental Term
Loans.

“Incremental Revolving Lender” shall have the meaning set forth in
Section 2.15(a).

“Incremental Revolving Loan Commitments” shall have the meaning set forth in
Section 2.15(a).

“Incremental Revolving Loan Maturity Date” shall mean the date on which an
Incremental Revolving Loan matures or related Incremental Revolving Loan
Commitment expires as set forth on the Incremental Amendment relating to such
Incremental Revolving Loan Commitment.

 

- 32 -



--------------------------------------------------------------------------------

“Incremental Revolving Loans” shall have the meaning set forth in
Section 2.15(a).

“Incremental Term Lender” shall have the meaning set forth in Section 2.15(a).

“Incremental Term Loan Commitments” shall have the meaning set forth in
Section 2.15(a).

“Incremental Term Loan Maturity Date” shall mean the date on which an
Incremental Term Loan matures as set forth on the Incremental Amendment relating
to such Incremental Term Loan.

“Incremental Term Loans” shall have the meaning set forth in Section 2.15(a).

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person, for the deferred purchase price of property or
services (other than trade payables, accrued income taxes, VAT, deferred taxes,
sales taxes, equity taxes, accrued liabilities incurred in the ordinary course
of such Person’s business, but including earn-outs (to the extent such
obligation appears in the “liabilities” section of Holdings’ balance sheet in
accordance with GAAP) and any sums for which such Person is obligated pursuant
to noncompetition arrangements entered into in connection with any acquisition
(including Permitted Acquisitions)), (x) which purchase price is, in each case,
(i) due more than six months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument and
(y) with respect to acquisitions of property consummated prior to the Closing
Date or otherwise permitted under this Agreement, net of cash and Cash
Equivalents to the extent restricted in favor of the purchase price thereof
(including any portion thereof attributable to earn-outs) through the deposit of
such cash or Cash Equivalents in a customary escrow or trust account, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, but only to the extent of the fair market value of such
property subject to such Lien and (i) all net obligations of such Person in
respect of Swap Agreements. For the avoidance of doubt, “Indebtedness” shall not
include obligations or liabilities of any Person in respect of (i) any of its
Qualified Equity Interests or (ii) the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
existing on the Closing Date.

“Indemnified Person” shall have the meaning set forth in Section 13.1.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

 

- 33 -



--------------------------------------------------------------------------------

“Initial Revolving Loan” and “Initial Revolving Loans” shall have the meaning
set forth in Section 2.1(b).

“Initial Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be increased or reduced
pursuant to the terms and conditions hereof.

“Initial Term Loan” and “Initial Term Loans” shall have the meaning set forth in
Section 2.1(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Term Loan Commitment.”

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” shall mean pertaining to a condition of Insolvency.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws, including copyrights, trademarks, in either case
whether registered or applied for with a Governmental Authority, patents, rights
in technology, know-how and processes, trade secrets, and licenses to
copyrights, patents, trademarks, technology, trade secrets or know-how or
combinations of any of the foregoing, mask works fixed in semi-conductor chip
products (as defined under 17 U.S.C. 901 of the U.S. Copyright Act) internet
domain names, intangible rights in software and databases not otherwise included
in the foregoing, all rights to past, present or future proceeds and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Intellectual Property Security Agreement” means any patent, trademark or
copyright security agreement (in form and substance reasonably acceptable to the
Administrative Agent) that the Loan Parties shall enter into with the
Administrative Agent for the benefit of the Secured Parties.

“Intercreditor Agreement” shall mean any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among the Administrative Agent, the Borrower, the
Guarantors and one or more Senior Representatives of Indebtedness or any other
party, as the case may be, substantially on terms set forth on Exhibit C (except
to the extent otherwise reasonably agreed by the Borrower and the Required
Lenders, which changes will be deemed approved by each Lender who has not
objected within five (5) Business Days following the posting thereof by the
Administrative Agent to the Lenders), as amended, restated, supplemented or
otherwise modified from time to time (or replaced in connection with a Permitted
Refinancing or incurrence of Indebtedness under Section 9.2) with the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

“Interest Determination Date” shall mean, with respect to any Fixed Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Fixed Rate Loan, as the case may be.

“Interest Period” shall have the meaning set forth in Section 2.10.

 

- 34 -



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Intra-Group Liabilities” shall have the meaning set forth in Section 10.10(b).

“Investments” shall have the meaning set forth in Section 9.7.

“Investors” shall mean the Sponsors, the Management Stockholders and each other
Person that was an investor in Holdings or a direct or indirect parent of
Holdings as of December 28, 2012.

“IRS” shall mean the U.S. Internal Revenue Service.

“Issuing Lender” shall mean each of Morgan Stanley Bank, N.A. (except as
otherwise provided in Section 12.9), Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank AG New York Branch, Goldman Sachs Bank USA, Royal Bank of Canada
and any other Lender reasonably acceptable to the Borrower and the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the Loan
Documents).

“Joint Lead Arrangers” shall mean, collectively, the Joint Lead Arrangers and
Joint Bookrunners listed on the cover page hereof.

“Judgment Currency” shall have the meaning set forth in Section 13.19(a).

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.19(a).

“Junior Financing” shall have the meaning set forth in Section 9.8.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loans or Incremental Revolving Loans.

“L/C Commitment” shall mean, for each Issuing Lender, the amount set forth
opposite such Issuing Lender’s name in Schedule I directly below the column
entitled “L/C Commitment,” as same may be updated from time to time in writing
by the Borrower and such Issuing Lender and notified to the Administrative
Agent; provided that the L/C Commitment of each Issuing Lender as a percentage
of the L/C Sublimit set forth in Section 3.2(i) shall be equal to the greater of
(i) such Revolving Lender’s RL Percentage of the Total Revolving Loan Commitment
or (ii) such higher amount as agreed to in writing by such Issuing Lender and
the Borrower and notified to the Administrative Agent.

“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean all the Revolving Lenders, other than, with
respect to a particular Letter of Credit, the applicable Issuing Lender.

 

- 35 -



--------------------------------------------------------------------------------

“L/C Sublimit” shall mean the lesser of (x) $50,000,000 or (y) when added to the
sum of (I) the aggregate principal amount of all Revolving Loans then
outstanding and (II) the aggregate principal amount of all Swingline Loans then
outstanding, an amount equal to the Total Revolving Loan Commitment at such
time.

“LCT Election” shall have the meaning set forth in Section 1.4(ii).

“LCT Test Date” shall have the meaning set forth in Section 1.4(ii).

“Leaseholds” shall mean, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Incremental Amendment, other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.

“Lender Default” shall mean with respect to any Lender, (i) the refusal (which
may be given verbally or in writing and has not been retracted) or failure of
any Lender to fund any portion of the Revolving Loans or reimbursement
obligations required to be made by such Lender under the Revolving Facility,
participations in L/C Obligations or participations in Swingline Loans
(collectively, its “Funding Obligations”) required to be made by it under the
Revolving Facility, which refusal or failure is not cured within two
(2) Business Days after the date of such refusal or failure, (ii) the failure of
any Lender to pay over to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, (iii) such Lender has notified the
Borrower, the Administrative Agent or any Issuing Lender that it does not intend
to comply with its Funding Obligations or has made a public statement to that
effect with respect to its Funding Obligations under the Revolving Facility or
generally under other agreements in which it commits to extend credit, (iv) such
Lender has failed, within three (3) Business Days after request by the
Administrative Agent or any Issuing Lender, to confirm that it will comply with
its Funding Obligations under the Revolving Facility or (v) such Lender has
admitted in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event; provided that, for purposes of (and only for
purposes of) Section 2.1(c), Section 3.3(b) and any documentation entered into
pursuant to the Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender,
(i) after the date of this Agreement, any Affiliate of such Lender that has
“control” (within the meaning provided in the definition of “Affiliate”) of such
Lender having been deemed insolvent or having become the subject of a bankruptcy
or insolvency proceeding or a takeover by a regulatory authority, (ii) any
previously cured “Lender Default” of such Lender under this Agreement, unless
such Lender Default has ceased to exist for a period of at least ninety
(90) consecutive days, (iii) any default by such Lender with respect to its
obligations under any other credit facility to which it is a party and which the
Swingline Lender, any Issuing Lender or the Administrative Agent reasonably
believes in good faith has occurred and is continuing, and (iv) the failure of
such Lender to make available its portion of any Borrowing (including any
Mandatory Borrowing) or to fund its portion of any unreimbursed payment with
respect to a Letter of Credit pursuant to Section 3.4(c) within one (1) Business
Day of the date (x) the Administrative Agent (in its capacity as a Lender) or
(y) Lenders constituting the Required Revolving Lenders has or have, as
applicable, funded its or their portion thereof.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
Person that directly or indirectly controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person has commenced under any Debtor Relief Law,

 

- 36 -



--------------------------------------------------------------------------------

or a custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person or any Person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred with respect to such Lender solely by virtue of the ownership or
acquisition of any Capital Stock in such Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof.

“Letter of Credit” shall have the meaning set forth in Section 3.1(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning set forth in
Section 3.3(b).

“Letter of Credit Fee” shall have the meaning set forth in Section 4.1(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time (taking the
Dollar Equivalent of any such Letter of Credit denominated in an Alternate
Currency) and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit at such time (taking the Dollar Equivalent of any such Letter
of Credit denominated in an Alternate Currency).

“Letter of Credit Request” shall have the meaning set forth in Section 3.3(a).

“Leverage Ratios” and “Leverage Ratio” shall have the meaning set forth in
Section 1.3.

“LIBOR Loan” shall mean each Dollar Denominated Loan (other than a Swingline
Loan) designated as such by the Borrower at the time of the incurrence thereof
or conversion thereto.

“LIBOR Rate” shall mean (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two
(2) Business Days prior to the commencement of such Interest Period by reference
to the applicable Bloomberg screen page for deposits in Dollars (or such other
comparable page or such other commercially available source as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying or carrying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBOR Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period, divided by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D); provided that, solely
in the case of Initial Term Loans, the LIBOR Rate shall not be less than
1.00% per annum, and in the case of Revolving Loans, the LIBOR Rate shall not be
less than 0.00% per annum.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

 

- 37 -



--------------------------------------------------------------------------------

“Limited Condition Transaction” shall mean any Permitted Acquisition or other
Investment permitted hereunder the consummation of which is not conditioned on
the availability of, or on obtaining, third party financing.

“Loan” shall mean any loan made or maintained by any Lender pursuant to this
Agreement.

“Loan Documents” shall mean this Agreement, the Security Agreement and, after
the execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each other Security Document, each Intercreditor Agreement, each
Incremental Amendment, each Refinancing Amendment and any amendments or joinders
to this Agreement.

“Loan Modification Agreement” shall have the meaning set forth in
Section 2.16(b).

“Loan Modification Offer” shall have the meaning set forth in Section 2.16(a).

“Loan Parties” shall mean Holdings, U.S. Holdings, the Borrower and each
Subsidiary Guarantor.

“LTM EBITDA” shall mean the Consolidated EBITDA as of the last day of the most
recently ended Test Period for which financial statements have been delivered
(or were required to be delivered) pursuant to Section 8.1(a) or (b).

“LuxCo 3” shall mean Ancelux 3 S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of Luxembourg, having its registered
office at 488, route de Longwy, L-1940 Luxembourg, registered with the register
of commerce of Luxembourg under the number B 174275 and having a share capital
of USD 22,000.

“LuxCo 4” shall mean Ancelux 4 S.à r.l., a société à responsabilité limitée,
incorporated and existing under the laws of Luxembourg, having its registered
office at 488, route de Longwy, L-1940 Luxembourg, registered with the register
of commerce and companies of Luxembourg under the number B 174.224 and having a
share capital of USD 15,017,750.

“Luxembourg Loan Party” means any Loan Party whose registered office or place of
central administration is located in Luxembourg.

“Luxembourg” shall mean the Grand Duchy of Luxembourg.

“Management Agreement” shall mean that certain Management Agreement, dated as of
December 28, 2012, by and among the Borrower, Permira IV Limited, Permira
Advisers LLC and Applegate & Collatos, Inc., as amended in accordance with
Section 9.9; provided that such amendments are not materially disadvantageous to
the Lenders.

“Management Stockholders” shall mean the members of management of Holdings,
Holdings’ direct or indirect parent or its Subsidiaries and their Control
Investment Affiliates who were holders of Capital Stock of Holdings or a direct
or indirect parent of Holdings on December 28, 2012.

“Mandatory Borrowing” shall have the meaning set forth in Section 2.1(d).

 

- 38 -



--------------------------------------------------------------------------------

“Mandatory Costs” shall mean (a) in respect of Alternate Currency Loans
denominated in Euros, the cost imputed to each Lender of compliance with any
reserve asset requirements of the European Central Bank and (b) in respect of
Alternate Currency Loans denominated in Pounds Sterling, the cost imputed to
each Lender of compliance with the cash ratios and special deposit requirements
of the Bank of England and/or the banking supervision or other costs imposed by
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions), as determined in accordance with Schedule
1.1(b).

“Mandatory Prepayment Date” shall have the meaning set forth in Section 5.2(e).

“Margin Stock” shall have the meaning set forth in Regulation U of the Board.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of the Group Members taken
as a whole, (b) the ability of the Loan Parties (taken as a whole) to perform
their obligations under the Loan Documents or (c) the rights and remedies
available to, or conferred upon, the Administrative Agent, any Lender or any
Secured Party hereunder or thereunder.

“Material Subsidiary” shall mean each Restricted Subsidiary, other than an
Immaterial Subsidiary.

“Materials of Environmental Concern” shall mean any chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, any petroleum or
petroleum products, asbestos, polychlorinated biphenyls, lead or lead-based
paints or materials, radon, urea-formaldehyde insulation, molds fungi,
mycotoxins, and radioactivity, or radiofrequency radiation defined or regulated
as hazardous or toxic under any Environmental Law.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Term Loan Maturity Date, the Revolving Loan Maturity Date, the Swingline Expiry
Date, the Incremental Term Loan Maturity Date, the Incremental Revolving Loan
Maturity Date or the final stated maturity date of any Other Term Loan or Other
Revolving Loan as set forth in the applicable Refinancing Amendment, as the case
may be.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of

(a) an unlimited amount if, after giving effect to the incurrence of such
additional amount (assuming any Incremental Revolving Loan Commitments incurred
under Section 9.2(e) are fully borrowed and outstanding throughout the relevant
period), the Total Net Secured Leverage Ratio shall be less than or equal to
3.00 to 1.00 determined on a Pro Forma Basis as of the most recently completed
Test Period for which financial statements and certificates have been (or are
required to be) delivered to the Administrative Agent under Section 8.1(a) or
(b), as the case may be; provided that the Net Cash Proceeds actually received
(or contemplated to be received) in respect of any such Incremental Facility
shall not be included as cash or Cash Equivalents for purposes of determining
the Total Net Secured Leverage Ratio as used in this definition, plus

(b) to the extent not funded with the proceeds of long-term Indebtedness, the
amount of all prior voluntary prepayments of Term Loans, Revolving Loans,
Incremental Loans and Indebtedness incurred pursuant to Section 9.2(e)(ii)(B),
in each case, that is secured by a Lien on the Collateral on a pari passu basis
with the Obligations (so long as, with respect to any revolving loans, any such
prepayment is accompanied by a permanent reduction in such revolving commitment)
(minus the sum of (x) the aggregate principal amount of Incremental Term Loans
and/or Incremental Revolving

 

- 39 -



--------------------------------------------------------------------------------

Commitments incurred under clause (b) of the definition of Maximum Incremental
Facilities Amount pursuant to Section 2.15(a) prior to such date and (y) the
aggregate principal amount of Indebtedness, Disqualified Equity Interests and
Preferred Stock issued or incurred pursuant Section 9.2(e)(i)(B) or
Section 9.2(e)(ii)(B) prior to such date), plus

(c) $100,000,000 (minus the sum of (x) the aggregate principal amount of
Incremental Term Loans and/or Incremental Revolving Commitments incurred under
clause (c) of the definition of Maximum Incremental Facilities Amount pursuant
to Section 2.15(a) prior to such date and (y) the aggregate principal amount of
Indebtedness, Disqualified Equity Interests and Preferred Stock issued or
incurred pursuant Section 9.2(e)(i)(C) or Section 9.2(e)(ii)(C) prior to such
date) (which shall be available at all times and not subject to any ratio test);

provided, however, that that (x) the Borrower may incur such Indebtedness under
clause (a), (b) or (c) in such order as it may elect in its sole discretion and
(y) Indebtedness incurred under clause (b) or (c) will be automatically
reclassified as being incurred under clause (a) upon achievement of a Total Net
Secured Leverage Ratio less than or equal to 3.00 to 1.00 determined on a Pro
Forma Basis as of the most recently completed Test Period for which financial
statements and certificates have been (or are required to be) delivered to the
Administrative Agent under Section 8.1(a) or (b), as the case may be.

“Maximum Rate” shall have the meaning set forth in Section 13.18.

“Maximum Swingline Amount” shall mean $25,000,000.

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, (a) $500,000 for
Base Rate Loans and (b) $1,000,000 for Fixed Rate Loans, and (ii) for Swingline
Loans, $100,000, and in each case, for Revolving Loans and Swingline Loans
denominated in an Alternate Currency, the Dollar Equivalent thereof.

“Minimum Extension Condition” shall have the meaning set forth in
Section 2.16(c).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar security instrument, creating and evidencing a Lien on a Mortgaged
Property, in form and substance reasonably satisfactory to the Collateral Agent,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Mortgaged Property” shall mean each Real Property identified on
Schedule 6.19(b) as having a fair market value in excess of $5,000,000, and each
Real Property otherwise required to be encumbered by a Mortgage pursuant to the
terms hereof.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is
or may be an obligation to contribute of) Holdings, the Borrower, a Subsidiary
of the Borrower or any Commonly Controlled Entity, and each such plan for the
five year period immediately following the latest date on which Holdings, the
Borrower, a Subsidiary of the Borrower or a Commonly Controlled Entity
contributed to or had an obligation to contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

 

- 40 -



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale, any
Recovery Event or any other sale of assets, the proceeds thereof actually
received in the form of cash and cash equivalents (including Cash Equivalents)
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, and other bona fide fees,
costs and expenses actually incurred in connection therewith, (ii) amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event or any other sale of assets (other than any Lien pursuant
to a Security Document), (iii) taxes paid and the Borrower’s reasonable and good
faith estimate of income, franchise, sales, and other applicable taxes required
to be paid by the Group Members in connection with such Asset Sale or Recovery
Event or any other sale of assets, (iv) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to the seller’s
indemnities and representations and warranties to the purchaser in respect of
such Asset Sale or any other sale of assets owing by Holdings or any Restricted
Subsidiary in connection therewith and which are reasonably expected to be
required to be paid; provided that to the extent such indemnification payments
are not made and are no longer reserved for, such reserve amount shall
constitute Net Cash Proceeds, (v) cash escrows to Holdings or any Restricted
Subsidiary from the sale price for such Asset Sale or other sale of assets;
provided that any cash released from such escrow shall constitute Net Cash
Proceeds upon such release, (vi) in the case of a Recovery Event, costs of
preparing assets for transfer upon a taking or condemnation and (vii) other
customary fees and expenses actually incurred in connection therewith, and
(b) in connection with any incurrence or issuance of Indebtedness, the cash
proceeds received from any such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other bona fide fees and expenses actually incurred in
connection therewith.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined on a consolidated basis in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.

“New Revolving Loan Commitments” shall have the meaning set forth in
Section 2.15(a).

“New York UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York.

“Non-Defaulting Lender”, “Non-Defaulting Revolving Lender”, “Non-Defaulting Term
Lender” shall mean and include each Lender, Term Lender, Revolving Lender, as
the case may be, other than a Defaulting Lender.

“Non-Guarantor Debt Cap” shall mean an amount equal to the greater of
$125,000,000 and 51.0% of LTM EBITDA at the time such Indebtedness is incurred
(minus the amount of Indebtedness incurred or Disqualified Equity Interests or
Preferred Stock issued by Restricted Subsidiaries that are not Loan Parties
pursuant to Sections 9.2(e) and 9.2(r)).

“Non-Guarantor Subsidiary” shall mean (i) any Subsidiary of Holdings that is not
a Wholly Owned Subsidiary; provided that any such Non-Guarantor Subsidiary shall
cease to be a Non-Guarantor Subsidiary at the time such Subsidiary becomes a
Wholly Owned Subsidiary, (ii) any Subsidiary of the Holdings that is an
Immaterial Subsidiary; provided that any such Non-Guarantor Subsidiary shall
cease to be a Non-Guarantor Subsidiary at the time such Subsidiary is no longer
an Immaterial Subsidiary, (iii) any Subsidiary of Holdings that is a captive
insurance company, not-for-profit Subsidiary or special purpose entity; provided
that any such Non-Guarantor Subsidiary shall cease to be a Non-Guarantor

 

- 41 -



--------------------------------------------------------------------------------

Subsidiary at the time such Subsidiary is no longer a captive insurance company,
not-for-profit Subsidiary or special purpose entity, (iv) any Restricted
Subsidiary of Holdings designated as an Unrestricted Subsidiary after the
Closing Date in accordance with, and pursuant to, Section 8.11; provided that
any such Non-Guarantor Subsidiary shall cease to be a Non-Guarantor Subsidiary
at the time such Subsidiary becomes a Restricted Subsidiary of Holdings, (v) any
Subsidiary of Holdings that is prohibited by applicable law (including financial
assistance, corporate benefit, fraudulent conveyance, preference, capitalization
or other similar laws and regulations), regulation or contractual provision from
Guaranteeing the Obligations; provided that any such Non-Guarantor Subsidiary
shall cease to be a Non-Guarantor Subsidiary at the time any such prohibition
ceases to exist or apply, (vi) any Subsidiary of Holdings the Guaranteeing of
the Obligations by which would result in material adverse tax consequences or
adverse accounting consequences to Holdings and its Restricted Subsidiaries as
reasonably determined in good faith by the Borrower; provided that such
Non-Guarantor Subsidiary shall cease to be a Non-Guarantor Subsidiary at the
time any such material adverse tax consequences or adverse accounting
consequences cease to exist or apply and (vii) any Subsidiary of Holdings the
Guaranteeing of the Obligations by which would result in costs that are
excessive in relation to the value afforded by such Guarantee (as reasonably
determined by Holdings and the Administrative Agent); provided that
notwithstanding the foregoing clauses (i) through (vii), Holdings may in its
sole discretion designate any Non-Guarantor Subsidiary as a Subsidiary
Guarantor.

“Non-Mortgaged Real Property” shall mean any interest in Real Property owned by
the Loan Parties that is not subject to a Mortgage in favor of the Collateral
Agent, for the benefit of the Secured Parties.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by Holdings, U.S. Holdings,
the Borrower or one or more Subsidiaries primarily for the benefit of employees
of Holdings, U.S. Holdings, the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

“Note” shall mean each Term Note and Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning set forth in Section 2.3(a).

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7.

“Notice of Intent to Cure” shall mean a certificate of an Authorized Officer of
Holdings delivered to the Administrative Agent, with respect to any fiscal
quarter for which a cure right will be exercised, which certificate shall
contain a computation of the applicable Event of Default and notice of intent to
cure such Event of Default in accordance with Section 11.3(a).

“Notice Office” shall mean the office of the Administrative Agent located at One
New York Plaza, New York, New York 10004, or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Obligation Currency” shall have the meaning set forth in Section 13.19(a).

 

- 42 -



--------------------------------------------------------------------------------

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans or the maturity of Cash
Management Obligations or Specified Swap Agreements and interest accruing after
the filing of any petition in bankruptcy or examinership, or the commencement of
any insolvency, reorganization, examinership or like proceeding, relating to the
Borrower or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, and all other
obligations and liabilities of the Borrower or any other Loan Party (including
with respect to guarantees) to the Administrative Agent, any Lender, any other
Secured Party or any party to a Specified Swap Agreement or a party providing
Cash Management Obligations, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement or any other Loan Document
or any other document made, delivered or given in connection herewith or
therewith or any Specified Swap Agreement or any document relating to Cash
Management Obligations, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower or any Guarantor pursuant to any Loan
Document and all fees and expenses accruing after the filing of any petition in
bankruptcy, examinership or the commencement of any insolvency, examinership,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition fees or expenses is
allowed in such proceeding), guarantee obligations or otherwise.

“OECD Country” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“OFAC” shall have the meaning set forth in Section 6.21(b).

“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Organizational Document” shall mean (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement, or its articles of association (or similar
documents), (iii) relative to each Person that is a limited partnership, its
certificate of formation and its limited partnership agreement (or similar
documents), (iv) relative to each Person that is a general partnership, its
partnership agreement (or similar document) and (v) relative to any Person that
is any other type of entity, such documents as shall be comparable to the
foregoing.

“Other Applicable Indebtedness” shall have the meaning set forth in
Section 5.2(c).

“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder or extended Revolving Loan Commitments hereunder that
result from a Refinancing Amendment.

“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Commitment.

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property intangible, recording, filing or similar Taxes that arise from
any payment made under, the execution, delivery, performance, enforcement or
registration of, the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except for any such Taxes that
arise as a result of an assignment pursuant to Section 13.4 (other than an
assignment at the request of the Borrower) (“Assignment Taxes”) to the extent
that such Assignment Taxes are imposed as a result of a connection between the
assignor and/or assignee on the one hand and the relevant taxing jurisdiction on
the other hand (other than a connection arising solely from any Loan Documents
or any transactions contemplated thereunder).

 

- 43 -



--------------------------------------------------------------------------------

“Other Term Commitments” shall mean one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Parallel Debt” shall have the meaning set forth in Section 12.11(a).

“Participant” shall have the meaning set forth in Section 3.4(a) or 13.4(b), as
the context may require.

“Participant Register” shall have the meaning set forth in Section 13.4(b).

“Participating Member State” shall mean each state as described in any EMU
Legislation.

“Patriot Act” shall mean the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Payment Office” shall mean the office of the Administrative Agent located at
One New York Plaza, New York, New York 10004, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate” shall mean a certificate in the form of Exhibit P or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

“Permira” shall mean, collectively, funds advised by Permira Advisers LLC.

“Permitted Acquisition” shall have the meaning set forth in Section 9.7(g).

“Permitted Amendment” shall mean an amendment to this Agreement and the other
Loan Documents, effected in connection with a Loan Modification Offer pursuant
to Section 2.16, providing for an extension of the Maturity Date applicable to
the Loans and/or Commitments of the Accepting Lenders and, in connection
therewith, at the Borrower’s option, (a) a decrease or increase in the
Applicable Margin with respect to the Loans and/or Commitments of the Accepting
Lenders and/or (b) a decrease or increase in the fees payable to, or the
inclusion of new fees to be payable to, the Accepting Lenders.

“Permitted Auction Purchaser” shall mean Holdings, the Borrower or any of their
respective Subsidiaries.

“Permitted Genealogical Data Acquisitions” shall mean Investments consisting of
the acquisition by any Group Member (other than Holdings) or any of their
Restricted Subsidiaries of genealogical, historical and/or DNA data or any
acquisition by any Group Member (other than Holdings) or any of their
Subsidiaries of the Capital Stock of another Person for which the primary
purpose of consummating such

 

- 44 -



--------------------------------------------------------------------------------

acquisition is to obtain genealogical, historical and/or DNA data; provided that
(i) no Default or Event of Default shall have occurred or be continuing or would
result from such acquisition, (ii) the property acquired (or the property of the
Person acquired) in such acquisition is used or useful in the same or a related
line of business as the Group Members and their Subsidiaries were engaged in on
the Closing Date (or any reasonable extensions or expansions thereof), (iii) the
Administrative Agent shall have received all items in respect of the Capital
Stock or property acquired in such acquisition required to be delivered pursuant
to Section 8.8 in the time periods set forth therein, (iv) in the case of an
acquisition of the Capital Stock of another Person where the approval of the
board of directors (or other comparable governing body) of such other Person is
necessary, such board of directors (or such other comparable governing body) of
such other Person shall have duly approved such acquisition and (v) if such
acquisition involves the purchase of Capital Stock in a partnership between a
Group Member (other than Holdings) (or any Subsidiary of a Group Member (other
than Holdings)) as a general partner and entities unaffiliated with such Group
Member (other than Holdings) (or such Subsidiary of such Group Member (other
than Holdings)) as the other partners, such transaction shall be effected by
having the Capital Stock acquired by a corporate holding company directly or
indirectly wholly owned by the Group Member (other than Holdings) (or such
Subsidiary of the Group Member (other than Holdings)) newly formed for the sole
purpose of effecting such transaction.

“Permitted Investments” shall mean Investments permitted under this Agreement
pursuant to Section 9.7, except for those Investments permitted under clauses
(u).

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except (i) by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and (ii) by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or longer than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (excluding the effects of nominal amortization in
the amount of no greater than one percent per annum), (c) at the time thereof,
no Event of Default shall have occurred and be continuing, and (d) (i) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) to the extent Liens
securing such Indebtedness being modified, refinanced, refunded, renewed or
extended are subordinated to Liens securing the Obligations, the Liens, if any,
securing such modification, refinancing, refunding, renewal or extension are
subordinated to the Liens securing the Obligations pursuant to an Intercreditor
Agreement (and an Intercreditor Agreement may be amended in a manner reasonably
acceptable to the Administrative Agent to provide for such Liens to be
subordinated to the Liens securing the Obligations on a basis consistent with
the Intercreditor Agreement prior to such modification, refinancing, refunding,
renewal or extension), (iii) Indebtedness of a Subsidiary that is not a
Guarantor shall not refinance Indebtedness of the Borrower or a Guarantor,
(iv) Indebtedness of the Borrower or a Guarantor shall not refinance
Indebtedness of a Subsidiary that is not a Guarantor and (v) the other terms and
conditions of such Indebtedness (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions and financial covenants)
are either (a) substantially identical to the Indebtedness being refinanced,
(b) (taken as a whole) not materially more favorable to the providers of such
Permitted Refinancing than those applicable to the

 

- 45 -



--------------------------------------------------------------------------------

Indebtedness being refinanced or (c) on market terms for Indebtedness of the
type being incurred pursuant to such Permitted Refinancing at the time of
incurrence, except in each case for covenants or other provisions contained in
such Indebtedness that are applicable only after the then Latest Maturity Date;
provided that in respect of this clause (v), if such Indebtedness contains
financial covenants (which shall only be to the extent the result of prevailing
market conditions), such financial covenants (and related definitions) will
either be identical to or less restrictive than those with respect to the
Facilities; provided further that in respect of this clause (v), a certificate
of an Authorized Officer of Holdings or the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings or the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (v) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies Holdings or
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, unlimited liability
company, trust or other enterprise or any Governmental Authority.

“Plan” shall mean, at a particular time, an “employee benefit plan” as defined
in Section 3 of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” shall have the meaning set forth in Section 8.2(a).

“Pounds Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).

“Pounds Sterling Sublimit” shall mean an amount designated in Pounds Sterling,
the Dollar Equivalent of which is $50,000,000.

“Preferred Stock” shall mean any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Fees” shall have the meaning set forth in Section 5.1(b).

“Prime Lending Rate” shall mean the rate that the Administrative Agent announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Private Lender Information” shall mean any information and documentation that
is not Public Lender Information.

“Pro Forma Basis” shall mean pro forma basis and, for the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period , or subsequent to such Reference Period (in the case of any calculation
of Consolidated EBITDA other than with respect to the determination of
Adjustable Applicable Margins or

 

- 46 -



--------------------------------------------------------------------------------

the Financial Covenant), Holdings or any Restricted Subsidiary shall have made
any Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period, or subsequent to such Reference Period (in the case of any calculation
of Consolidated EBITDA other than with respect to the determination of
Adjustable Applicable Margins or the Financial Covenant), Holdings or any
Restricted Subsidiary shall have made an acquisition of the Capital Stock of any
Person or of assets constituting at least a division of a business unit of, or
all or substantially all of the assets of, any Person, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such acquisition of Capital Stock or assets constituting at least a
division of a business unit of, or all or substantially all of the assets of,
any Person, occurred on the first day of such Reference Period (including, in
each such case, pro forma adjustments (x) arising out of events which are
directly attributable to a specific transaction, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC, which would include expected
cost savings resulting from head count reduction, closure of facilities and
similar restructuring charges and (y) such other pro forma adjustments relating
to a specific transaction or event and reflective of actual or reasonably
anticipated synergies and cost savings expected to be realized or achieved in
the eighteen (18) months following such transaction or event, which pro forma
adjustments shall be certified by the chief financial officer, treasurer,
controller or comptroller of the Borrower); provided that any pro forma
adjustments pursuant to clause (ii)(y) of this definition shall, together with
the add-backs made in the aggregate pursuant to clause (a)(xi) of the definition
of “Consolidated EBITDA,” not exceed 20% of Consolidated EBITDA (before giving
effect to all such adjustments) for such period. The term “Disposition” in this
definition shall not include dispositions of inventory and other ordinary course
dispositions of property. When making calculations on a Pro Forma Basis, such
calculations shall be made in good faith by a responsible financial or
accounting officer of Holdings and may include, without duplication and subject
to the limitations set forth above, cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies resulting from such
Investment, acquisition, disposition, merger, consolidation or discontinued
operation or other transaction (including the Transaction). Without limiting the
preceding sentences, when calculating any Leverage Ratio herein on a Pro Forma
Basis for purposes of determining the permissibility of the incurrence of any
Indebtedness, such Leverage Ratio shall be calculated giving pro forma effect to
the incurrence of such Indebtedness, as if such Indebtedness were outstanding on
the last day of the applicable Test Period. Notwithstanding anything to the
contrary herein, when calculating any Leverage Ratio, on a Pro Forma Basis for
purposes of Sections 2.15, 9.2(e) and 9.2(r), any Indebtedness that is incurred
substantially contemporaneously therewith pursuant to a dollar basket under any
other provision of Section 2.15 or Section 9.2 shall be disregarded.

“Pro Forma Financial Information” shall have the meaning set forth in
Section 6.1(a).

“Projections” shall have the meaning set forth in Section 8.2(d).

“Properties” shall have the meaning set forth in Section 6.17(a).

“Proposed Modification” shall have the meaning set forth in Section 2.14.

“Public Lender Information” shall mean information and documentation that is
either exclusively (i) of a type that would be publicly available if any Group
Member and their respective Subsidiaries were public reporting companies or
(ii) not material with respect to the Borrower, Holdings and their respective
Subsidiaries or any of their respective securities for purposes of foreign,
United States federal and state securities laws.

 

- 47 -



--------------------------------------------------------------------------------

“Public Market” shall mean that (a) a Public Offering has been consummated and
(b) at least 15% of the total issued and outstanding common equity of Holdings
or Holdings’ direct or indirect parent has been distributed by means of an
effective registration statement under the Securities Act or sale pursuant to
Rule 144 or Regulation S under the Securities Act or under equivalent security
laws and regulations of any other jurisdiction.

“Public Offering” shall mean an initial underwritten public offering of common
Capital Stock of Holdings or Holdings’ direct or indirect parent pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (other than a registration statement on Form S-8 or any successor
form) or equivalent security laws and regulations of any other jurisdiction.

“Purchase” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Purchase Notice” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Purchaser” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Qualified Counterparty” shall mean, with respect to any Specified Swap
Agreement or agreement governing Cash Management Obligations, any counterparty
thereto that, at the time such Specified Swap Agreement was entered into or such
Cash Management Obligations were incurred or as of the Closing Date, was the
Administrative Agent, a Joint Lead Arranger or a Lender or an Affiliate of the
Administrative Agent, a Joint Lead Arranger or a Lender.

“Qualified Equity Interests” shall mean any Capital Stock that is not a
Disqualified Equity Interest.

“Qualified Public Offering” shall mean a Public Offering that results in a
Public Market.

“Qualifying Lenders” shall have the meaning set forth in the definition of
“Dutch Auction.”

“Qualifying Loans” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

“Quarterly Pricing Certificate” shall have the meaning set forth in the
definition of “Applicable Margin.”

“Real Property” shall mean, with respect to any Person, all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds; provided that, for the avoidance of doubt, the foregoing shall apply
regardless of the treatment of any other assets under GAAP.

“Recovery Event” shall mean any settlement of or payment in excess of an amount
equal to $12,500,000 in respect of any property or casualty insurance (excluding
business interruption insurance) claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings or any of its Restricted
Subsidiaries.

“Reference Period” shall have the meaning set forth in the definition of “Pro
Forma Basis”.

 

- 48 -



--------------------------------------------------------------------------------

“Refinance” shall mean, in respect of any Indebtedness, to refinance, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.

“Refinanced Credit Agreement Debt” shall have the meaning set forth in the
definition of “Credit Agreement Refinancing Debt.”

“Refinanced Debt” shall have the meaning set forth in the definition of “Credit
Agreement Refinancing Requirements.”

“Refinanced Term Loans” shall have the meaning set forth in Section 13.12(d).

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with
Section 2.18.

“Refinancing Revolving Debt” shall mean any First Priority Refinancing Revolving
Debt, Second Priority Refinancing Revolving Debt or Unsecured Refinancing
Revolving Debt.

“Refinancing Term Debt” shall mean Indebtedness under any First Priority
Refinancing Term Facility, Second Priority Refinancing Term Facility or
Unsecured Refinancing Term Facility.

“Rejection Notice” shall have the meaning set forth in Section 5.2(e).

“Register” shall have the meaning set forth in Section 13.15.

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of December 28, 2012, among the Borrower, the Guarantors and the
initial purchasers for the Borrower’s offering of Senior Notes, pursuant to
which the Borrower agrees to conduct a registered exchange offer of the Exchange
Senior Notes for Senior Notes.

“Regulation D” shall mean Regulation D of the Board.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repatriation Limitation” shall have the meaning set forth in Section 5.2(f).

“Replaced Lender” shall have the meaning set forth in Section 2.14.

“Replacement Lender” shall have the meaning set forth in Section 2.14.

“Replacement Term Loans” shall have the meaning set forth in Section 13.12(e).

“Reply Amount” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Plan, other than those events as to which the thirty day
notice period is waived under subsection.22,.23,.25,.27 or.28 of PBGC Regulation
Section 4043.

 

- 49 -



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean, other than in the context of a transaction
involving a Qualified Public Offering, a Change of Control or the financing of
any Significant Acquisition, (A) the repayment, prepayment, refinancing,
substitution or replacement of all or a portion of any Initial Term Loans with
the incurrence by Holdings, the Borrower or any Restricted Subsidiary of any
debt financing having an effective interest cost or weighted average yield (with
the comparative determinations to be made by the Borrower in good faith
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, interest rate floors, recurring fees, upfront or
similar fees or original issue discount (amortized over the shorter of (A) the
weighted average life to maturity of such term loans and (B) four years) shared
with all providers of such financing, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the LIBOR Rate or Euro LIBOR) that is
less than the effective interest cost or weighted average yield (as determined
by the Borrower on the same basis) of such Initial Term Loans, as applicable and
(B) any amendment (including any Permitted Amendment), waiver, consent or
modification to this Agreement relating to the interest rate for, or weighted
average yield of, any Initial Term Loans or directed at, or the result of which
would be, the lowering of the effective interest cost or weighted average yield
applicable to such Initial Term Loans, as applicable.

“Required Facility Lenders” shall mean, at any time, (i) with respect to any
Revolving Facility, the Required Revolving Lenders with respect to such
Revolving Facility and (b) with respect to any Term Facility, the Required Term
Lenders with respect to such Term Facility.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders holding at
least a majority of the sum of (i) all outstanding Term Loans of Non-Defaulting
Lenders, (ii) the Total Revolving Loan Commitments in effect at such time less
the Revolving Loan Commitments of all Defaulting Lenders at such time (or, after
the termination thereof, the sum of the total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time) and (iii) all outstanding Incremental Term Loans of
Non-Defaulting Incremental Term Lenders; provided that, for purposes of this
definition the outstanding principal amount of Alternate Currency Loans and the
Alternate Currency Letter of Credit Outstandings at any time shall be determined
using the Dollar Equivalent thereof at such time.

“Required Revolving Lenders” shall mean, at any time with respect to any Class
of the Revolving Loan Commitments and Revolving Extensions of Credit thereunder,
(i) prior to the termination of all such Revolving Loan Commitments, the holders
of more than 50% of the Total Revolving Loan Commitments of such Class and
(ii) after the termination of such Revolving Loan Commitments, the holders of
more than 50% of the Total Revolving Extensions of Credit in respect of such
Revolving Facility, but excluding, in all cases, the amount of Revolving Loan
Commitments and Revolving Extensions of Credit held by Defaulting Lenders;
provided that, for purposes of this definition the outstanding principal amount
of Alternate Currency Loans and the Alternate Currency Letter of Credit
Outstandings at any time shall be determined using the Dollar Equivalent thereof
at such time.

“Required Term Lenders” shall mean, at any time with respect to any Class of
Term Loans, Non-Defaulting Lenders having Term Loans and unused and outstanding
Term Loan Commitments with respect to such Class representing more than 50% of
the sum of all Term Loans outstanding and unused and outstanding Term Loan
Commitments of such Class at such time, but excluding the amount of Term Loans
and Term Loan Commitments held by Defaulting Lenders; provided that for purposes
of this definition the outstanding principal amount of Alternate Currency Loans
and the Alternate Currency Letter of Credit Outstandings at any time shall be
determined using the Dollar Equivalent thereof at such time.

 

- 50 -



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, with respect to any Person, any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
and its Restricted Subsidiaries, that such cash or Cash Equivalents (i) appear
(or would be required to appear) as “restricted” on the consolidated balance
sheet of Holdings (unless such appearance is related to the Liens permitted
hereunder other than consensual Liens which either are on assets that do not
constitute Collateral or rank prior to the Liens in favor of the Secured Parties
on the Collateral), (ii) are subject to any Lien in favor of any Person other
than (x) the Collateral Agent for the benefit of the Secured Parties and
(y) other Liens permitted hereunder other than consensual Liens which either are
on assets which do not constitute Collateral or rank prior to the Liens in favor
of the Secured Parties on the Collateral, or (iii) are not otherwise generally
available for use by such Person.

“Restricted Affiliated Lender” shall mean any Affiliated Lender (other than an
Affiliated Investment Fund).

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning set forth in Section 9.6.

“Restricted Subsidiary” shall mean, (i) with respect to Holdings, any Subsidiary
of Holdings (including the Borrower, U.S. Holdings and LuxCo 3), (ii) with
respect to U.S. Holdings, any Subsidiary of U.S. Holdings (including the
Borrower), (iii) with respect to LuxCo 3, any Subsidiary of LuxCo 3 and,
(iv) with respect to the Borrower, any Subsidiary of the Borrower (in each case,
other than any Unrestricted Subsidiary).

“Retained Declined Proceeds” shall have the meaning set for in Section 5.2(e).

“Return Bid” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Revolving Excess” shall have the meaning set forth in Section 5.3.

“Revolving Extensions of Credit” shall mean, with respect to any Revolving
Lender at any time, an amount equal to the sum of (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s RL Percentage of the L/C Obligations then outstanding and (c) such
Lender’s RL Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility” shall mean the Revolving Loan Commitments and the
extensions of credit made thereunder, as the context may require.

“Revolving Lender” shall mean each Lender that has a Revolving Loan Commitment
or that holds Revolving Loans.

“Revolving Loan” shall mean an Initial Revolving Loan, an Incremental Revolving
Loan and an Other Revolving Loan, as the context requires.

 

- 51 -



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean, for each Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Revolving Loan Commitment” or in the Assignment and Assumption,
Incremental Amendment or Refinancing Amendment pursuant to which such Lender
shall have assumed or established its Revolving Loan Commitment, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Revolving Loan Commitments as of the Closing Date is
$80,000,000.

“Revolving Loan Commitment Increase” shall have the meaning set forth in
Section 2.15(a).

“Revolving Loan Commitment Increase Lender” shall have the meaning set forth in
Section 2.15(f).

“Revolving Loan Maturity Date” shall mean August 28, 2020; provided that if the
Senior Notes are outstanding as of the Springing Maturity Date, the “Revolving
Loan Maturity Date” shall mean the Springing Maturity Date.

“Revolving Note” shall have the meaning set forth in Section 2.6(a).

“RL Percentage” shall mean, with respect to any Revolving Lender at any time, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Loan Commitment of such Revolving Lender at such time and the denominator of
which is the Total Revolving Loan Commitment at such time; provided that if the
RL Percentage of any Revolving Lender is to be determined after the Total
Revolving Loan Commitment has been terminated, then the RL Percentages of such
Revolving Lender shall be determined immediately prior (and without giving
effect) to such termination (but giving effect to assignments made thereafter in
accordance with the terms hereof); provided further that the RL Percentages of
the Revolving Lenders are subject to modification as and to the extent provided
in Section 2.17.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

“Sale Leaseback Transaction” shall mean any arrangement with any Person or
Persons, whereby in contemporaneous or substantially contemporaneous
transactions a Loan Party sells substantially all of its right, title and
interest in any property and, in connection therewith, a Loan Party acquires,
leases or licenses back the right to use all or a material portion of such
property.

“Sanctioned Countries” shall have the meaning set forth in Section 6.21(c)(ii).

“Sanctions” shall have the meaning set forth in Section 6.21(c)(i).

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

“Second Priority Credit Agreement Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
second lien secured notes or second lien secured term loans (each, a “Second
Priority Refinancing Term Facility”) or one or more revolving credit facilities
(each, a “Second Priority Refinancing Revolving Facility”); provided that
(i) such Indebtedness is secured by the Collateral on a second lien,
subordinated basis (with respect to liens only) to the

 

- 52 -



--------------------------------------------------------------------------------

Obligations and the obligations in respect of any First Priority Credit
Agreement Refinancing Debt, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Debt and (iii) such Indebtedness complies with the Credit Agreement
Refinancing Requirements; provided that a certificate of an Authorized Officer
of Holdings or the Borrower delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Holdings or the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this definition shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies Holdings or the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Second Priority Refinancing Revolving Facility” shall have the meaning set
forth in the definition of “Second Priority Credit Agreement Refinancing Debt.”

“Second Priority Refinancing Term Facility” shall have the meaning set forth in
the definition of “Second Priority Credit Agreement Refinancing Debt.”

“Secured Parties” shall mean the collective reference to the Administrative
Agent, the Collateral Agent, the Lenders (including any Issuing Lender in its
capacity as Issuing Lender), and any Qualified Counterparties.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the U.S. Pledge and Security Agreement in the
form of Exhibit E, as modified, supplemented, amended, restated (including any
amendment and restatement thereof), extended or renewed from time to time in
accordance with the terms thereof and hereof.

“Security Documents” means, collectively, the Security Agreement, each of the
Mortgages, Intellectual Property Security Agreements, collateral assignments,
Assumption Agreements in the form of Annex I to the Security Agreement, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 7.01, Section 8.01, Section 8.8 or
Section 8.12, Intercreditor Agreements (if any) and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Security and Guarantee Principles” shall have the meaning set forth in Exhibit
Q.

“Senior Notes” shall mean the Borrower’s 11.00% Senior Notes due 2020, issued
pursuant to the Senior Notes Indenture, dated as of December 28, 2012, as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof. As used in this Agreement, the
term “Senior Notes” shall include any Exchange Senior Notes issued pursuant to
the Senior Notes Indenture in exchange for theretofore outstanding Senior Notes,
as contemplated by the Registration Rights Agreement.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes Indenture
and all other documents executed and delivered with respect to the Senior Notes
or Senior Notes Indenture, each dated as of December 28, 2012 and as the same
may be amended, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.

 

- 53 -



--------------------------------------------------------------------------------

“Senior Notes Indenture” shall mean the Indenture, dated as of December 28,
2012, among the Borrower, the Guarantors and Wells Fargo Bank, National
Association, as trustee, as in effect on the Closing Date and as thereafter
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Senior Representative” shall mean, with respect to any series of Indebtedness
permitted under Section 9.2(c), (d), or (e), the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Settlement Service” shall have the meaning set forth in Section 13.4.

“Significant Acquisition” shall mean an acquisition of assets or capital stock
of another Person (other than a Subsidiary of Holdings) the result of which is
that Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 125.0% of Consolidated EBITDA immediately
prior to the consummation of such Permitted Acquisition, in each case with
respect to Holdings and its Restricted Subsidiaries as of the last day of the
most recently completed Test Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b),
as applicable.

“Significant Event of Default” shall mean an Event of Default under
Section 11.1(a) or (f) (in the case of Section 11.1(f), with respect to the
Borrower).

“Significant Restricted Subsidiary” shall mean, at any date of determination,
each Restricted Subsidiary or group of Restricted Subsidiaries of Holdings
(a) whose GAAP value of total assets at the last day of the most recent Test
Period for which financial statements have been delivered (or were required to
be delivered) were equal to or greater than 5.0% of the Consolidated Total
Assets at such date or (b) whose gross revenues for the most recently completed
Test Period for which financial statements have been delivered (or were required
to be delivered) were equal to or greater than 5.0% of the consolidated gross
revenues of Holdings and its Restricted Subsidiaries for such period, in each
case, determined in accordance with GAAP (it being understood that such
calculations shall be determined in the aggregate for all Restricted
Subsidiaries of Holdings subject to any of the events specified in
Section 11.1(f)).

“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, other than a Multiemployer
Plan, that is maintained or contributed to by Holdings, the Borrower or any
Commonly Controlled Entity or to which Holdings, the Borrower or a Commonly
Controlled Entity has or may have an obligation to contribute, and such plan for
the five-year period immediately following the latest date on which Holdings,
the Borrower or a Commonly Controlled Entity maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Solvent” shall mean, with respect to any Person and its Subsidiaries on a
consolidated basis, that as of any date of determination, (a) the sum of the
“fair value” of the assets of such Person and its Subsidiaries on a consolidated
basis will, as of such date, exceed the sum of all debts of such Person and its
Subsidiaries on a consolidated basis as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” of the assets of such Person and its Subsidiaries on a consolidated basis
will, as of such date, be greater than the amount that will be required to pay
the probable liability on

 

- 54 -



--------------------------------------------------------------------------------

existing debts of such Person and its Subsidiaries on a consolidated basis as
such debts become absolute and matured, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person and its Subsidiaries on a
consolidated basis will not have, as of such date, an unreasonably small amount
of capital with which to conduct any business in which it is or is about to
become engaged and (d) such Person and its Subsidiaries on a consolidated basis
does not intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such liabilities meet the criteria for accrual under the FASB Statement
of Financial Accounting Standards No. 5).

“Specified Class” shall have the meaning set forth in Section 2.16(a).

“Specified Equity Contribution” shall have the meaning set forth in
Section 11.3(a).

“Specified Period” shall mean, as to any Excess Cash Flow Period, the period
commencing on the Excess Cash Flow Application Date that occurs during such
period and ending on the day immediately preceding the Excess Cash Flow
Application Date that occurs in the next succeeding Excess Cash Flow Period.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 6.3(a), 6.4, 6.6 (but only with respect to the Organizational
Documents of the Group Members), 6.12, 6.15, 6.19(a) (but only with respect to
Collateral in which a security interest may be created under Article 9 of the
Uniform Commercial Code of the State of New York), 6.20, 6.21 (but only in
respect of the Patriot Act, with respect to Holdings and its Restricted
Subsidiaries, OFAC, and in respect to the use of proceeds of the Facilities),
and 6.23 (but only with respect to Holdings and its Restricted Subsidiaries).

“Specified Swap Agreement” shall mean any Swap Agreement entered into (whether
before or after the date of this Agreement) by any Restricted Subsidiary of
Holdings, on the one hand, and any Qualified Counterparty (or any Person who was
a Qualified Counterparty as of the Closing Date or as of the date such Swap
Agreement was entered into), on the other hand.

“Sponsors” shall mean, collectively, Permira, GIC Special Investments Pte Ltd,
AlpInvest Partners B.V., Spectrum Equity Investors V, L.P., Esta Investments Pte
Ltd. and each of their Affiliates, but not including any of their portfolio
companies.

“Spot Currency Exchange Rate” shall have the meaning set forth in
Section 1.3(c).

“Springing Maturity Date” shall mean the date that is ninety-one (91) days prior
to the maturity date of the Senior Notes.

“Start Date” shall have the meaning set forth in the definition of “Applicable
Margin.”

 

- 55 -



--------------------------------------------------------------------------------

“Stated Amount” shall mean, with respect to each Letter of Credit, at any time,
the maximum amount available to be drawn thereunder, in each case determined
(x) as if any future automatic increases in the maximum amount available that
are provided for in any such Letter of Credit had in fact occurred at such time
and (y) without regard to whether any conditions to drawing could then be met
but after giving effect to all previous drawings made thereunder.

“Sterling Denominated Loans” and the “£” shall mean each Revolving Loan or
Incremental Term Loan denominated in Pounds Sterling at the time of the
incurrence thereof.

“Sterling Rate” shall mean, with respect to each Borrowing of Sterling
Denominated Loans, (i) the rate per annum that appears on the applicable
Bloomberg screen page (or any successor page or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent) for Pounds Sterling deposits with maturities comparable to
the Interest Period applicable to the Sterling Denominated Loans subject to the
respective Borrowing as of 11:00 A.M. (London time) on the date of the proposed
commencement of such Interest Period or (ii) if such a rate does not appear on
page 3750 of the Dow Jones Telerate Screen (or any successor page or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent), the offered quotation to first-class banks in the
London interbank market by the Administrative Agent for Pounds Sterling deposits
of amounts in immediately available funds comparable to the principal amount of
the Sterling Denominated Loan to be made by the Administrative Agent as part of
such Borrowing (or, if the Administrative Agent is not lending any part of such
Borrowing, the Lenders with the largest percentage of the respective such
Borrowing) with maturities comparable to the Interest Period applicable to such
Sterling Denominated Loan as of 11:00 A.M. (London time) on the date of the
proposed commencement of such Interest Period; provided that in the event the
Administrative Agent has made any determination pursuant to Section 2.11(a)(A)
in respect of Sterling Denominated Loans, or in the circumstances described in
clause (A) to the proviso to Section 2.11(c) in respect of such Sterling
Denominated Loans, the Sterling Rate determined pursuant to this definition
shall instead be the rate determined by the Administrative Agent as the
all-in-cost of funds for the Administrative Agent to fund a Borrowing of
Revolving Loans denominated in Pounds Sterling with maturities comparable to the
Interest Period applicable thereto. If the Sterling Rate shall be less than
0.00%, such rate shall be deemed 0.00% for purposes of this Agreement.

“Subsequent Transaction” shall have the meaning set forth in Section 1.4.

“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
Capital Stock having ordinary voting power (other than stock or such other
Capital Stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers (or
similar governing body) of such corporation, partnership or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Holdings, U.S.
Holdings, LuxCo 3 or the Borrower, as applicable.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary of Holdings, U.S.
Holdings and the Borrower other than (x) any Excluded Foreign Subsidiary and
(y) any Non-Guarantor Subsidiary.

“Swap Agreement” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including,
without limitation, any Interest Rate Protection Agreement).

 

- 56 -



--------------------------------------------------------------------------------

“Swedish Krona” shall mean freely transferable lawful money of Kingdom of Sweden
(expressed in Swedish Krona).

“Swingline Back-Stop Arrangements” shall have the meaning set forth in
Section 2.1(c).

“Swingline Expiry Date” shall mean that date which is five (5) Business Days
prior to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” and “Swingline Loans” shall have the meaning set forth in
Section 2.1(c).

“Swingline Note” shall have the meaning set forth in Section 2.6(a).

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.

“Tax Benefit” shall have the meaning set forth in Section 5.5(g).

“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments or other charges in the nature of taxation now or hereafter imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein and all interest, penalties or similar liabilities with respect to
such taxes, levies, imposts, duties, fees, assessments or other charges.

“Term Facility” shall mean any Class of Term Loans, as the context may require.

“Term Lenders” shall mean each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan” shall mean an Initial Term Loan, an Other Term Loan or an
Incremental Term Loan, as the context requires.

“Term Loan Commitment” shall mean, for each Lender, (i) the Initial Term Loan
Commitment, (ii) the Incremental Term Loan Commitments, if any, issued after the
Closing Date pursuant to Section 2.15 or (iii) the Other Term Commitments, if
any, issued after the Closing Date pursuant to Section 2.18, as each may be
terminated pursuant to Sections 4.3 and/or Section 11. The original aggregate
amount of the Term Loan Commitments as of the Closing Date is $735,000,000.

“Term Loan Maturity Date” shall mean August 29, 2022; provided that if the
Senior Notes are outstanding as of the Springing Maturity Date, the “Term Loan
Maturity Date” shall mean the Springing Maturity Date.

“Term Loan Purchase Amount” shall have the meaning set forth in the definition
of “Dutch Auction.”

“Term Note” shall have the meaning set forth in Section 2.6(a).

 

- 57 -



--------------------------------------------------------------------------------

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings then last ended, in each case taken as one accounting period.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Net First Lien Leverage Ratio” shall mean, as at the last day of any Test
Period, the ratio of (a) the excess of (i) Consolidated Total Debt on such day
that is secured by a Lien on the assets constituting Collateral on a pari passu
basis with the Obligations over (ii) an amount equal to the Unrestricted cash
and Cash Equivalents of Holdings and its Restricted Subsidiaries on such date
(which may also include cash and Cash Equivalents securing other Indebtedness
secured by a Lien on the Collateral along with the Facilities, so long as the
Lien of such other Indebtedness on such cash or Cash Equivalents does not
benefit from a control agreement or other steps to perfect on such cash or Cash
Equivalents that the Administrative Agent has not taken on behalf of the
Lenders), in each case with such Unrestricted cash and Restricted cash and Cash
Equivalents to be determined in accordance with GAAP, to (b) Consolidated
EBITDA, calculated (x) on a Pro Forma Basis and (y) subject to the currency
translation provisions as provided in Section 1.3(c), for such Test Period.

“Total Net Leverage Ratio” shall mean, as at the last day of any period, the
ratio of (a) the excess of (i) Consolidated Total Debt on such day over (ii) an
amount equal to the Unrestricted cash and Cash Equivalents of Holdings and its
Restricted Subsidiaries on such date (which may also include cash and Cash
Equivalents securing other Indebtedness secured by a Lien on the Collateral
along with the Facilities, so long as the Lien of such other Indebtedness on
such cash or Cash Equivalents does not benefit from a control agreement or other
steps to perfect on such cash or Cash Equivalents that the Administrative Agent
has not taken on behalf of the Lenders), in each case with such Unrestricted
cash and Restricted cash and Cash Equivalents to be determined in accordance
with GAAP, to (b) Consolidated EBITDA, calculated (x) on a Pro Forma Basis and
(y) subject to the currency translation provisions as provided in
Section 1.3(c), for such Test Period.

“Total Net Secured Leverage Ratio” shall mean, as at the last day of any Test
Period, the ratio of (a) the excess of (i) Consolidated Total Debt on such day
(other than any portion thereof that is unsecured) over (ii) an amount equal to
the Unrestricted cash and Cash Equivalents of Holdings and its Restricted
Subsidiaries on such date (which may also include cash and Cash Equivalents
securing other Indebtedness secured by a Lien on the Collateral along with the
Facilities, so long as the Lien of such other Indebtedness on such cash or Cash
Equivalents does not benefit from a control agreement or other steps to perfect
on such cash or Cash Equivalents that the Administrative Agent has not taken on
behalf of the Lenders), in each case with such Unrestricted cash and Restricted
cash and Cash Equivalents to be determined in accordance with GAAP, to
(b) Consolidated EBITDA, calculated (x) on a Pro Forma Basis and (y) subject to
the currency translation provisions as provided in Section 1.3(c), for such Test
Period.

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

 

- 58 -



--------------------------------------------------------------------------------

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches on the Closing Date,
i.e., Term Loans, Revolving Loans and Swingline Loans; provided that for
purposes of Sections 2.14, 13.4, 13.12(a) and the definition of “Required
Revolving Lenders”, “Revolving Loans” and “Swingline Loans” shall be deemed to
constitute part of a single “Tranche.”

“Transactions” shall mean, collectively, (i) the consummation of the Transaction
Refinancing, (ii) the consummation of the Closing Dividend, (iii) the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party, the incurrence of Loans on the Closing Date and the use of proceeds
permitted under Section 8.15 hereof and (iv) the payment of all fees and
expenses in connection with the foregoing.

“Transaction Certificate” shall have the meaning set forth in the definition of
“Applicable Margin.”

“Transaction Refinancing” shall mean the refinancing of the Existing Credit
Facility and the termination of all Indebtedness and Liens incurred under the
Existing Credit Facility.

“Treasury Capital Stock” shall mean the Capital Stock of Holdings or any Capital
Stock of any of its direct or indirect parent companies.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a LIBOR Loan, a Euro
Denominated Loan or a Sterling Denominated Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans), as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceeds the value of the assets of such Plan allocable to such accrued benefits
by a material amount (excluding any accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning set forth in Section 3.5(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents, that such
cash or Cash Equivalents are not Restricted.

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings, U.S.
Holdings, LuxCo 3 or the Borrower designated by the board of directors (or
similar governing body) of Holdings as an Unrestricted Subsidiary pursuant to
Section 8.11 subsequent to the Closing Date (other than U.S. Holdings, LuxCo 3
and the Borrower) and (ii) any Subsidiary of an Unrestricted Subsidiary.

 

- 59 -



--------------------------------------------------------------------------------

“Unsecured Credit Agreement Refinancing Debt” shall mean any unsecured
Indebtedness incurred by the Borrower in the form of one or more series of
senior unsecured notes or term loans (each, an “Unsecured Refinancing Term
Facility”) or one or more revolving credit facilities (each, an “Unsecured
Refinancing Revolving Facility”); provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Debt and (ii) such Indebtedness
complies with the Credit Agreement Refinancing Requirements; provided that a
certificate of an Authorized Officer of Holdings or the Borrower delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings or the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Unsecured Refinancing Revolving Facility” shall have the meaning set forth in
the definition of “Unsecured Credit Agreement Refinancing Debt.”

“Unsecured Refinancing Term Facility” shall have the meaning set forth in the
definition of “Unsecured Credit Agreement Refinancing Debt.”

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans (taking
the Dollar Equivalent of any such Loans denominated in an Alternate Currency)
made by such Lender at such time and (ii) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time (taking the Dollar Equivalent of any
Letters of Credit denominated in an Alternate Currency).

“U.S. Holdings” shall have the meaning set forth in the recitals hereto.

“U.S. Loan Parties” shall mean the Loan Parties incorporated or organized in the
United States, any State thereof or the District of Columbia.

“U.S. Owned DRE” shall mean any entity that (i) is directly owned by Holdings,
U.S. Holdings, the Borrower or any Domestic Subsidiary of Holdings, U.S.
Holdings or the Borrower and (ii) has no material assets other than Capital
Stock of one or more CFCs.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 5.5(e).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly Owned Subsidiary” shall mean, with respect to any Person, (i) any
corporation 100% of whose Capital Stock is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries

 

- 60 -



--------------------------------------------------------------------------------

of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more Wholly
Owned Subsidiaries of such Person has a 100% equity interest at such time (other
than, in the case of a Foreign Subsidiary of Holdings with respect to the
preceding clauses (i) and (ii), director’s qualifying shares and/or other
nominal amount of shares required to be held by Persons other than the Borrower
and its Subsidiaries under applicable law).

1.2 Other Interpretive Provisions .

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 shall have the respective meanings given to them under
GAAP (but subject to the terms of Section 13.7), (ii) the words “include”.
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) unless the context otherwise
requires, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall,” and (vi) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and permitted assigns and (B) to
Holdings, the Borrower or any other Loan Party shall be construed to include
Holdings, the Borrower or such Loan Party as debtor and debtor-in-possession and
any examiner, liquidator, receiver or trustee for Holdings, the Borrower or any
other Loan Party, as the case may be, in any insolvency, examinership or
liquidation proceeding.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Calculations; Computations; Latest Maturity Date. (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by Holdings to the Lenders); provided that (A) except as otherwise
specifically provided herein, all computations of Excess Cash Flow and the
Applicable Margin, and all computations with respect to any basket, standard or
term in this Agreement and all computations and all definitions (including
accounting terms) used in determining compliance with the Financial Covenant and
in determining the Total Net First Lien Leverage Ratio, Total Net Secured
Leverage Ratio and the Total Net Leverage Ratio (collectively, the “Leverage
Ratios” and, each, a “Leverage Ratio”), shall (i) utilize GAAP and policies in
conformity with those used to prepare the audited financial statements referred
to in Section 6.1(b) for the fiscal year ended December 31, 2014 and (ii) in
respect of any portion of the Test Period that occurs prior to Closing Date, be
based on the financial statements of the Borrower and its Subsidiaries as in
existence prior to the Closing Date, (B) notwithstanding anything to the
contrary contained herein, all such financial statements shall be prepared, and
the Financial Covenant and the

 

- 61 -



--------------------------------------------------------------------------------

Leverage Ratios shall be calculated, in each case, without giving effect to any
election under FASB ASC 825 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof and (C) to
the extent expressly provided herein, certain calculations shall be made on a
Pro Forma Basis. In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
all computations and all definitions (including accounting terms) used in
determining any of the items described in clause (A) above, then at the
Borrower’s request, the Administrative Agent shall enter into negotiations with
the Borrower in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating Holdings’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided that (i) no amendment fee shall be payable in connection therewith,
(ii) any such amendments that relate to Section 9.1 shall be subject to the
prior written consent of the Required Revolving Lenders (such consent not to be
unreasonably withheld or delayed) and not the Required Lenders and (iii) all
amendments relating to the Leverage Ratios (other than in connection with
Section 9.1) shall be subject to the prior written consent of the Required
Lenders (such consent not to be unreasonably withheld or delayed) and not the
Required Revolving Lenders. Until such time as such an amendment shall have been
executed and delivered by the parties hereto in accordance with this
Section 1.3(a), all computations of Excess Cash Flow and the Applicable Margin,
all computations with respect to any basket, standard or term in this Agreement
and all computations and all definitions (including accounting terms) used in
determining compliance with the Financial Covenant and in determining the
Leverage Ratios shall continue to be calculated or construed as if such
Accounting Changes had not occurred (other than for purposes of delivery of
financial statements under Sections 8.1(a) and (b)). “Accounting Changes” refers
to changes in accounting principles (i) required by the promulgation of any
rule, regulation, pronouncement or opinion by FASB or, if applicable, the SEC or
(ii) otherwise proposed by the Borrower to, and approved by, the Administrative
Agent.

(b) All computations of interest, Commitment Fees and other Fees hereunder shall
be made on the basis of a year of 360 days (except for interest calculated by
reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable, and interest calculated by reference to the Sterling
Rate, which shall be based on a year of 365 days) for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Fees or Fees are payable.

(c) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars (as quoted by
the Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency reasonably
acceptable to Holdings and the Administrative Agent (the “Spot Currency Exchange
Rate”)) in effect on the Business Day immediately preceding the date of such
transaction (except for such other time periods as provided for in Section 9.2)
or determination and shall not be affected by subsequent fluctuations in
exchange rates; provided that for purposes of determining the Leverage Ratios,
such ratios will be determined at the currency exchange rates used in preparing
the Holdings’ financial statements corresponding to the Test Period with respect
to the applicable date of determination; provided, further, that the
determinations of the Dollar Equivalent of Letters of Credit denominated in an
Alternate Currency will be made on the last Business Day of each calendar month.
Any determinations as to the Dollar Equivalent of Revolving Loans or Letters of
Credit denominated in an Alternate Currency (whether for purposes of calculating
the amount of L/C Obligations or fees payable in respect of Letters of Credit or
the amount required to be paid to the

 

- 62 -



--------------------------------------------------------------------------------

applicable Issuing Lender in respect of a drawing on a Letter of Credit or
otherwise), the amount of fees owing in respect of Letters of Credit denominated
in an Alternate Currency and the amount of Unpaid Drawings owing to the
applicable Issuing Lender shall be made by the Administrative Agent and such
determination shall be conclusive absent manifest error.

(d) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Spot Currency Exchange Rate in effect on the date such Indebtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided that, if such Indebtedness is incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the Spot Currency Exchange Rate in effect on the date
of such Refinancing such Dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Indebtedness so
Refinanced does not exceed the principal amount of such Indebtedness being
Refinanced plus an amount necessary to pay any fees and expenses, including
premiums, related to such Refinancing. Notwithstanding the foregoing, the
principal amount of any Indebtedness incurred to Refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being Refinanced,
shall be calculated based on the Spot Currency Exchange Rate that is in effect
on the date of such Refinancing.

(e) With respect to the provisions of this Agreement (A) that require newly
incurred or issued Indebtedness or Capital Stock (or Indebtedness or Capital
Stock that is proposed to be incurred or issued) to have a maturity not earlier
than the Latest Maturity Date (or not earlier than ninety-one (91) days after
the Latest Maturity Date) and/or to have Weighted Average Life to Maturity no
shorter than the Weighted Average Life to Maturity of existing Term Loans having
the Latest Maturity Date or (B) that otherwise refer to the Latest Maturity Date
in respect of any such incurrence or issuance (or proposed incurrence or
issuance), such provisions shall be deemed to refer to the Latest Maturity Date
in effect at the time such Indebtedness or Capital Stock is incurred or issued.

1.4 Limited Condition Transactions. Notwithstanding anything to the contrary
herein, in connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:

(a) determining compliance with any provision of this Agreement (other than the
Financial Covenant) which requires the calculation of any financial ratio or
test, including the Total Net First Lien Leverage Ratio, Total Net Secured
Leverage Ratio and Total Net Leverage Ratio (and, for the avoidance of doubt,
any financial ratio set forth in the definition of Maximum Incremental
Facilities Amount); or

(b) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of LTM EBITDA);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) on a Pro Forma Basis
as if they had occurred at the beginning of the most recent Test Period ending
prior to the LCT Test Date, the Borrower would have been permitted to take such
action on the relevant LCT Test Date in compliance

 

- 63 -



--------------------------------------------------------------------------------

with such ratio, test or basket, such ratio, test or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the Borrower has made an
LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or any Leverage Ratio of the Borrower or the Person subject
to such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If the Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Restricted Payments, the
making of any Permitted Investment, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided that in connection with the making of Restricted Payments
using the Available Amount, the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not, in any
case, assume that such Limited Condition Transaction has been consummated.

1.5 Luxembourg Terms. Without prejudice to the generality of any provision of
this Agreement, to the extent this Agreement relates to any Luxembourg Loan
Party, a reference to: (a) a receiver, administrator, trustee, custodian,
conservator or similar officer appointed for the reorganization or liquidation
of the business of a person includes, without limitation, a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur; (b) a lien or security interest includes any
hypothèque, nantissement, gage, privilège, sûreté réelle, droit de rétention and
any type of security in rem (sûreté réelle) or agreement or arrangement having a
similar effect and any transfer of title by way of security; (c) a person being
unable to pay its debts includes that person being in a state of cessation de
paiements; (d) a guarantee includes any garantie which is independent from the
debt to which it relates and excludes any suretyship (cautionnement) within the
meaning of Articles 2011 and seq. of the Luxembourg Civil Code; (e) by-laws
includes its up-to-date (restated) articles of association (statuts coordonnés);
and (f) a director includes an administrateur or a gérant.

SECTION 2. AMOUNT AND TERMS OF CREDIT

2.1 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Lender with an Initial Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Initial Term Loan” and, collectively,
the “Initial Term Loans”) to the Borrower, which Term Loans (i) shall be
incurred pursuant to a single drawing on the Closing Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or LIBOR Loans; provided that except as otherwise specifically
provided in Section 2.11(b), all Initial Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Initial
Term Loan Commitment of such Lender on the Closing Date. Once repaid, prepaid,
repurchased, refinanced or replaced, Initial Term Loans incurred hereunder may
not be reborrowed.

 

- 64 -



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Closing Date and prior to the Revolving Loan
Maturity Date, a revolving loan or revolving loans (each, an “Initial Revolving
Loan” and, collectively, the “Initial Revolving Loans”) to the Borrower
(provided that the amount of Initial Revolving Loans made on the Closing Date
shall not exceed $5,000,000 (exclusive of any Letter of Credit Outstandings)
plus an additional amount as may be necessary for the Borrower to fund the
payment of certain original issue discount or upfront fees payable under the
Engagement Letter, the Agency Fee Letter and/or the Senior Notes (it being
understood that any Borrowing of Initial Revolving Loans to fund such additional
amount shall be without duplication of any increase in the Initial Term Loan
Commitments to fund such amount made prior to the Closing Date)), which Initial
Revolving Loans (i) may be made in Dollars or an Alternate Currency, (ii) except
as provided herein, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans, LIBOR Loans or, in the
case of Alternate Currency Loans, other Fixed Rate Loans; provided that
(A) except as otherwise specifically provided in Section 2.11(b), all Initial
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type and (B) Base Rate Loans shall only be available in Dollars, (iii) may be
repaid and reborrowed in accordance with the provisions hereof and (iv) shall
not exceed for any such Lender at any time outstanding that aggregate principal
amount which, when added to the product of (x) such Lender’s RL Percentage and
(y) the sum of (I) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) at such time and (II) the aggregate principal amount of all Swingline
Loans (exclusive of Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) then outstanding, equals the Revolving Loan Commitment of such Lender at
such time.

(c) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Closing
Date and prior to the Swingline Expiry Date, a revolving loan or revolving loans
(each, a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower, which Swingline Loans (i) shall be incurred and maintained as Base
Rate Loans, (ii) shall be denominated in Dollars, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not exceed an
aggregate principal amount at any time outstanding, when combined with the
aggregate principal amount of all Revolving Loans then outstanding and the
aggregate amount of all Letter of Credit Outstandings at such time, an amount
equal to the Total Revolving Loan Commitment at such time, and (v) shall not
exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.1(c), (i) the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists with respect to a
Revolving Lender unless the Swingline Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swingline Lender’s risk
with respect to each Defaulting Lender’s participation in such Swingline Loans
(which arrangements are hereby consented to by the Lenders), including by
Collateralizing such Defaulting Lender’s RL Percentage of the outstanding
Swingline Loans (such arrangements, the “Swingline Back-Stop Arrangements”), and
(ii) the Swingline Lender shall not make any Swingline Loan after it has
received written notice from the Borrower, any other Loan Party or the Required
Lenders stating that a Default or an Event of Default exists and is continuing
until such time as the Swingline Lender shall have received written notice
(A) of rescission of all such notices from the party or parties originally
delivering such notice or notices or (B) of the waiver of such Default or Event
of Default by the Required Lenders.

(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Revolving Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one (1) or more Borrowings of Revolving
Loans (provided that such notice shall be deemed

 

- 65 -



--------------------------------------------------------------------------------

to have been automatically given upon the occurrence of a Default or an Event of
Default under Section 11.1(f) or upon the exercise of any of the remedies
provided in Section 11), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Revolving
Lenders pro rata based on each such Revolving Lender’s RL Percentage and the
proceeds thereof shall be applied directly by the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each Revolving Lender
hereby irrevocably agrees to make Revolving Loans upon one (1) Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified in writing by the
Swingline Lender notwithstanding (i) the amount of the Mandatory Borrowing may
not comply with the Minimum Borrowing Amount otherwise required hereunder,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) the date of
such Mandatory Borrowing, and (v) the amount of the Total Revolving Loan
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Revolving Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the Revolving Lenders to share in such Swingline Loans
ratably based upon their respective RL Percentages (determined before giving
effect to any termination of the Revolving Loan Commitments pursuant to
Section 11); provided that (x) all interest payable on the Swingline Loans shall
be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Revolving Lender
shall be required to pay the Swingline Lender interest on the principal amount
of the participation purchased for each day from and including the day upon
which the Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the overnight Federal Funds Rate for
the first three (3) days and at the interest rate otherwise applicable to
Revolving Loans maintained as Base Rate Loans hereunder for each day thereafter.

2.2 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than ten
(10) Borrowings of Fixed Rate Loans in the aggregate for all Tranches of Loans.

2.3 Notice of Borrowing. (a) Whenever the Borrower desires to incur (x) LIBOR
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three (3) Business Days’ (and in respect of the Loans to be
funded on the Closing Date, two (2) Business Days’) prior notice of each LIBOR
Loan to be incurred hereunder, (y) Alternate Currency Loans hereunder, the
Borrower shall give the Administrative Agent at the Notice Office at least four
(4) Business Days’ prior notice of each Alternate Currency Loan hereunder, and
(z) Base Rate Loans hereunder (excluding Swingline Loans and Revolving Loans
made pursuant to a Mandatory Borrowing), the Borrower shall give the
Administrative Agent at the Notice Office notice of each Base Rate Loan to be
incurred hereunder on the date of such Borrowing; provided that (in each case)
any such notice shall be deemed to have been given on a certain day only if
given before 1:00 P.M. (New York City time) on such day (10:00 A.M. (New York
City time) in the case of a Base Rate Loan). Each such notice (each, a “Notice
of Borrowing”), except as otherwise expressly provided in Section 2.11, shall be
irrevocable and shall be in

 

- 66 -



--------------------------------------------------------------------------------

writing, or by telephone promptly confirmed in writing, in the form of Exhibit
F, appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the Loans being incurred pursuant
to such Borrowing shall constitute Term Loans or Revolving Loans, (iv) in the
case of Revolving Loans, whether such Revolving Loans will be denominated in
Dollars or an Alternate Currency (and if an Alternate Currency, which Alternate
Currency), (v) whether any Dollar Denominated Loans being incurred pursuant to
such Borrowing are to be initially maintained as Base Rate Loans or, to the
extent permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial
Interest Period to be applicable thereto and (vi) in the case of Alternate
Currency Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender that is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 2:00 P.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.1(d).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

2.4 Repayment of Loans.

(a) The principal amount of the Initial Term Loans of each Term Lender shall be
repaid (i) on each Quarterly Payment Date, commencing with the last Business Day
of December 2015, in an amount equal to 0.25% of the aggregate principal amount
of the Initial Term Loans incurred on the Closing Date and (ii) (subject to a
Permitted Amendment) on the Term Loan Maturity Date, in an amount equal to the
aggregate principal amount outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(b) To the extent not previously paid, (i) each Incremental Term Loan shall be
due and payable on the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan and (ii) each Other Term Loan shall be due and payable on
the Maturity Date of such Other Term Loan set forth in the Refinancing Amendment
applicable thereto.

 

- 67 -



--------------------------------------------------------------------------------

(c) The Borrower shall repay all of its outstanding Initial Revolving Loans on
the Revolving Loan Maturity Date, together with accrued and unpaid interest on
the Initial Revolving Loans, to but excluding the date of payment. The Borrower
shall repay all outstanding Swingline Loans on the Swingline Expiry Date,
together with accrued and unpaid interest on the Swingline Loans, to but
excluding the date of payment.

(d) The Borrower shall repay all of its outstanding (i) Incremental Revolving
Loans on the Incremental Revolving Loan Maturity Date, together with accrued and
unpaid interest on the Incremental Revolving Loans, to but excluding the date of
payment and (ii) Other Revolving Loans on the Maturity Date set forth in the
Refinancing Amendment applicable thereto, together with accrued and unpaid
interest on Other Revolving Loans, to but excluding the date of payment.

(e) The Borrower shall repay all of its outstanding Alternate Currency Loans on
the applicable Maturity Date with respect to such Alternate Currency Loan,
together with accrued and unpaid interest thereon, to and excluding the date of
payment in the Alternate Currency applicable to such Loan.

2.5 Disbursement of Funds. Not later than 2:00 P.M. (New York City time), except
in the case of Alternate Currency Loans, not later than 10:00 A.M. (New York
City time) on the date specified in each Notice of Borrowing (or (x) in the case
of Swingline Loans, not later than 4:00 P.M. (New York City time) on the date
specified pursuant to Section 2.3(b)(i) or (y) in the case of Mandatory
Borrowings, not later than 2:00 P.M. (New York City time) on the date specified
in Section 2.1(d)), each Lender with a Commitment of the respective Tranche will
make available its pro rata portion (determined in accordance with Section 2.8)
of each such Borrowing requested to be made on such date (or in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof). All such amounts will be made available in Dollars or an Alternate
Currency, as applicable, and in immediately available funds at the Payment
Office, and the Administrative Agent will, except in the case of Revolving Loans
made pursuant to a Mandatory Borrowing, make available to the Borrower at the
Payment Office, or to such other account as either Holdings or the Borrower may
specify in writing, the aggregate of the amounts so made available by the
Lenders; provided that if, on the date of a Borrowing of Revolving Loans (other
than a Mandatory Borrowing), there are Unpaid Drawings or Swingline Loans then
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such Unpaid Drawings with respect to Letters of Credit,
second, to the payment in full of any such Swingline Loans, and third, to the
Borrower as otherwise provided above. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of Borrowing that such Lender does
not intend to make available to the Administrative Agent such Lender’s portion
of any Borrowing to be made on such date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date of Borrowing and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall promptly pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three (3) days and at the
interest rate otherwise applicable to such Loans for each day thereafter (or, in
the case of Sterling Denominated Loans or Euro Denominated

 

- 68 -



--------------------------------------------------------------------------------

Loans, the cost to the Administrative Agent of acquiring overnight funds in
Pounds Sterling or Euros as the case may be) and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.9. Nothing in this Section 2.5 shall be deemed
to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

2.6 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of Term Loans, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit G, with blanks appropriately completed in conformity herewith (each, a
“Term Note” and, collectively, the “Term Notes”), (ii) in the case of Revolving
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit H, with blanks appropriately completed in
conformity herewith (each, a “Revolving Note” and, collectively, the “Revolving
Notes”), and (iii) in the case of Swingline Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit I,
with blanks appropriately completed in conformity herewith (the “Swingline
Note”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this Section 2.6
or elsewhere in this Agreement, Notes shall only be delivered to Lenders, which
at any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) incurred by the Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the various Loan Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in the preceding clause (b). At any time when any
Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

2.7 Conversions/Continuation. (a) The Borrower shall have the option to convert,
on any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Dollar Denominated Loans (other
than Swingline Loans which may not be converted pursuant to this Section 2.7)
made pursuant to one or more Borrowings (so long as of the same Tranche) of one
or more Types of Loans into a Borrowing (of the same Tranche) of another Type of
Loan; provided that (i) except as otherwise provided in Section 2.11(b), LIBOR
Loans may be converted into Base Rate Loans only on the last day of an Interest
Period applicable to the Loans being converted and no such partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of such LIBOR Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into LIBOR Loans if no Default or Event of Default
is in existence on the date of the conversion and (iii) no conversion pursuant
to this Section 2.7 shall result in a greater number of Borrowings of Fixed Rate
Loans than is permitted under Section 2.2.

 

- 69 -



--------------------------------------------------------------------------------

(b) Any LIBOR Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 2.10, of the length of the
next Interest Period to be applicable to such Loans; provided that to the extent
the Required Lenders provide written notice thereof to the Borrower, no LIBOR
Loan may be continued as such when any Event of Default has occurred and is
continuing; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(c) Each such conversion or continuation pursuant to this Section 2.7 shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
at least (x) in the case of conversions or continuations of Base Rate Loans into
LIBOR Loans, three (3) Business Days’ prior notice, (y) in the case of
conversions or continuations of LIBOR Loans into Base Rate Loans, notice on the
date of such conversion and (z) in the case of conversions or continuations of
or into Alternate Currency Loans, four (4) Business Days’ prior notice of such
conversion or continuation; provided that, (in each case) any such notice shall
be deemed to have been given on a certain day only if given before 12:00 Noon
(New York City time) on such day (10:00 A.M. (New York City time) in the case of
conversions or continuations of LIBOR Loans into Base Rate Loans) (each such
notice, a “Notice of Conversion/Continuation”), in each case in the form of
Exhibit J, appropriately completed to specify the Loans to be so converted or
continued, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted or continued into LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall give
each Lender prompt notice of any such proposed conversion or continuation
affecting any of its Dollar Denominated Loans.

(d) If by 1:00 P.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Fixed Rate Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Fixed Rate Loans as provided above, the Borrower
shall be deemed to have elected (x) if LIBOR Loans, to convert such LIBOR Loans
into Base Rate Loans and (y) if Alternate Currency Loans, to select a one-month
Interest Period for such Alternate Currency Loans, in each case effective as of
the expiration date of such current Interest Period.

2.8 Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans under
this Agreement shall be incurred from the Lenders pro rata on the basis of their
Term Loan Commitments or Revolving Loan Commitments, as the case may be;
provided that all Mandatory Borrowings shall be incurred from the Revolving
Lenders pro rata on the basis of their RL Percentages. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

2.9 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Dollar Denominated Loan maintained as a Base Rate Loan
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such Base Rate
Loan to a LIBOR Loan pursuant to Section 2.7 or 2.10, as applicable, at a rate
per annum which shall be equal to the sum of the relevant Applicable Margin plus
the Base Rate, each as in effect from time to time.

 

- 70 -



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Dollar Denominated Loan maintained as a LIBOR Loan from the date
of Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such LIBOR Loan to a Base
Rate Loan pursuant to Section 2.7, 2.10 or 2.11, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the relevant Applicable Margin as in effect from time to time during
such Interest Period plus the LIBOR Rate for such Interest Period.

(c) The Borrower hereby agrees to pay interest in respect of the unpaid
principal amount of each Alternate Currency Loan made to it from the date of
Borrowing thereof until the maturity thereof (whether by acceleration,
prepayment or otherwise) at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time plus the applicable Fixed Rate for such Interest
Period plus any Mandatory Costs (if applicable).

(d) Overdue principal shall bear interest at a rate per annum equal to the rate
which is 2% in excess of the rate then borne by such Loans. All other overdue
amounts (including, to the extent permitted by law, overdue interest) payable
hereunder and under any other Loan Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to Dollar
Denominated Revolving Loans that are maintained as Base Rate Loans from time to
time. Interest that accrues under this Section 2.9(d) shall be payable on
demand.

(e) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date, and
(ii) in respect of each Fixed Rate Loan, (x) on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three (3) months, on each date occurring at three (3) month intervals after the
first day of such Interest Period, and (y) on the date of any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(f) Upon each Interest Determination Date, the Administrative Agent shall
determine the Fixed Rate for each Interest Period applicable to the respective
Fixed Rate Loans and shall promptly notify the Borrower and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

2.10 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Fixed Rate Loan (in the case of the initial Interest Period applicable
thereto) at or prior to 1:00 P.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such Fixed Rate Loan
(in the case of any subsequent Interest Period), the Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such Fixed Rate Loan, which Interest Period shall, at the option of the
Borrower, be a one (1), two (2), three (3), six (6) or, to the extent approved
by each Lender with Loans and/or Commitments under the relevant Tranche, twelve
(12) month period or any shorter period; provided that (in each case):

(A) all Fixed Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;

(B) the initial Interest Period for any Fixed Rate Loan shall commence on the
date of Borrowing of such Fixed Rate Loan (including, in the case of a LIBOR
Loan, the date of any conversion thereto from a Base Rate Loan) and each
Interest Period occurring thereafter in respect of such Fixed Rate Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;

 

- 71 -



--------------------------------------------------------------------------------

(C) if any Interest Period for a Fixed Rate Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(D) if any Interest Period for a Fixed Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that if any Interest Period for a Fixed Rate
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(E) no Interest Period in respect of any Borrowing of any Tranche of Loans shall
be selected which extends beyond the Maturity Date for such Tranche of Loans;
and

(F) no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond any date upon which a mandatory repayment
of such Tranche of Term Loans will be required to be made under Section 2.4(a),
if the aggregate principal amount of such Tranche of Term Loans that has
Interest Periods that will expire after such date will be in excess of the
aggregate principal amount of such Tranche of Term Loans, as the case may be,
then outstanding less the aggregate amount of such required repayment.

2.11 Increased Costs, Illegality, etc. (a) Subject to clause Section 2.11(b), in
the event that any Lender shall have determined (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto but, with respect to clause (A) below, may be made only by the
Administrative Agent):

(A) on any Interest Determination Date that, by reason of any changes arising
after the Closing Date generally affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the relevant Fixed Rate; or

(B) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Fixed Rate Loan
because of (x) any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the LIBOR Rate or a
change in the basis of taxation with respect to payments to a Lender of
principal of or interest on the Loans or any other amounts payable hereunder
and/or (y) other circumstances arising since the Closing Date affecting such
Lender, the interbank market or the position of such Lender in such market
(including that the Fixed Rate with respect to such Fixed Rate Loan does not
adequately and fairly reflect the cost to such Lender of funding such Fixed Rate
Loan); or

(C) at any time, that the making or continuance of any Fixed Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
generally affects the applicable interbank market; or

 

- 72 -



--------------------------------------------------------------------------------

(D) at any time that the respective Alternate Currency is not available in
sufficient amounts to fund any Borrowing of such Alternate Currency Loans
requested pursuant to Section 2.1;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (A) or (D) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the Borrower and, except in the case of
clauses (A) and (D) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (A) above, (i) in the event
LIBOR Loans are so affected, LIBOR Loans shall no longer be available until such
time as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to LIBOR Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower and
(ii) in the event that any Alternate Currency Loans are so affected, the
relevant Fixed Rate shall be determined on the basis provided in the proviso to
the definition of the relevant Fixed Rate, (x) in the case of clause (B) above,
the Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender shall
determine after consultation with the Borrower) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent manifest error,
be final and conclusive and binding on all the parties hereto), (y) in the case
of clause (C) above, the Borrower shall take one of the actions specified in
Section 2.11(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (D) above, Alternate
Currency Loans (exclusive of any such Alternate Currency Loans which have
theretofore been funded) shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing given by the Borrower with respect to such
Alternate Currency Loans which have not been incurred shall be deemed rescinded
by the Borrower.

(b) Notwithstanding anything to the contrary in this Agreement (including,
without limitation, the circumstances described in Sections 2.11(a)(A), (B)(y),
C(z) and (D)), reimbursement pursuant to this Section 2.11 for increased costs
arising from any market disruption (i) shall be limited to circumstances
generally affecting the banking market and (ii) may only be requested by Lenders
representing the Required Facility Lenders with respect to the applicable
Facility.

(c) At any time that any Fixed Rate Loan is affected by the circumstances
described in Section 2.11(a)(B), the Borrower may, and in the case of a Fixed
Rate Loan affected by the circumstances described in Section 2.11(a)(C), the
Borrower shall, either (x) if the affected Fixed Rate Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.11(a)(B) or (C) or (y) if the affected Fixed Rate
Loan is then outstanding, upon at least three (3) Business Days’ written notice
to the Administrative Agent, (i) in the case of a LIBOR Loan, require the
affected Lender to convert such LIBOR Loan into a Base Rate Loan and (ii) in the
case of any Fixed Rate Loan (other than a LIBOR Loan), repay all outstanding
Borrowings which include such affected Fixed Rate Loans in full in accordance
with the applicable requirements of Section 5.1; provided that (A) if the
circumstances

 

- 73 -



--------------------------------------------------------------------------------

described in Section 2.11(a)(C) apply to any Alternate Currency Loan, the
Borrower may, in lieu of taking the actions described above, maintain such
Alternate Currency Loan outstanding, in which case the applicable Fixed Rate
shall be determined on the basis provided in the definition of the relevant
Fixed Rate, unless the maintenance of such Alternate Currency Loan outstanding
on such basis would not stop the conditions described in Section 2.11(a)(C) from
existing (in which case the actions described above, without giving effect to
the proviso, shall be required to be taken) and (B) if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.11(c).

(d) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, liquidity requirements or any change in
interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing
the amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender based on the existence of such
Lender’s Commitments hereunder or its obligations hereunder, then the Borrower
agrees to pay to such Lender, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital. In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable; provided that such Lender’s determination of
compensation owing under this Section 2.11(d) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this
Section 2.11(d), will give prompt written notice thereof to the Borrower, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.11(d) upon the subsequent receipt of such notice. For
the avoidance of doubt, nothing in this Section 2.11(d) shall require a Borrower
to pay to any Lender any amount for which such Lender is compensated by way of
payment of Mandatory Costs.

(e) In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Alternate Currency Loans or any category of liabilities which
includes deposits by reference to which the interest rate on any Alternate
Currency Loan is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
non-United States residents, then, unless such reserves are included in the
calculation of the interest rate applicable to such Alternate Currency Loans or
in Section 2.11(a)(B), such Lender shall promptly notify the Borrower in writing
specifying the additional amounts required to indemnify such Lender against the
actual cost of maintaining such reserves (such written notice to provide in
reasonable detail a computation of such additional amounts) and the Borrower (in
the case of Loans owing by it and, in each case, denominated in an Alternate
Currency) shall pay to such Lender such specified amounts as additional interest
at the time that the Borrower is otherwise required to pay interest in respect
of such Alternate Currency Loan or, if later, on written demand therefor by such
Lender.

 

- 74 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking supervision (or any
successor or similar authority) of the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
after the Closing Date in a Requirement of Law or government rule, regulation or
order, regardless of the date enacted, adopted, issued or implemented (including
for purposes of this Section 2.11 and Section 3.6).

(g) This Section 2.11 shall not apply to any Indemnified Taxes or Other Taxes
(each of which are provided for in Section 5.5) or any Excluded Taxes.

2.12 Compensation. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly (but in any
event within ten (10) days) after such demand compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of (a) any continuation, conversion, payment or prepayment of any Fixed
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (b) any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Fixed Rate Loan on the date or in the amount notified by the Borrower; or
(c) on a day other than the last day of the Interest Period therefor, including,
in each case, any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained; provided that, for the
avoidance of doubt, the Borrower shall not be obligated to compensate any Lender
under this Section for any loss of anticipated profits in respect of any of the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section, each Lender shall be deemed to have funded each
Fixed Rate Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Fixed Rate
Loan was in fact so funded. Without limiting the foregoing, in connection with
each request for compensation by any Lender the Borrower shall also pay such
Lender with respect to each affected Fixed Rate Loan customary administrative
fees requested by such Lender in an amount not to exceed $250 per such Fixed
Rate Loan.

2.13 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.11(a)(B) or (C),
Section 2.11(d), Section 3.6 or Section 5.5 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no legal, regulatory or unreimbursed economic disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.13 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
2.11, 3.6 and 5.5.

2.14 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.11(a)(B) or (C), Section 2.11(d), Section 3.6 or Section 5.5 with
respect to any Lender which results in the Borrower being required to pay
additional amounts to such Lender or such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement that has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(a) but has not been

 

- 75 -



--------------------------------------------------------------------------------

consented to by one (1) or more other Lenders whose consent is required (a
“Proposed Modification”), the Borrower shall have the right, in accordance with
Section 13.4, to replace such Lender (the “Replaced Lender”) with one (1) or
more other Eligible Assignees, none of whom shall constitute a Defaulting Lender
at the time of such replacement (collectively, the “Replacement Lender”) and
each of which shall be reasonably acceptable to the Administrative Agent or, in
the case of a replacement as provided in Section 13.12 where the consent of the
respective Lender is required with respect to less than all Tranches of its
Loans or Commitments to replace the Commitments and/or outstanding Loans of such
Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that:

(i) at the time of any replacement pursuant to this Section 2.14, the
Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to Section 13.4 (and with all fees payable pursuant to said
Section 13.4 to be paid by the Replacement Lender and/or the Borrower (as may be
agreed to at such time by and among the Borrower, the Replacement Lender and the
Replaced Lender)) pursuant to which the Replacement Lender shall consent to the
Proposed Modification and acquire all of the Commitments and outstanding Loans
(or, in the case of the replacement of only (a) the Revolving Loan Commitment,
the Revolving Loan Commitment and outstanding Revolving Loans and participations
in Letter of Credit Outstandings and/or (b) the Term Loan Commitments and
outstanding Term Loans of any Tranche with respect to which such Lender is being
replaced) of, and in each case (except for the replacement of only the Term Loan
Commitments and outstanding Term Loans of any or all Tranches of Term Loans of
the respective Lender) all participations in Letters of Credit by, the Replaced
Lender and, in connection therewith, shall pay to (x) the Replaced Lender in
respect thereof an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced, (B) an amount equal to all Unpaid Drawings
(unless there are no Unpaid Drawings with respect to the Tranche being replaced)
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender (but only with respect to the relevant Tranche, in the case of the
replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 4.1, (y) except in the case of the
replacement of only the Term Loan Commitments and outstanding Term Loans of one
or more Tranches of a Replaced Lender, each Issuing Lender an amount equal to
such Replaced Lender’s RL Percentage of any Unpaid Drawing relating to Letters
of Credit issued by such Issuing Lender (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (z) in the case of any replacement of Revolving Loan Commitments, the
Swingline Lender an amount equal to such Replaced Lender’s RL Percentage of any
Mandatory Borrowing to the extent such amount was not theretofore funded by such
Replaced Lender to the Swingline Lender; and

(ii) all obligations of any Loan Party then owing to the Replaced Lender (other
than those (a) specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.12 or (b) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.

 

- 76 -



--------------------------------------------------------------------------------

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.14, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption on behalf of such Replaced
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent and the Replacement Lender shall be effective for purposes of this
Section 2.14 and Section 13.4. Upon the execution of the respective Assignment
and Assumption, the payment of amounts referred to in clauses (i) and
(ii) above, recordation of the assignment on the Register by the Administrative
Agent pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, (x) the Replacement Lender shall become a Lender hereunder and,
unless the respective Replaced Lender continues to have outstanding Term Loans
and/or a Revolving Loan Commitment hereunder, the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.11, 2.12, 3.6,
5.5, 12.6, 13.1 and 13.6), which shall survive as to such Replaced Lender and
(y) except in the case of the replacement of only outstanding Term Loans
pursuant to this Section 2.14, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.

2.15 Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), (i) request one or more additional tranches of term loans or one or
more increases to an existing tranche of Term Loans (the commitments thereof,
the “Incremental Term Loan Commitments”, the loans thereunder, the “Incremental
Term Loans” and a Lender making such loans, an “Incremental Term Lender”) or
(ii)(A) request one or more increases in the amount of the Revolving Loan
Commitments (any such increase or new commitment, a “Revolving Loan Commitment
Increase”) and/or (B) the establishment of one or more new Revolving Loan
Commitments (any such new commitment, a “New Revolving Loan Commitment” and,
together with Revolving Loan Commitment Increases, the “Incremental Revolving
Loan Commitments” and, such loans thereunder, the “Incremental Revolving Loans”
and, a Lender making such a commitment, an “Incremental Revolving Lender”);
provided that:

(i) The aggregate amount of Incremental Term Loans and Incremental Revolving
Loan Commitments incurred during the term of this Agreement shall not exceed the
Maximum Incremental Facilities Amount; (ii) No Person shall be an obligor under
any Incremental Facility that is not a Loan Party with respect to all Loans and
Commitments;

(iii) Both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist and, at the time that any such Incremental Term Loan is made (and after
giving effect thereto), no Default or Event of Default shall have occurred or be
continuing or would result therefrom; provided that if the proceeds of any
Incremental Term Loans or Incremental Revolving Loan Commitments are intended to
be used, in whole or in part, to consummate a Limited Condition Transaction,
then the requirements of no Default or Event of Default set forth in this clause
(iii) may be waived or not required by the applicable Incremental Lenders (other
than with respect to a Default or Event of Default pursuant to Sections 11.1(a)
and (f));

(iv) Incremental Term Loans or Incremental Revolving Loan Commitments may be
denominated in any Available Currency (it being understood that any such
Incremental Term Loan or Incremental Revolving Loan Commitment may be utilized
in Available Currencies as

 

- 77 -



--------------------------------------------------------------------------------

and to the extent provided in the applicable Incremental Amendment which are
acceptable to the Administrative Agent and the Lenders providing such
Incremental Term Loans or Incremental Revolving Loan Commitments);

(v) The Borrower shall be in compliance with the Financial Covenant determined
on a Pro Forma Basis as of the end of the most recently completed Test Period
for which the financial statements and certificates required by Section 8.1(a)
or (b), as the case may be, have been delivered (or were required to be
delivered), in each case, as if such Incremental Term Loans or Incremental
Revolving Loan Commitments, as applicable, had been outstanding and fully
borrowed throughout such period; provided that for purposes of determining
compliance with the Financial Covenant under this clause (v), the Net Cash
Proceeds actually received by any Loan Party in respect of such Incremental
Facility shall not be included as cash or Cash Equivalents for purposes of
clause (ii) of the definition of “Total Net First Lien Leverage Ratio”;

(vi) The Incremental Term Loans and Incremental Revolving Loans shall rank pari
passu in right of payment and pari passu in right of security with the other
Loans and Commitments hereunder;

(vii) Other than for customary bridge loans, the Incremental Term Loans and the
Incremental Revolving Loans shall not mature earlier than the Latest Maturity
Date;

(viii) Other than customary bridge loans, the Incremental Term Loans shall have
a Weighted Average Life to Maturity no shorter than the Weighted Average Life to
Maturity of existing Term Loans (including Incremental Term Loans) having the
Latest Maturity Date (except by virtue of amortization of or prepayment of the
Term Loans prior to such date of determination);

(ix) The interest rates and subject to clauses (vii) and (viii), the
amortization schedule applicable to any such Incremental Term Loans shall be
determined by the Borrower and the applicable Incremental Term Lenders and any
such Incremental Revolving Loan Commitment shall not have amortization or
scheduled mandatory commitment reductions (other than at the maturity thereof);

(x) Any Revolving Loan Commitment Increases shall be subject to the terms and
conditions applicable to Revolving Loans in this Agreement and each other Loan
Document; provided that Sections 9.1, 11.1(c)(ii) and 11.2(b) and the definition
of “Compliance Date” shall only apply to Incremental Revolving Lenders to the
extent set forth in the applicable Incremental Amendment; provided further that
Incremental Revolving Lenders shall not have rights in respect of Sections 9.1,
11.1(c) and 11.2(b) or the definition of “Compliance Date” that exceed their pro
rata portion of Revolving Loan Commitments (including all Revolving Loan
Commitment Increases) or Revolving Extensions of Credit (including all Revolving
Extensions of Credit made pursuant to any Revolving Loan Commitment Increases).

(xi) the All-In Yield applicable to the Incremental Term Loans or Incremental
Revolving Loan Commitments made hereunder shall be determined by the Borrower
and the Incremental Term Lenders and/or the Incremental Revolving Lenders;
provided that, (I) with respect to any Incremental Amendment in respect of
Incremental Term Loans incurred after the Closing Date, if the All-In Yield in
respect of such Incremental Term Loans exceeds the All-In Yield in respect of
any then existing Term Loans by more than 0.50%, the Applicable Margin of such
then existing Term Loans shall be adjusted such that the All-In Yield of such
then existing

 

- 78 -



--------------------------------------------------------------------------------

Term Loans equals the All-In Yield of such Incremental Term Loans minus 0.50%,
effective upon the making of such Incremental Term Loans; provided further that
any amendments to the Applicable Margin in respect of any then existing Term
Loans that become effective subsequent to the Closing Date but prior to the time
of such Incremental Term Loans are borrowed shall also be included in such
calculations and (II) with respect to any Incremental Amendment in respect of
Incremental Revolving Loan Commitments established after the Closing Date, if
the All-In Yield in respect of such Incremental Revolving Loan Commitments
exceeds the All-In Yield in respect of any then existing Revolving Loan
Commitments by more than 0.50%, the Applicable Margin of such then existing
Revolving Loan Commitments shall be adjusted such that the All-In Yield of such
then existing Revolving Loan Commitments equals the All-In Yield of such
Incremental Revolving Loan Commitments minus 0.50%, effective upon the making of
such Incremental Revolving Loan Commitment; provided further that any amendments
to the Applicable Margin in respect of any then existing Revolving Loan
Commitments that become effective subsequent to the Closing Date but prior to
the time of such Incremental Revolving Loan Commitments are incurred shall also
be included in such calculations.

(b) Each notice from the Borrower pursuant to this Section 2.15 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Incremental Revolving Loan Commitment. Except as provided above, all terms
and documentation with respect to Incremental Term Loans and New Revolving Loan
Commitments that (i) are not consistent with or materially more restrictive on
Holdings and its Restricted Subsidiaries (when taken as a whole) than those with
respect to any other Loans under the Facility or (ii) relate to provisions of a
mechanical (including with respect to Collateral and currency mechanics) or
administrative nature, shall be reasonably satisfactory to the Administrative
Agent.

(c) Incremental Term Loans may be made and Incremental Revolving Loan
Commitments may be provided, by any existing Lender or any Additional Lender
(provided that no Lender shall be obligated to make all or a portion of any
Incremental Term Loan or to provide all or a portion of any Incremental
Revolving Loan Commitment), in each case on terms permitted in this
Section 2.15; provided that the Administrative Agent and, in respect any
Incremental Revolving Loan Commitments, each Issuing Lender and Swingline Lender
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Loan Commitments if such consent would be required under Section 13.4
for an assignment of Loans or Revolving Loan Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Term Loans
and Incremental Revolving Loan Commitments shall become Commitments (or in the
case of a Revolving Loan Commitment Increase to be provided by an existing
Revolving Lender, an increase in such Lender’s applicable Revolving Loan
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, U.S. Holdings, the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15. The effectiveness of any Incremental Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Sections 7.2(a) through (c) (it being understood that all references to the date
of such extension of credit or similar language in such Section 7.2(b) and
(unless waived by the Additional Lender) Section 7.2(a) shall be deemed to refer
to the effective date of such Incremental Amendment) and such other conditions
as the parties thereto shall agree; provided that if the Borrower intends to use
the proceeds of any Incremental Term Loans or Incremental Revolving Loan
Commitments for the consummation of a Limited Condition Transaction,

 

- 79 -



--------------------------------------------------------------------------------

the conditions set forth in Sections 7.2(a) and (b) may, to the extent mutually
agreed between the Borrower and the applicable Incremental Lenders, be limited
to the following: (i) in respect of Section 7.2(a), the Specified
Representations and (ii) in respect of Section 7.2(b), any Significant Event of
Default. The Borrower will use the proceeds of the Incremental Term Loans and
Incremental Revolving Loan Commitments for any purpose not prohibited by this
Agreement.

(d) Upon each increase in the Revolving Loan Commitments pursuant to this
Section 2.15, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Loan Commitment Increase (each a “Revolving
Loan Commitment Increase Lender”) in respect of such increase, and each such
Revolving Loan Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Revolving Loan
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Loan Commitments of all Revolving Lenders represented by such Revolving Lender’s
Revolving Loan Commitment and if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Loan Commitment Increase either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to a
Revolving Loan Commitment Increase Lender (in each case, reflecting such
increase in Revolving Loan Commitments, such that Revolving Loans are held
ratably in accordance with each Revolving Lender’s pro rata share, after giving
effect to such increase), which prepayment or assignment shall be accompanied by
accrued interest on the Revolving Loans being prepaid. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(e) Notwithstanding anything to the contrary in this Agreement, this
Section 2.15 shall supersede any provisions in Sections 2.8 and 13.12 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.8 to
implement any Incremental Amendment.

2.16 Loan Modification Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes on the same
terms to each such Lender (each Class subject to such a Loan Modification Offer,
a “Specified Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower; provided that (i) any such offer shall be made by
the Borrower to all Lenders with Loans with a like maturity date (whether under
one or more tranches) on a pro rata basis (based on the aggregate outstanding
principal amount of the applicable Loans), (ii) no Event of Default shall have
occurred and be continuing at the time of any such offer, (iii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(iv) in the case of any Permitted Amendment relating to the Revolving Loan
Commitments, each Issuing Lender and the Swingline Lender shall have approved
such Permitted Amendment. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than ten (10) Business Days nor more than thirty (30) Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent);
provided that notwithstanding anything to the contrary, (1) assignments and
participations of Specified Classes shall be governed by the same or, at the
Borrower’s discretion, more restrictive assignment and participation provisions
applicable to Loans set forth in Section 13.4, and (2) no repayment of Specified
Classes shall

 

- 80 -



--------------------------------------------------------------------------------

be permitted unless such repayment is accompanied by an at least pro rata
repayment of all earlier maturing Loans (including previously extended Loans)
(or all earlier maturing Loans (including previously extended Loans) shall
otherwise be or have been terminated and repaid in full). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Specified Class that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Specified Class as to which such Lender’s acceptance has been made. No Lender
shall have any obligation to accept any Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. No Loan Modification Agreement shall
provide for any extension of a Specified Class in an aggregate principal amount
that is less than (i) in the case of Revolving Loan Commitments, $10,000,000 and
(ii) in the case of Term Loans, $75,000,000. Each Loan Modification Agreement
may, without the consent of any Lender other than the applicable Accepting
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section 2.16,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that no Loan Modification Agreement may provide
for (i) any Specified Class to be secured by any Collateral or other assets of
any Loan Party that does not also secure the Loans and (ii) so long as any Loans
are outstanding, any mandatory or voluntary prepayment provisions that do not
also apply to the Loans on a pro rata basis; provided further that in the case
of any Loan Modification Offer relating to Revolving Loan Commitments or
Revolving Loans, except as otherwise agreed to by each Issuing Lender, (i) the
allocation of the participation exposure with respect to any then-existing or
subsequently issued Letter of Credit as between the commitments of such new
“Class” and the remaining Revolving Loan Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Loan Commitments and (ii) the Revolving Loan Maturity Date may not be extended
without the prior written consent of each Issuing Lender.

(c) Subject to Section 2.16(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrower’s sole discretion and may
be waived by the Borrower) of Loans of any or all applicable Classes be
extended.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.16 shall supersede any provisions in Sections 2.8 and 13.12 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.8 to
implement any amendment set forth in any Loan Modification Agreement.

2.17 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) if any Swingline Loans are outstanding or any Letter of Credit Outstandings
exist at the time when a Revolving Lender becomes a Defaulting Lender then:

 

- 81 -



--------------------------------------------------------------------------------

(i) all or any part of the participating risk in such Swingline Loans and Letter
of Credit Outstandings shall be reallocated among the Revolving Lenders that are
Non-Defaulting Revolving Lenders pro rata in accordance with their respective RL
Percentage but only to the extent (x) the sum of all Revolving Extensions of
Credit of all Revolving Lenders that are Non-Defaulting Revolving Lenders does
not exceed the aggregate amount of all Revolving Loan Commitments of all
Non-Defaulting Revolving Lenders, (y) immediately following the reallocation to
a Revolving Lender that is a Non-Defaulting Lender, the Revolving Extensions of
Credit of such Revolving Lender do not exceed its Revolving Loan Commitment at
such time and (z) the conditions set forth in Section 7.2 are satisfied at such
time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swingline
Loans and (y) second, Collateralize in a manner reasonably satisfactory to the
applicable Issuing Lender such Defaulting Lender’s RL Percentage of all Letter
of Credit Outstandings (after giving effect to any partial reallocation pursuant
to clause (i) above) for so long as such Letter of Credit Outstandings exist;

(iii) the Borrower shall not be required to pay any Letter of Credit Fees to
such Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s RL Percentage of Letter of Credit Outstandings;

(iv) if the participating risk in Letter of Credit Outstandings of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.17(a), then the
Letter of Credit Fees payable to the Revolving Lenders pursuant to
Section 4.1(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
RL Percentages; and

(v) if any Defaulting Lenders’ RL Percentage of Letter of Credit Outstandings is
neither Collateralized nor reallocated pursuant to this Section 2.17(a), then,
without prejudice to any rights or remedies of any Issuing Lender or any
Revolving Lender hereunder, all Letter of Credit Fees payable under
Section 4.1(b) with respect to such Defaulting Lender’s RL Percentage of Letter
of Credit Outstandings shall be payable to each Issuing Lender until such
portion of such Letter of Credit Outstandings is Collateralized and/or
reallocated.

(b) Notwithstanding anything to the contrary contained in Section 2.1(c) or
Section 3, so long as any Revolving Lender is a Defaulting Lender, (i) the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Loan Commitments of the Non-Defaulting Lenders and/or collateral has
been provided by the Borrower in accordance with Section 2.17(a), and (ii) for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Swing Line Loans and Letters of
Credit pursuant to Section 2.1(c) and Section 3, the pro rata share of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Loan Commitment of such Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Loan Commitment of such
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of such Lender; provided further that in the event non-Defaulting Lenders’
obligations to acquire, refinance or fund participations in Letters of Credit
are increased as a result of a Defaulting Lender, then all Letter of Credit fees
that would have been paid to such Defaulting Lender shall be paid to such
non-Defaulting Lenders ratably in accordance with such increase of such
non-Defaulting Lender’s obligations to acquire, refinance or fund participations
in Letters of Credit.

 

- 82 -



--------------------------------------------------------------------------------

(c) In the event that the Administrative Agent, the Borrower, each Issuing
Lender and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Revolving Lender to be a
Defaulting Lender, then (i) the risk participations in Swingline Loans and
Letter of Credit Outstandings of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Loan Commitments and
on such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Revolving Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its RL
Percentage and (ii) so long as no Event of Default then exists, all funds held
as cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the respective Borrower. If the Revolving
Loan Commitments have been terminated, all other Obligations have been paid in
full and no Letters of Credit are outstanding, then, so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements and the Swingline Back-Stop Arrangements shall
thereafter be promptly returned to the respective Borrower.

(d) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 13.2 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
each Issuing Lender or the Swingline Lender hereunder; third, to Cash
Collateralize each Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17(a)(ii); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17(a)(ii); sixth, to
the payment of any amounts owing to the Lenders, each Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit

 

- 83 -



--------------------------------------------------------------------------------

were issued at a time when the conditions set forth in Section 7.2 were
satisfied and waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement obligations with respect to Letters of Credit
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans are held by the
Lenders pro rata in accordance with the applicable Commitments without giving
effect to Section 2.17(a)(i). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(d)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(ii) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 4.1(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided that
such Defaulting Lender shall be entitled to receive fees pursuant to
Section 4.1(c) for any period during which that Lender is a Defaulting Lender
only to extent allocable to its pro rata share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.17(a).

(iii) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (ii) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.17(a)(i), (y) pay to each Issuing Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to each
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(e) If the Borrower, the Administrative Agent and the Swingline Lender and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.17(a)(i)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

2.18 Refinancing Amendments. (a) At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Debt in respect of (a) all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) or (b) all or any
portion of the Revolving Loans (or unused Revolving Loan Commitments) under this
Agreement (which for purposes of this clause (b) will be deemed to include any
then outstanding Other Revolving Loans and

 

- 84 -



--------------------------------------------------------------------------------

Other Revolving Commitments), in the form of (x) Other Term Loans or Other Term
Commitments or (y) Other Revolving Loans or Other Revolving Commitments, as the
case may be, in each case pursuant to a Refinancing Amendment; provided that, in
addition to the other conditions set forth in the definition thereof, such
Credit Agreement Refinancing Debt:

(i) will rank pari passu in right of payment and of security with the other
Loans and Commitments hereunder;

(ii) will have such pricing, premiums, optional prepayment terms and financial
covenants as may be agreed by the Borrower and the Lenders thereof;

(iii) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Loans Commitments) being refinanced and
(y) with respect to any Other Term Loans or Other Term Commitments, will have a
maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced;

(iv) subject to clause (ii) above, will have terms and conditions that are
either (x) substantially identical to, or, taken as a whole, less favorable to
the Lenders or Additional Lenders providing such Credit Agreement Refinancing
Debt than, the Refinanced Debt; and

(v) the proceeds of such Credit Agreement Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans or reduction of Revolving Loans Commitments being so
refinanced (and repayment of Revolving Loans outstanding thereunder);

provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Debt may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing Debt is
issued, incurred or obtained. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 7.2 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 7.1. Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower or any Restricted Subsidiary of Holdings, pursuant to
any Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Loan Commitments and subject to the approval of the applicable Issuing
Lenders.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Debt
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Commitments).

 

- 85 -



--------------------------------------------------------------------------------

(c) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement, any Intercreditor Agreement (or effect
a replacement of any Intercreditor Agreement) and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section. In addition,
if so provided in the relevant Refinancing Amendment and with the consent of the
applicable Issuing Lenders, participations in Letters of Credit expiring on or
after the Revolving Loan Maturity Date shall be reallocated from Lenders holding
Revolving Loans Commitments to Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding revolving commitments, be deemed to be participation interests in
respect of such revolving commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

Notwithstanding anything to the contrary in this Agreement, this Section 2.18
shall supersede any provisions in Sections 2.8 and 13.12 to the contrary and the
Borrower and the Administrative Agent may amend Section 2.8 to implement any
Refinancing Amendment.

SECTION 3. LETTERS OF CREDIT

3.1 Types of Letters of Credit. (a) Subject to and upon the terms and conditions
set forth herein, the Borrower may request that an Issuing Lender issue, at any
time and from time to time on and after the Closing Date and before thirty
(30) days prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any Person, an irrevocable standby letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as is reasonably acceptable to such Issuing Lender, and (y) sellers of goods to
the Borrower or any of its respective Restricted Subsidiaries, an irrevocable
trade letter of credit, in a form customarily used by such Issuing Lender or in
such other form as has been approved by such Issuing Lender (each such letter of
credit, together with any letter of credit issued under the Existing Credit
Facility that is outstanding as of the Closing Date, a “Letter of Credit” and,
collectively, the “Letters of Credit”), in respect of each Issuing Lender in an
aggregate amount not to exceed the L/C Commitment of such Issuing Lender;
provided that no Issuing Lender shall be required to issue Letters of Credit
pursuant to Section 3.1(a)(y) without the consent of such Issuing Lender. All
Letters of Credit shall be denominated in Dollars or an Alternate Currency.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Closing Date and before thirty (30) days prior to the Revolving Loan Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for account of the Borrower, one (1) or more Letters of Credit as are permitted
to remain outstanding hereunder without giving rise to a Default or an Event of
Default; provided that no Issuing Lender shall be under any obligation to issue
(or to increase the amount or extend the term of) any Letter of Credit if at the
time of such issuance:

(A) any order, judgment or decree of any Governmental Authority shall purport by
its terms to enjoin or restrain such Issuing Lender from issuing such Letter of
Credit or any Requirement of Law applicable to such Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital or liquidity requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect with
respect to such Issuing Lender on the date hereof, or any unreimbursed loss,
cost or expense which was not applicable or in effect with respect to such
Issuing Lender as of the date hereof and which such Issuing Lender reasonably
and in good faith deems material to it;

 

- 86 -



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender now or hereafter in effect and applicable to letters of
credit generally; or

(C) such Issuing Lender shall have received from the Borrower, any other Loan
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.3(b).

3.2 Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued (nor the amount thereof increased) the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed the L/C Sublimit, (ii) no Letter of
Credit shall be issued in an Alternate Currency the Stated Amount of which, when
added to (x) the Letter of Credit Outstandings in respect of Letters of Credit
denominated in Alternate Currencies (exclusive of Unpaid Drawings which are
repaid on the date of, and prior to the issuance of, the respective Letter of
Credit) at such time and (y) the aggregate principal amount of Revolving Loans
denominated in Alternate Currencies and then outstanding, shall exceed the
Foreign Revolving Sublimit and (iii) each Letter of Credit shall by its terms
terminate on or before the earlier of (x) the date which occurs twelve
(12) months after the date of the issuance thereof or such later date as may be
acceptable to the applicable Issuing Lender (although any such standby Letter of
Credit may be extendible for successive periods of up to twelve (12) months or
such later date as may be acceptable to the applicable Issuing Lender, but, in
each case, not beyond the third (3) Business Day prior to the Revolving Loan
Maturity Date, on terms acceptable to the applicable Issuing Lender) and
(y) three (3) Business Days prior to the Revolving Loan Maturity Date. No Letter
of Credit shall be issued in (A) Pounds Sterling, if the Stated Amount of such
Letter of Credit, when added to (I) the aggregate amount of all Revolving Loans
denominated in Pounds Sterling and (II) the Letter of Credit Outstanding in
respect of Letters of Credit issued in Pounds Sterling (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to, the issuance of the
respective Letter of Credit), exceeds the Pounds Sterling Sublimit and
(B) Euros, if the Stated Amount of such Letter of Credit, when added to (I) the
aggregate amount of all Revolving Loans denominated in Euros and (B) the Letter
of Credit Outstanding in respect of Letters of Credit issued in Euros (exclusive
of Unpaid Drawings which are repaid on the date of, and prior to, the issuance
of the respective Letter of Credit), exceeds the Euro Sublimit.

3.3 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued for its account, the Borrower shall
give the Administrative Agent and the respective Issuing Lender at least three
(3) Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile or other
electronic means, including pdf) (it being understood that, to the extent
applicable, the issuance of any Letter of Credit expressly for the benefit of
any parties included in such Letter of Credit shall be contingent upon the
Administrative Agent’s and the applicable Issuing Lender’s receipt of any
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act). Each notice shall be in the form of Exhibit K,
appropriately completed (each, a “Letter of Credit Request”). If requested by
the applicable Issuing Lender, the Borrower also shall submit a letter of credit
application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit; provided that if there is any conflict between
the terms of such letter of credit application and this Agreement, then this
Agreement shall govern.

 

- 87 -



--------------------------------------------------------------------------------

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.2. Unless the respective Issuing Lender has received notice from
the Borrower, any other Loan Party or the Required Lenders before it issues a
Letter of Credit that one (1) or more of the conditions specified in Section 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.2, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
Letter of Credit, each Issuing Lender shall promptly notify the Borrower and the
Administrative Agent, in writing of such issuance, modification or amendment and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be. Promptly after
receipt of such notice the Administrative Agent shall notify the Participants,
in writing, of such issuance, modification or amendment. On the first Business
Day of each fiscal quarter when such Issuing Lenders have issued Letters of
Credit that are currently outstanding, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of Letters of Credit issued by such Issuing Lender
for the immediately preceding fiscal quarter. Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to any Revolving Lender, no Issuing Lender shall be required to
issue, extend or amend any Letter of Credit, unless such Issuing Lender has
entered into arrangements satisfactory to it and the Borrower to eliminate such
Issuing Lender’s risk with respect to each Defaulting Lender’s participation in
Letters of Credit issued by such Issuing Lender (which arrangements are hereby
consented to by the Lenders), including by Collateralizing each Defaulting
Lender’s RL Percentage of the Letter of Credit Outstandings with respect to such
Letters of Credit (such arrangements, the “Letter of Credit Back-Stop
Arrangements”).

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.

3.4 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Revolving Lender, and each such Revolving
Lender (in its capacity under this Section 3.4, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.14 or 13.4, it is hereby agreed
that, with respect to all outstanding Letters of Credit and Unpaid Drawings
relating thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 3.4 to reflect the new RL Percentages of the assignor
and assignee Lender, as the case may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Loan Party, any Lender or any other Person
unless such action is taken or omitted to be taken with gross negligence or
willful misconduct on the part of such Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

- 88 -



--------------------------------------------------------------------------------

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.5(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars (or, in respect of Letters of
Credit denominated in an Alternate Currency, such Alternate Currency) and in
same day funds. If the Administrative Agent so notifies, (x) prior to 12:00 Noon
(New York City time) on any Business Day, any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
respective Issuing Lender in Dollars (or, in respect of Letters of Credit
denominated in an Alternate Currency, such Alternate Currency) such
Participant’s RL Percentage of the amount of such payment on such Business Day
in same day funds, and (y) on or after 12:00 Noon (New York City time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars (or, in respect of Letters of Credit denominated in an Alternate
Currency, such Alternate Currency) such Participant’s RL Percentage of the
amount of such payment on the next succeeding Business Day in immediately
available funds. If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three (3) days and at the interest rate
applicable to Revolving Loans that are maintained as Base Rate Loans for each
day thereafter. The failure of any Participant to make available to an Issuing
Lender its RL Percentage of any payment under any Letter of Credit issued by
such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its RL Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s RL Percentage of
any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars (or, in respect of Letters of
Credit denominated in an Alternate Currency, such Alternate Currency) and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation so received and interest thereon accruing after the
purchase of the respective participations.

(e) Upon the request of any Participant to the Administrative Agent, each
Issuing Lender shall furnish to the Administrative Agent (who will then deliver
to such Participant) copies of any standby Letter of Credit issued by such
Issuing Lender and such other documentation as may reasonably be requested by
such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

- 89 -



--------------------------------------------------------------------------------

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, counterclaim, recoupment, defense or
other right which Holdings or any of its Subsidiaries may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between Holdings or any Subsidiary of Holdings and the beneficiary
named in any such Letter of Credit);

(C) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

3.5 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent
(who will then deliver to such Issuing Lender) in immediately available funds at
the Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it (each such amount, so paid or disbursed
until reimbursed by the Borrower, an “Unpaid Drawing”), not later than one
(1) Business Day following receipt by the Borrower of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.1(f) shall have occurred and be
continuing, in which case the Unpaid Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the Borrower)), with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
Noon (New York City time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin as in effect
from time to time for Revolving Loans that are maintained as Base Rate Loans;
provided that to the extent such amounts are not reimbursed prior to 12:00 Noon
(New York City time) on the first Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 11.1(f), interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate as in effect from time to time plus the Applicable Margin for Revolving
Loans that are maintained as Base Rate Loans as in effect from time to time plus
2%, with such interest to be payable on demand. Each Issuing Lender shall give
the Borrower prompt written notice of each Drawing under any Letter of Credit
issued by it; provided that the failure to give any such notice shall in no way
affect, impair or diminish the Borrower’s obligations hereunder.

(b) The obligations of the Borrower under this Section 3.5 to reimburse each
Issuing Lender with respect to payments or disbursements in respect of drafts,
demands and other presentations for payment under Letters of Credit issued by it
(each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which Holdings or any Subsidiary
of Holdings may have or

 

- 90 -



--------------------------------------------------------------------------------

have had against any Lender (including in its capacity as an Issuing Lender or
as a Participant), including, without limitation, any defense based upon the
failure of any Drawing under a Letter of Credit to conform to the terms of the
Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing; provided that the Borrower shall not be obligated
to reimburse any Issuing Lender for any wrongful payment made by such Issuing
Lender under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

3.6 Increased Costs. If at any time after the Closing Date, the introduction of
or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy, liquidity requirements or similar
requirement against letters of credit issued by any Issuing Lender (or any
holding company of such Issuing Lender) or participated in by any Participant,
or (ii) impose on any Issuing Lender (or any holding company of such Issuing
Lender) or any Participant any other conditions relating, directly or
indirectly, to this Agreement or any Letter of Credit; and the result of any of
the foregoing is to increase the cost to any Issuing Lender (or any holding
company of such Issuing Lender) or any Participant of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by any Issuing Lender or any Participant hereunder or reduce the
rate of return on its capital with respect to Letters of Credit, then, upon the
delivery of the certificate referred to below to the Borrower by any Issuing
Lender or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable to it pursuant to this Section 3.6,
will give prompt written notice thereof to the Borrower, which notice shall
include a certificate submitted to the Borrower by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant. The certificate
required to be delivered pursuant to this Section 3.6 shall, absent manifest
error, be final and conclusive and binding on the Borrower. This Section 3.6
shall not apply to any Indemnified Taxes or Other Taxes (each of which are
provided for in Section 5.5) or any Excluded Taxes.

SECTION 4. COMMITMENT FEES; FEES; REDUCTIONS OF COMMITMENTS

4.1 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Revolving Lender a commitment fee (the
“Commitment Fees”) for the period from and including the Closing Date to and
including the Revolving Loan Maturity Date (or such earlier date on which the
Total Revolving Loan Commitment has been terminated), computed at a rate per
annum equal to the rate set forth in the definition of Applicable Margin of the
Unutilized Revolving Loan Commitment of such Non-Defaulting Revolving Lender as
in effect from time to time. For purposes of computing commitment fees, the
Revolving Loan Commitment of any Revolving Lender shall be deemed to be used to
the extent of the Unutilized Revolving Loan Commitment of the Revolving Loans
and L/C Obligations of such Lender (but not to the extent of such Lender’s
participations in outstanding Swingline Loans). Accrued Commitment Fees shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
date upon which the Total Revolving Loan Commitment is terminated.

 

- 91 -



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting Revolving Lender (based on each such Revolving Lender’s
respective RL Percentage) a fee in respect of each Letter of Credit (the “Letter
of Credit Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to the Applicable Margin as
in effect from time to time during such period with respect to Initial Revolving
Loans that are maintained as LIBOR Loans on the daily Stated Amount of each such
Letter of Credit or on the maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases one or more times
pursuant to the terms of such Letter of Credit). Accrued Letter of Credit Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the first day on or after the termination of the Total Revolving Loan
Commitment upon which no Letters of Credit remain outstanding.

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 0.125% or such other amount as may be
agreed in writing by the applicable Issuing Lender on the daily Stated Amount of
such Letter of Credit or on the maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Accrued Facing Fees shall be
due and payable quarterly in arrears on each Quarterly Payment Date and upon the
first day on or after the termination of the Total Revolving Loan Commitment
upon which no Letters of Credit remain outstanding.

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

(e) [Reserved].

(f) The Borrower agrees to pay to the Administrative Agent in Dollars such fees
as may be agreed to in writing from time to time by Holdings or any of its
Subsidiaries and the Administrative Agent (including, without limitation, all
amounts owing under the Engagement Letter and the Agency Fee Letter).

4.2 Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon at
least three (3) Business Days’ prior written notice to the Administrative Agent
at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Revolving Loan Commitment in whole, or reduce it in part, pursuant to
this Section 4.2(a), in an integral multiple of $1,000,000 in the case of
partial reductions to the Total Unutilized Revolving Loan Commitment; provided
that each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each Revolving Lender. If such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a
Refinancing of the Facilities (including in the context of a transaction
involving a Change of Control or a Qualified Public Offering), such notice of
prepayment may be revoked if such Refinancing is not consummated, subject to
payment of any costs referred to in Section 2.12 resulting therefrom.

 

- 92 -



--------------------------------------------------------------------------------

(b) In the event of the refusal by a Lender to consent to a Proposed
Modification, the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon three (3) Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.12 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 2.11, 2.12, 3.6, 5.5, 12.6, 13.1 and 13.6), which shall
survive as to such repaid Lender.

4.3 Mandatory Reduction of Commitments. (a) The Initial Term Loan Commitment of
each Lender shall terminate in its entirety on the Closing Date (after giving
effect to the incurrence of Initial Term Loans on such date).

(b) The Total Revolving Loan Commitment shall terminate in its entirety on, as
applicable, (i) the Revolving Loan Maturity Date, (ii) the Incremental Revolving
Loan Maturity Date or (iii) the Maturity Date for any Other Revolving Loan set
forth in the Refinancing Amendment applicable thereto.

(c) Each reduction to, or termination of, the Total Revolving Loan Commitment
pursuant to this Section 4.3 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender with
a Revolving Loan Commitment.

SECTION 5. PREPAYMENTS; PAYMENTS; TAXES

5.1 Voluntary Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, in each case, without premium or
penalty, subject to the requirements of Section 5.1, upon irrevocable notice
delivered to the Administrative Agent not later than 12:00 Noon (New York City
time) three (3) Business Days prior thereto, in the case of Fixed Rate Loans
(other than Alternate Currency Loans), not later than 10:00 A.M. (New York City
time) on the date of such payment, in the case of Base Rate Loans, and not later
than 12:00 Noon (New York City time) four (4) Business Days prior thereto and in
the case of Alternate Currency Loans, which notice shall be in the form of
Exhibit O; provided that if a Fixed Rate Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.12; provided further that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a Refinancing of the Facilities (including in the context of a
transaction involving a Change of Control or Qualified Public Offering), such
notice of prepayment may be revoked if such Refinancing or transaction is not
consummated, subject to payment of any costs referred to in Section 2.12. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans, other than in connection with a repayment of all Loans, which
shall be paid quarterly in arrears on each Quarterly Payment Date) accrued
interest to such date on the amount prepaid. Prepayments shall be accompanied by
Prepayment Fees required by Section 5.1(b), if any, and

 

- 93 -



--------------------------------------------------------------------------------

accrued interest. Partial prepayments of Term Loans shall be in an aggregate
principal amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $250,000 and integral multiples of $100,000 in excess of
that amount. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $250,000 and in integral multiples of $100,000 in excess of
that amount.

(b) If the Borrower (x) prepays, refinances, substitutes or replaces any Term
Loans in connection with a Repricing Transaction, or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, then the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Term Loans so prepaid, refinanced, substituted
or replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term Loans outstanding immediately
prior to such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction (as applicable, the “Prepayment
Fees”); provided that the Borrowers shall be subject to the requirements of this
Section 5.1(b) only until the date that is six months after the Closing Date.

(c) In the event of the refusal by a Lender to consent to a Proposed
Modification, the Borrower may, upon five (5) Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay such
Revolving Loans or Term Loans, as applicable (but, for the avoidance of doubt,
not any other Loans (or Tranches) of such Lender that are not proposed to be
modified by such Proposed Modification), including all amounts, if any, owing
pursuant to Section 2.11, together with accrued and unpaid interest, Fees and
all other amounts then owing to such Lender (or owing to such Lender with
respect to each Tranche which gave rise to the need to obtain such Lender’s
individual consent) so long as (A) in the case of the repayment of Revolving
Loans of any Lender pursuant to this clause (c), (x) the Revolving Loan
Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 4.2(b) (at which time Schedule I shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (y) such Lender’s RL
Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (B) the consents, if any, required by Section 13.12(b) in connection
with the repayment pursuant to this clause (c) shall have been obtained. Each
prepayment of Term Loans pursuant to this Section 5.1(c) shall reduce the then
remaining scheduled repayments of the respective Tranche of Term Loans on a pro
rata basis (based upon the then remaining principal amount of each such
scheduled repayment of the respective Tranche after giving effect to all prior
reductions thereto).

(d) All voluntary prepayments of Term Loans in accordance with this Section 5.1
shall be applied to the remaining amortization payments under any Tranche of the
Term Facility as directed by the Borrower (or, if the Borrower has not made such
designation, in direct order of maturity).

5.2 Mandatory Repayments. (a) If any Indebtedness shall be incurred by Holdings
or any of its Restricted Subsidiaries (other than any Indebtedness permitted to
be incurred in accordance with Section 9.2), concurrently with, and as a
condition to closing of such transaction, an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans as set forth in this
Section 5.2.

(b) If, for any Excess Cash Flow Period, there shall be Excess Cash Flow, an
amount equal to (I) the excess of (i) the applicable ECF Percentage of such
Excess Cash Flow over (ii) to the extent not funded with the proceeds of
long-term Indebtedness, the aggregate amount of all Purchases by any Permitted
Auction Purchaser (determined by the actual cash purchase price paid by such
Permitted

 

- 94 -



--------------------------------------------------------------------------------

Auction Purchaser for such Purchase and not the par value of the Loans purchased
by such Permitted Auction Purchaser) and the aggregate amount of all optional
prepayments of Term Loans or optional prepayments of Revolving Loans (other than
in respect of any Revolving Loans to the extent there is not an equivalent
permanent reduction in commitments thereunder) made, in each case, during the
Specified Period for such Excess Cash Flow Period minus (II) $10,000,000, shall,
on the relevant Excess Cash Flow Application Date, be applied toward the
prepayment of the Term Loans as set forth in this Section 5.2; provided that the
amount pursuant to this Section 5.2(b) shall not be less than $0. Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) not
later than ten (10) Business Days after the earlier of (i) the date on which the
financial statements of the referred to in Section 8.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered and
(ii) the date such financial statements are actually delivered.

(c) If on any date Holdings or any of its Restricted Subsidiaries shall receive
Net Cash Proceeds from any Asset Sale or any Recovery Event, then such Net Cash
Proceeds shall be applied within three (3) Business Days of such date to
(A) prepay outstanding Term Loans in accordance with this Section 5.2 and (B) at
the Company’s option, permanently prepay (including the cancellation of any
revolving commitments thereunder) outstanding Indebtedness incurred pursuant to
Section 9.2(c) that is First Priority Credit Agreement Refinancing Debt (the
“Other Applicable Indebtedness”); provided that the Borrower shall have the
option, directly or through one or more of its Restricted Subsidiaries, to
reinvest such Net Cash Proceeds within one (1) year of receipt thereof (or, if
later, 180 days after the date the Borrower or a Restricted Subsidiary thereof
has entered into a binding commitment to reinvest the Net Cash Proceeds thereof
prior to the expiration of such one (1) year period) in assets useful in the
business of the Borrower and its Subsidiaries or in connection with a Permitted
Acquisition or other Investments permitted hereunder; provided further that any
such Net Cash Proceeds may be applied to Other Applicable Indebtedness only to
(and not in excess of) the extent to that a mandatory prepayment in respect of
such Asset Sale or Recovery Event is required under the terms of such Other
Applicable Indebtedness (with any remaining Net Cash Proceeds applied to prepay
outstanding Term Loans in accordance with the terms hereof) unless such
application would result in the holders of Other Applicable Indebtedness
receiving in excess of their pro rata share (determined on the basis of the
aggregate outstanding principal amount of Term Loans and Other Applicable
Indebtedness at such time) of such Net Cash Proceeds relative to Term Lenders,
in which case such Net Cash Proceeds may only be applied to Other Applicable
Indebtedness on a pro rata basis with outstanding Term Loans; provided further
that to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased, repaid or prepaid with any such Net Cash
Proceeds, the declined amount of such Net Cash Proceeds shall promptly (and, in
any event, within ten (10) Business Days after the date of such rejection) be
applied to prepay Term Loans in accordance with the terms hereof (to the extent
such Net Cash Proceeds would otherwise have been required to be applied if such
Other Applicable Indebtedness was not then outstanding).

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 5.2 shall be applied, first, to accrued interest and Fees due on the
amount of the prepayment under the Term Facility and, second, to the remaining
scheduled installments (other than at final maturity) of principal of the Term
Facility as directed by the Borrower (or, in the case of no direction, in direct
order of maturity); provided, that in the case of any mandatory prepayment
described in Section 9.5(c), outstanding indebtedness that is secured by the
Collateral on a pari passu basis may be repaid on a pro rata basis if elected by
the Borrower.

(e) The Borrower shall deliver to the Administrative Agent (who will notify each
Lender) notice of each prepayment required under this Section 5.2 not less than
three (3) Business Days prior to the date such prepayment shall be made (each
such date, a “Mandatory Prepayment Date”).

 

- 95 -



--------------------------------------------------------------------------------

Such notice shall set forth (i) the Mandatory Prepayment Date, (ii) the
principal amount of each Loan (or portion thereof) to be prepaid and (iii) the
Type of each Loan being prepaid. The Borrower shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 5.2, a certificate signed by an Authorized Officer of Holdings setting
forth in reasonable detail the calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of any repayment. Each such Lender may reject all or a portion of its pro rata
share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to this Section 5.2 by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower not later than 5:00 P.M. (New York City time) on the
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled. Any Declined Proceeds (the “Retained Declined Proceeds”) may
be retained by the Borrower and its Restricted Subsidiaries which may, for the
avoidance of doubt, be used for general corporate purposes not prohibited by
this Agreement.

(f) Notwithstanding the foregoing, all amounts to be applied in connection with
prepayments pursuant to this Section 5.2 attributable to a Foreign Subsidiary
shall be limited to the extent resulting in material adverse tax consequences
(as reasonably determined by Holdings) and shall be subject to permissibility
under local law of upstreaming proceeds (including financial assistance and
corporate benefit restrictions and fiduciary and statutory duties of the
relevant directors) (any such limitation, a “Repatriation Limitation”), in each
case as set forth in a certificate delivered by an Authorized Officer of
Holdings to the Administrative Agent”); provided that (i) Holdings and its
Restricted Subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without violating local law or incurring material adverse tax
consequences or (ii) the proceeds subject to such prepayments are applied to the
Indebtedness of the Foreign Subsidiary subject to the Repatriation Limitation to
the extent such application does not violate local law or results in material
adverse tax or accounting consequences.

(g) With respect to each repayment of Loans required by this Section 5.2, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Fixed Rate Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Fixed Rate Loans
were made; provided that: (i) repayments of Fixed Rate Loans pursuant to this
Section 5.2 may only be made on the last day of an Interest Period applicable
thereto unless all Fixed Rate Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Fixed Rate
Loans made pursuant to a single Borrowing shall reduce the outstanding Fixed
Rate Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, (x) in the case of LIBOR Loans, such
Borrowing shall be automatically converted into a Borrowing of Base Rate Loans
and (y) in the case of Alternate Currency Loans, such Borrowing shall be repaid
at the end of the then current Interest Period; and (iii) each repayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion.

 

- 96 -



--------------------------------------------------------------------------------

(h) Notwithstanding any of the other provisions of this Section 5.2, so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Fixed Rate Loans is required to be made under this Section 5.2, prior to the
last day of the Interest Period therefor, in lieu of making any payment pursuant
to this Section 5.2 in respect of any such Fixed Rate Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into a blocked account at a commercial bank selected by the
Administrative Agent, in the name of the Borrower and under the sole dominion
and “control” (within the meaning of the UCC) of the Administrative Agent until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from such
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 5.2. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the applicable
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 5.2. Such deposit shall be deemed to be a prepayment of such Loans by
the Borrower for all purposes under this Agreement.

5.3 Repayment of Revolving Excess, etc. In the event the aggregate amount of
outstanding Revolving Loans, L/C Obligations then outstanding (calculated, in
the case of Revolving Loans and L/C Obligations denominated in an Alternate
Currency, at the Dollar Equivalent thereof) and outstanding Swingline Loans
exceeds (the “Revolving Excess”) the Total Revolving Loan Commitments then in
effect, the Borrower shall immediately repay Swingline Loans and Revolving Loans
and Collateralize Letters of Credit to the extent necessary to remove such
Revolving Excess; provided that if such Revolving Excess results from
fluctuations in the Dollar Equivalent of Revolving Loans and/or Letters of
Credit denominated in an Alternate Currency and such Revolving Excess exceeds 5%
of the Total Revolving Loan Commitments at such time, such obligation to repay
Loans and Collateralize Letters of Credit shall not be effective until five
(5) Business Days after the date such Revolving Excess first commenced in an
amount greater than 5% of the Total Revolving Loan Commitments (and shall not be
required to the extent such Revolving Excess has ceased to exist as a result of
fluctuations in currency values).

5.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York City time) on the date when due and
shall be made in Dollars (or, in respect of Obligations denominated in an
Alternate Currency, in such Alternate Currency) in immediately available funds
at the Payment Office. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

5.5 Net Payments.

(a) Payments Free of Tax. All payments made by or on behalf of a Loan Party
hereunder and under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any Taxes with respect to such payments, unless required by
applicable law. If any Indemnified Taxes are so levied or imposed, the Borrower
or any Guarantor, if applicable, agrees to pay the full amount of such
Indemnified Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note will not be
less than the amount provided for herein or in such Note after withholding or
deduction for or on account of such Indemnified Taxes.

 

- 97 -



--------------------------------------------------------------------------------

(b) Evidence of Payments. The Loan Parties, if applicable, will furnish to the
Administrative Agent within forty-five (45) days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Borrower or such Guarantor.

(c) Other Taxes. Without duplication of the foregoing, the Loan Parties shall
pay to the relevant Governmental Authority in accordance with applicable law any
Other Taxes.

(d) Indemnification The Loan Parties agree to indemnify and hold harmless the
Administrative Agent, each Lender and each Issuing Lender, and to reimburse such
Person upon its written request, for the amount of any Indemnified Taxes and
Other Taxes levied or imposed on and paid by such Person; provided that if the
Administrative Agent or any Lender or Issuing Lender requests indemnification
more than 90 days after the earlier of (1) the date on which the Administrative
Agent or the applicable Lender or Issuing Lender received written demand for
payment of the applicable Indemnified Taxes or Other Taxes from the relevant
Governmental Authority or (2) the date on which the Administrative Agent or the
applicable Lender or Issuing Lender paid the applicable Indemnified Taxes or
Other Taxes, the Administrative Agent or the applicable Lender or Issuing Lender
shall not be indemnified to the extent that such failure or delay results in
prejudice to the Borrower.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.5(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

- 98 -



--------------------------------------------------------------------------------

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed copies of IRS Form W-8BEN
or W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to such tax treaty;

 

  (2) executed copies of IRS Form W-8ECI or W-8EXP;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E (or any successor form); or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and.

 

- 99 -



--------------------------------------------------------------------------------

(D) If a payment made to any Lender, any Issuing Lender or the Administrative
Agent under any Loan Document would be subject to Tax imposed by FATCA if such
Lender, such Issuing Lender or the Administrative Agent, as applicable, were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender, such Issuing Lender and the Administrative Agent, as applicable, shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender, such Issuing Lender and the Administrative Agent have complied with
their obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (d), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(iii) The Administrative Agent shall deliver to the Borrower on the Closing Date
a properly executed copy of either (i) Internal Revenue Service Form W-9 or
(ii) Internal Revenue Service Form W-8IMY, on which the Administrative Agent
shall claim it is a U.S. branch agreeing to be treated as a U.S. person within
the meaning of United States Treasury Regulations Section 1.1441-1.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting or expanding the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.4(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(g) Treatment of Certain Refunds. If the Borrower or any Guarantor pays any
additional amount or makes any indemnity payment under this Section 5.5 to a
Lender, an Issuing Lender or the Administrative Agent and such Lender, Issuing
Lender or the Administrative Agent determines in its sole discretion (exercised
reasonably) that it has actually received or realized in connection therewith
any refund or any reduction of, or credit against, its Tax liabilities in or
with respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender, Issuing Lender or the Administrative Agent shall pay to
the Borrower or applicable Guarantor, as the case may be, an amount that the
Lender, Issuing Lender or the Administrative Agent shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by it in such year as a consequence of such Tax Benefit; provided that (i) any
Lender, Issuing Lender or the Administrative Agent may determine, in its sole
discretion consistent with its policies, whether to seek a Tax Benefit, (ii) any
Taxes that are imposed on a Lender, Issuing Lender or the Administrative Agent
as a result of a disallowance or reduction of any Tax Benefit with respect to
which such Lender, Issuing Lender or the Administrative

 

- 100 -



--------------------------------------------------------------------------------

Agent has made a payment to the Borrower or the Guarantor pursuant to this
Section 5.5(g) (and any interest or penalties imposed thereon) shall be treated
as a Tax for which the Borrower or applicable Guarantor, as the case may be, is
obligated to indemnify such Lender, Issuing Lender or the Administrative Agent
pursuant to this Section 5.5 without any exclusions or defenses, (iii) nothing
in this Section 5.5(g) shall require any Lender, Issuing Lender or the
Administrative Agent to disclose any confidential information to the Borrower or
the Guarantor (including, without limitation, its tax returns), and (iv) no
Lender, Issuing Lender or the Administrative Agent shall be required to pay any
amounts pursuant to this Section 5.5(g) at any time which a Default or Event of
Default exists (provided that such amounts shall be credited against amounts
otherwise owed under this Agreement by the Borrower or applicable Guarantor).

SECTION 6. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Lenders and the Issuing Lenders to enter
into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, each Loan Party hereby jointly and severally represent and
warrant to the Administrative Agent, each Lender and each Issuing Lender that
(provided that the representation and warranty in Section 6.2 shall not be made
as of the Closing Date):

6.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its Subsidiaries as at December 31, 2014, and the related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal years
ended December 31, 2014, reported on by and accompanied by an unqualified report
as to going concern or scope of audit from Ernst & Young, LLP, present fairly in
all material respects the consolidated financial condition of the Borrower and
its Restricted Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has, as of the Closing
Date after giving effect to the Transactions, any material Guarantee
Obligations, contingent liabilities, or any long term leases or unusual forward
or long term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, which are
required in conformity with GAAP to be disclosed therein and which are not
reflected in the most recent financial statements referred to in this paragraph.

6.2 No Change. Since December 31, 2014, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

6.3 Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing (where applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (b) has the power and authority to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign corporation, company
or other organization and in good standing (where applicable in the relevant
jurisdiction) under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except in the case of
clauses (c) and (d) above, to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to execute, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all

 

- 101 -



--------------------------------------------------------------------------------

necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement and to authorize the other Transactions. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

6.5 Consents. No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (ii) the filings referred to in Section 6.19. No Governmental
Approval or consent or authorization of, filing with, notice to or other act by
or in respect of, any other Person is required in connection with the
consummation of the Transactions (excluding the Loan Documents), except
(i) Governmental Approvals, consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 6.19 and (iii) those, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect.

6.6 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law, any Contractual Obligation of any Group Member that is
material to the Group Members, taken as a whole, or the Organizational Documents
of any Loan Party and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law, any such Organizational Documents or any such Contractual
Obligation (other than the Liens created by the Security Documents). The
consummation of the Transactions (excluding the Loan Documents) will not
(a) violate (x) any Requirement of Law or any Contractual Obligation of any
Group Member, except as could not reasonably be expected to have a Material
Adverse Effect or (y) the Organizational Documents of any Loan Party and
(b) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law, any such Organizational Documents or any such Contractual Obligation (other
than the Liens created by the Security Documents).

6.7 Litigation. Except as set forth on Schedule 6.7, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Group Member, threatened by or
against any Group Member or against any of their respective properties, assets
or revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

6.8 [Reserved].

6.9 Ownership of Property; Liens. Each Group Member has good record and
marketable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all real property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 9.3 and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

- 102 -



--------------------------------------------------------------------------------

6.10 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, the Group Members own, or are licensed to use, all
Intellectual Property used in the conduct of the business of the Group Members
as currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property or
alleging that the conduct of any Group Member’s business infringes or violates
the rights of any Person, nor does any Group Member know of any valid basis for
any such claim except for such claims that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

6.11 Taxes. Except as, individually or in the aggregate, could not reasonably be
expected have a Material Adverse Effect, (a) each Loan Party has filed or caused
to be filed all Tax returns that are required to be filed and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes imposed on it or any of its
property by any Governmental Authority (other than any Taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party) and (b) no Tax Lien has been
filed, and, to the knowledge of any of the Group Members, no claim is being
threatened in writing, with respect to any Taxes.

6.12 Federal Regulations. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for any purpose that violates the provisions of the
regulations of the Board.

6.13 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Group Member, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

6.14 ERISA. (a) Except as, individually or in the aggregate, could not
reasonably be expected to result in material liability, neither a Reportable
Event nor a failure to meet the minimum funding standards of Section 412 or 430
of the Code or Section 302 or 303 of ERISA has occurred with respect to any
Single Employer Plan or Multiemployer Plan. No Plan has applied for or received
a waiver of the minimum funding standard or an extension of any amortization
period within the meaning of Section 412 of the Code or Section 302 or 304 of
ERISA. Each Plan has complied and is in compliance in form and operation with
its terms and with the applicable provisions of ERISA and the Code (including
without limitation the Code provisions compliance with which is necessary for
any intended favorable tax treatment) and all other applicable laws and
regulations, except where any failure to comply could not result in any material
liability. No determination has been made that any Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA. Except as would not result in any material liability, all
contributions required to be made with respect to a Plan have been timely made
or have been reflected on the most recent consolidated balance sheet filed prior
to the date hereof or accrued in the accounting records of the Borrower. No
termination of a Single

 

- 103 -



--------------------------------------------------------------------------------

Employer Plan has occurred, no proceedings have been instituted to terminate or
appoint a trustee to administer any Single Employer Plan, and no Lien in favor
of the PBGC or a Plan has arisen. There exists no material Unfunded Pension
Liability with respect to any Plan. None of any Group Member or any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Group Member nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if any such Group Member or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No such Multiemployer Plan is in Reorganization or Insolvent and neither any
Group Member nor any Commonly Controlled Entity has received any notice, and no
Multiemployer Plan has received from any Group Member or any Commonly Controlled
Entity any notice that a Multiemployer Plan is in endangered or critical status
under Section 305 of ERISA. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and, nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would materially adversely affect the
issuance of a favorable determination letter or otherwise materially adversely
affect such qualification). Neither any Group Member nor any Commonly Controlled
Entity has engaged in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to a Plan that has
resulted or could reasonably be expected to result in material liability, and
none of Holdings, the Borrower, any Subsidiary nor any Commonly Controlled
Entity has incurred any liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA).

(b) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Group
Member or any Commonly Controlled Entity, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in material liability.

(c) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as would not reasonably be expected to
result in a material liability. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made. None of Holdings or any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Non-U.S. Plan.

6.15 Investment Company Act; Other Regulations. No Group Member is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

6.16 Capitalization and Subsidiaries. As of the Closing Date and after giving
effect to the Transactions, Schedule 6.16 sets forth the name and jurisdiction
of organization of each Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party. All of the
issued and outstanding Capital Stock of the Subsidiaries owned by any Loan Party
have been (to the extent such concepts are relevant with respect to such
ownership) duly authorized and issued and are fully paid and non-assessable (in
each case, if relevant) free and clear of all Liens (other than Liens created
under the Loan Documents).

 

- 104 -



--------------------------------------------------------------------------------

6.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute, or could
reasonably be expected to give rise to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability under or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by any Group Member, nor does any Group Member have knowledge that any
such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been released, transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
released, generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the business operated by any Group Member, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the business operated by any
Group Member, nor, to the knowledge of any Group Member, are there any past or
present actions, activities, circumstances, conditions, events or incidents with
respect to the Properties or the business operated by any Group Member,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that could form the basis of
any such action or order against any Group Member or against any person or
entity whose liability for any such action or order any Group Member has
retained or assumed either contractually or by operation of law, or otherwise
result in any costs or liabilities under Environmental Law; and

(e) the Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws.

6.18 Accuracy of Information, etc. No written statement or information (other
than the Projections and information of a general economic or general industry
nature) concerning any Group Member contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Group Member to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading. The
projections and pro forma financial information, taken as a whole, contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made and as of the Closing Date (with respect to such projections and pro forma
financial information delivered prior to the Closing Date), it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact, forecasts and projections are subject to uncertainties
and

 

- 105 -



--------------------------------------------------------------------------------

contingencies, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.

6.19 Security Documents. (a) Each of the Security Documents is (or will, once
registered or recorded in compliance with all applicable perfection
requirements, be) effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of (i) the
Capital Stock described in the Security Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction (including
any foreign jurisdiction) (“Certificated Securities”), when certificates
representing such Capital Stock are delivered to the Collateral Agent (provided
that, in the case of an issuer of such Certificated Securities that is located
in a jurisdiction outside the United States, applicable law provides for
perfection of a Lien on such Certificated Securities by delivery of such
Certificated Securities to a Secured Party), and (ii) the other Collateral not
described in clause (i) constituting personal property described in the Security
Agreement, when financing statements and other filings, agreements and actions
specified on Schedule 6.19(a) in appropriate form are executed and delivered,
performed or filed in the offices specified on Schedule 6.19(a), as the case may
be, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Liens permitted hereunder, which Liens would by
operation of law or contract, have priority over the Liens securing the
Obligations). Other than as set forth on Schedule 6.16, as of the Closing Date,
none of the Capital Stock of the Borrower or any Subsidiary Guarantor that is a
limited liability company or partnership (organized under the laws of a
jurisdiction in the United States) is a Certificated Security.

(b) Each of the Mortgages delivered on or after the Closing Date is, or upon
execution and recording will be, effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are recorded in the recording offices for the applicable
jurisdictions in which the Mortgaged Properties are located, each such Mortgage
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person other
than holders of Liens permitted hereunder. The UCC fixture filings on form UCC-1
for filing under the UCC in the appropriate jurisdictions in which the Mortgaged
Properties covered by the applicable Mortgages are located, will be effective
upon filing to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
fixtures created by the Mortgages and described therein, and when the UCC
fixture filings are filed in the recording offices for the applicable
jurisdictions in which the Mortgaged Properties are located, each such UCC
fixture filing shall constitute a fully perfected security interest in the
fixtures, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person other than holders
of Liens permitted hereunder, which Liens would by operation of law or contract,
have priority over the Liens securing the Obligations. Schedule 6.19(b) lists,
as of the Closing Date, each parcel of owned real property located in the United
States and held by Holdings or any of its Restricted Subsidiaries, noting
thereon each such property that has a fair market value, in the reasonable
opinion of Holdings and as agreed to by the Administrative Agent, in excess of
$5,000,000.

 

- 106 -



--------------------------------------------------------------------------------

6.20 Solvency. Holdings and its Restricted Subsidiaries, on a consolidated
basis, are, and after giving effect to the Transactions and the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith and the other transactions contemplated hereby and thereby, will be,
Solvent.

6.21 Patriot Act; OFAC.

(a) Patriot Act. Each Loan Party is in compliance, in all material respects,
with the requirements of the Patriot Act, to the extent applicable.

(b) OFAC. Except as otherwise disclosed to a Governmental Authority, Holdings
and its Restricted Subsidiaries, during the last five (5) years, have conducted
their export transactions in accordance in all material respects with applicable
provisions of U.S. export laws (including the Export Administration Regulations
and the regulations administered by the Department of Treasury, Office of
Foreign Assets Control (“OFAC”)), and other applicable export laws of the
countries where such entity conducts business, and neither Holdings nor any of
its Restricted Subsidiaries has received any notices of noncompliance,
complaints or warnings with respect to its compliance with such U.S. export
laws.

(c) Anti-Terrorism Laws; Sanctions. Neither Holdings nor any of its Subsidiaries
nor any director, officer, or employee thereof, nor, to the knowledge of
Holdings or any of its Subsidiaries, any, agent, affiliate or representative of
Holdings or any of its Subsidiaries, is a Person that is, or is 50% or greater
owned or controlled by a Person that is:

(i) the subject of any applicable economic sanctions administered or enforced by
OFAC, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, (collectively, “Sanctions), nor

(ii) located, organized or resident in a country or territory that is itself the
subject of Sanctions (including, without limitation, Crimea, Cuba, Iran, North
Korea, Sudan and Syria) (“Sanctioned Countries”).

(d) Use of Proceeds. Neither Holdings nor any of its Subsidiaries will, directly
or indirectly, use the proceeds of any Loans or any Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person:

(i) to fund or facilitate any activities or business of or with (x) any Person
that, at the time of such funding or facilitation, is the subject of applicable
Sanctions, or (y) in any Sanctioned Country; or

(ii) in any other manner that will result in a violation of applicable Sanctions
by any Person (including any Person participating in the financing of the
Facilities and the other Transactions, whether as Lender, Joint Lead Arranger,
Administrative Agent, Issuing Lender, Swingline Lender or otherwise).

6.22 Status as Senior Indebtedness. The Obligations under the Facilities
constitute a “Senior Secured Credit Facility” under the Senior Notes and “senior
debt”, “senior indebtedness”, “guarantor senior debt”, “senior secured
financing” and “designated senior indebtedness” (or any comparable term) for all
Indebtedness (if any) that is subordinated in right of payment to the
Obligations.

 

- 107 -



--------------------------------------------------------------------------------

6.23 Anti-Corruption Laws. Neither Holdings nor, to the knowledge of Holdings,
any director, officer, agent, employee or Affiliate of Holdings or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”), the
United Kingdom Bribery Act of 2010, as amended, or any other applicable
anti-corruption laws (the “Anti-Corruption Laws”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization or approval of the payment of any money, or other property,
gift, promise to give or authorization of the giving of anything of value,
directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office in contravention of the FCPA or any other
applicable anti-corruption laws. Holdings and its Subsidiaries and their
respective Affiliates have, to the best of their information and belief, during
the last five years conducted their businesses in compliance, in all material
respects, with applicable anti-corruption laws and the FCPA and will conduct
their business in a manner designed to promote and achieve compliance, in all
material respects, with such laws and with the representation and warranty
contained herein.

6.24 Luxembourg Representations and Warranties.

(a) Each Luxembourg Loan Party is in compliance with all requirements of the
Luxembourg legislation and regulations on the domiciliation of companies, and in
particular with the Luxembourg Act dated May 31, 1999 on the domiciliation of
companies, as amended from time to time

(b) The office (administration centrale), the place of effective management
(siège de direction effective) and (for the purposes of the Council Regulation
(EC) N° 1346/2000 of May 29, 2000 on insolvency proceedings) the center of main
interests (centre des intérèts principaux) of each Luxembourg Loan Party in
Luxembourg is located at the place of its registered office (siège statutaire)
in Luxembourg.

SECTION 7. CONDITIONS PRECEDENT

7.1 Conditions to Initial Extension of Credit. The agreement of each Lender and
each Issuing Lender to make the initial extension of credit requested to be made
by it under this Agreement on the Closing Date is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Borrower, Holdings, U.S. Holdings and
each Subsidiary Guarantor and each Person listed on Schedule I, (ii) the
Security Agreement, executed and delivered by each Loan Party party thereto,
(iii) each other Security Document (other than any such documents provided
pursuant to Section 8.12) executed and delivered by each Loan Party party
thereto and (iv) the Perfection Certificate executed and delivered by each Loan
Party party thereto.

(b) [Reserved].

(c) No Indebtedness. After giving effect to the Transactions, Holdings and its
Subsidiaries shall have outstanding no Indebtedness (other than the Indebtedness
permitted to be outstanding under this Agreement) and the Administrative Agent
shall have received reasonably satisfactory evidence of the termination of the
Existing Credit Facility and the release of all liens in connection therewith.

 

- 108 -



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Fees. On the Closing Date, the Joint Lead Arrangers, the Administrative
Agent and the Lenders shall have received all costs, fees, expenses (including
the reasonable fees and expenses of legal counsel to the Administrative Agent,
title premiums, survey charges and recording taxes and fees) and other
compensation contemplated by the Engagement Letter and the Agency Fee Letter
required to be paid to the extent due and to the extent reasonably detailed
invoices have been delivered to the Borrower at least three (3) business days
prior to the Closing Date.

(f) Closing Certificates; Organizational Documents; Good Standing Certificates.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Closing Date, in form and substance reasonably acceptable to
the Administrative Agent, with appropriate insertions and attachments, including
certified organizational authorizations, incumbency certifications, the
certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and bylaws or other similar organizational
document of each Loan Party certified by an Authorized Officer of such Loan
Party as being in full force and effect on the Closing Date, and (ii) a good
standing certificate (long form, to the extent available) for each U.S. Loan
Party from its jurisdiction of organization, and for each Luxembourg Loan Party
(i) an electronically signed excerpt of the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) dated on Closing Date or at the earliest one
Business Day before the Closing Date and (ii) a certificate of non-registration
of judgments (certificat de non-inscription de décision judiciaire) dated on
Closing Date or at the earliest one Business Day before the First Incremental
Amendment Closing Date, issued by the R.C.S. Luxembourg..

(g) Legal Opinions. The Administrative Agent shall have received a legal opinion
of each counsel listed on Schedule 7.1(g), which opinions, in each case, shall
be in form and substance reasonably satisfactory to the Administrative Agent.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the Certificated Securities pledged pursuant to the Security
Documents, together with an undated stock power for each such Certificated
Security executed in blank by a duly Authorized Officer of the pledgor thereof,
and (ii) each promissory note (if any) required to be pledged to the
Administrative Agent pursuant to the Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(i) UCC Financing Statements. All UCC financing statements and filings with the
United States Patent and Trademark Office and United States Copyright Office
required to be filed in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described
in the Security Documents shall have been delivered to the Collateral Agent in
proper form for filing.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Holdings in the
form of Exhibit N.

(k) Patriot Act. The Administrative Agent and the Lenders (to the extent
reasonably requested in writing at least ten (10) days prior to the Closing
Date) shall have received, at least three (3) Business Days prior to the Closing
Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

 

- 109 -



--------------------------------------------------------------------------------

(l) Representations and Warranties. The representations and warranties shall be
true and correct in all material respects on and as of the Closing Date (except
in the case of any representations and warranties that expressly relate to a
given date or period, which shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be).

(m) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or would result after giving effect to the extensions of
credit requested to be made on such date.

Notwithstanding the foregoing, to the extent any Collateral or any security
interest therein (other than the pledge and perfection of security interests in
the Certificated Securities of any Loan Party (other than Holdings) and other
assets pursuant to which a lien may be perfected by the filing of a financing
statement under the UCC or customary intellectual property security filings with
the United States Patent and Trademark Office and the United States Copyright
Office) is not provided on the Closing Date after Holdings’ use of commercially
reasonable efforts to do so or cannot be provided or perfected without undue
burden or expense, the provision and/or perfection of such security interests in
such Collateral shall not constitute a condition precedent to the availability
of any Facility on the Closing Date, but shall be required to be provided and/or
perfected within ninety (90) days after the Closing Date (and in any event, in
the case of the pledge of and perfection of security interests in Collateral not
otherwise required on the Closing Date, subject to extensions granted by the
Administrative Agent in its reasonable discretion).

Each borrowing by, and each issuance, extension, increase or amendment of a
Letter of Credit on behalf of, the Borrower hereunder on the Closing Date shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 7.1 have been
satisfied.

7.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (other than its
initial extension of credit on the Closing Date) is subject to the satisfaction
of the following conditions precedent and, in the case of any incurrence of
Revolving Loans or Swingline Loans or request for the issuance (or increase or
extension) of a Letter of Credit on any Compliance Date, the additional
condition precedent set forth in Section 7.3:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or would result after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by, and each issuance, extension, increase or amendment of a
Letter of Credit on behalf of, the Borrower hereunder after the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 7.2 have
been satisfied.

 

- 110 -



--------------------------------------------------------------------------------

7.3 Condition to each Revolving Loan, Swingline Loan and Letter of Credit.
Without the written consent of the Required Revolving Lenders, the Borrower
shall not be permitted to incur Revolving Loans or Swingline Loans or request
the issuance (or increase or extension) of Letters of Credit on a Compliance
Date (including a date that would become a Compliance Date after giving effect
to any such incurrence or issuance), unless the Borrower shall be in compliance
with the Financial Covenant as of the last day of the most recently completed
Test Period.

Each borrowing by, and each issuance, extension, increase or amendment of a
Letter of Credit on behalf of, the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 7.3 have been satisfied.

SECTION 8. AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than contingent indemnification and reimbursement
obligations for which no claim has been made) and all Letters of Credit have
been canceled, have expired without any pending Drawing or have been
Collateralized, each of Holdings and the Borrower shall, and shall cause each of
its Restricted Subsidiaries to:

8.1 Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit (other than with respect to or resulting
from (i) the maturity of any Loans under this Agreement or the Senior Notes or
(ii) any potential inability to satisfy any financial covenant on a future date
or for a future period), by Ernst & Young, LLP or other independent certified
public accountants of nationally recognized standing; and

(b) as soon as available, but in any event after the end of each of the first
three (3) quarterly periods of each fiscal year of Holdings, commencing with the
fiscal quarter ending September 30, 2015, within the time periods specified in
the SEC’s rules and regulations (as in effect on the Closing Date) for
non-accelerated filers, the unaudited consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by an
Authorized Officer of Holdings as fairly stating in all material respects the
financial position of Holdings and its Subsidiaries in accordance with GAAP for
the period covered thereby (subject to normal year end audit adjustments and the
absence of footnotes).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 8.1 shall be deemed satisfied with (i) the filing of Form 10-K or Form
10-Q, as applicable, with the SEC by Holdings or a direct or indirect parent
thereof, as applicable or (ii) the delivery of financial statements of a direct
or indirect parent of Holdings (so long as such parent does not conduct any
material business or operations other than the ownership of shares of Capital
Stock of Holdings and any matters incidental to its ownership of such Capital
Stock; provided that such parent may engage in transactions in which Holdings

 

- 111 -



--------------------------------------------------------------------------------

may engage pursuant to Section 9.13(b), mutatis mutandis); provided that such
information is accompanied by unaudited consolidating information that explains
in reasonable detail the differences between the information relating to
Holdings or such direct or indirect parent of Holdings, on the one hand, and the
information relating to Holdings and its Restricted Subsidiaries on a standalone
basis, on the other hand.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (except as otherwise
provided below) in accordance with GAAP applied consistently (except to the
extent any such inconsistent application of GAAP has been approved by such
accountants (in the case of clause (a) above) or officer (in the case of clause
(b) above), as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods.

8.2 Certificates; Other Information. Furnish to the Administrative Agent (other
than in the case of clause (f) below, who shall promptly furnish to each
Lender):

(a) Promptly upon the request of the Administrative Agent, in connection with
the delivery of any financial statements or other information pursuant to
Section 8.1 or this Section 8.2, confirmation of whether such statements or
information contain any Private Lender Information. Holdings, the Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower, Holdings, their respective Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
Section 8.1 or this Section 8.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Private Lender Information shall not be posted on that
portion of the Platform designated for such public-side Lenders. If the Borrower
has not indicated whether a document or notice delivered pursuant to Section 8.1
or this Section 8.2 contains Private Lender Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Borrower, Holdings, their respective
Subsidiaries and their securities;

(b) concurrently with the delivery of any financial statements pursuant to
Section 8.1, (i) a Financial Statements Certificate, which shall, among other
things, state that such Authorized Officer has obtained no knowledge of any
Default or Event of Default except as specified in such Financial Statements
Certificate, (ii) (x) to the extent that compliance with the Financial Covenant
under Section 9.1 was required on the last day of the period covered by such
financial statements, a compliance certificate in the form of Exhibit B to the
Financial Statements Certificate containing all information and calculations
necessary for determining compliance by the Borrower with the Financial Covenant
as of the last day of the respective fiscal quarter or fiscal year of Holdings,
as the case may be and (y) to the extent not previously disclosed to the
Administrative Agent, a description in each Financial Statements Certificate of
any change in the jurisdiction of organization of any Loan Party and (iii) in
the case of the financial statements delivered pursuant to Section 8.1(a), a
negative assurance letter by Ernst & Young, LLP or other independent certified
public accountants of nationally recognized standing who opined on such
financial statements stating that, in connection with the normal course
procedures conducted in an audit of such consolidated financial statements, no
condition or event that constitutes a Default or an Event of Default has come to
their attention;

(c) concurrently with the delivery of any financial statements pursuant to
Section 8.1(a), a Financial Statements Certificate (i) certifying a list of
names of all Immaterial

 

- 112 -



--------------------------------------------------------------------------------

Subsidiaries, that each Subsidiary set forth on such list individually qualifies
as an Immaterial Subsidiary and that all such Subsidiaries in the aggregate do
not exceed the limitations set forth in the definitions of the terms “Immaterial
Foreign Subsidiary” and “Immaterial Domestic Subsidiary,” as applicable,
(ii) certifying a list of names of all Unrestricted Subsidiaries and that each
Subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary and (iii) setting forth the amount, if any, of Excess Cash Flow for
such fiscal year (commencing with the financial statements delivered in respect
of the fiscal year ending December 31, 2016) together with the calculation
thereof in reasonable detail;

(d) Commencing in respect of the Fiscal Year ending December 31, 2016, as soon
as available, and in any event no later than forty five (45) days after the end
of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including (i) projected consolidated quarterly income
statements and (ii) projected consolidated annual balance sheets of Holdings and
its Subsidiaries, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the material underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall be based on reasonable estimates,
information and assumptions that are reasonable at the time in light of the
circumstances then existing, it being understood that projections are subject to
uncertainties and there is no assurance that any projections will be realized;

(e) promptly following any Lender’s request therefor, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering or terrorist financing rules and regulations, including the Patriot
Act; and

(f) as promptly as reasonably practicable from time to time following the
Administrative Agent’s request therefor, such other non-privileged information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent may reasonably request.

8.3 Payment of Taxes. Pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a lien or charge upon any properties,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

8.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other all
rights, privileges and franchises, in each case necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted
hereunder and except, in the case of clause (i) (in respect of Restricted
Subsidiaries of Holdings that are not Loan Parties) and (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Requirements of Law (including Environmental
Laws) except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

8.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(b) maintain all the rights, licenses, permits, privileges, franchises, patents,
copyrights,

 

- 113 -



--------------------------------------------------------------------------------

trademarks and trade names used in the conduct of its business, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (c) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and businesses in a manner
consistent with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses, and all such insurance
shall name the Collateral Agent as mortgagee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable. If
any portion of the Mortgaged Property at any time is located in an area
identified by the Federal Emergency Management Agency (or any successor agent)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall
cause the applicable Loan Party to (a) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Collateral Agent evidence of such compliance.

8.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with all Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities and
from which financial statements conforming with GAAP can be derived and
(b) permit, at the Borrower’s expense, representatives of the Administrative
Agent to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time during normal business
hours, upon reasonable prior notice, and as often as may reasonably be desired
and to discuss the business, operations, properties and financial and other
condition of Holdings and its Restricted Subsidiaries with employees of Holdings
and its Restricted Subsidiaries and with the independent certified public
accountants of Holdings and its Restricted Subsidiaries; provided that (i) in no
event shall there be more than one such visit for the Administrative Agent and
its representatives as a group per calendar year, except during the continuance
of an Event of Default and (ii) the Borrower shall have the right to be present
during any discussions with accountants.

8.7 Notices.

(a) Promptly (and in any event, within two (2) Business Days after actual
knowledge thereof by an Authorized Officer of Holdings or the Borrower) give
notice to the Administrative Agent (who shall promptly furnish to each Lender)
of the occurrence of any Default or Event of Default;

(b) Promptly (and in any event, within two (2) Business Days after actual
knowledge thereof by an Authorized Officer of Holdings or the Borrower) give
notice to the Administrative Agent (who shall promptly furnish to each Lender)
of any litigation, investigation or proceeding that may exist at any time
involving Holdings or any Restricted Subsidiary, that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) which relates to any Loan
Document;

(c) Promptly (and in any event within thirty (30) days after Holdings, the
Borrower, any Subsidiary or any Commonly Controlled Entity knows or has reason
to know thereof) give notice to the Administrative Agent (who shall promptly
furnish to each Lender) of the following events: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan or Non-U.S. Plan in a material amount, the creation of
any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan that would
result in the imposition of a material withdrawal liability, (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination (in other than a “standard

 

- 114 -



--------------------------------------------------------------------------------

termination” as defined in ERISA), Reorganization or Insolvency of, any Plan,
(iii) that a Plan has failed to satisfy the minimum funding standard within the
meaning of Section 412 of the Code or Section 302 of ERISA, or an application
may be or has been made for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 302 or 304 of ERISA
with respect to a Plan, (iv) that a determination has been made that any Single
Employer Plan is, or is expected to be, considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA, (v) that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA, (vi) that any contribution required to be made with respect to a Single
Employer Plan, Multiemployer Plan or Non-U.S. Plan has not been timely made,
(vii) that a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA has occurred with respect to a
Plan, (viii) that there has been a material increase in Unfunded Pension
Liabilities (taking into account only Plans with positive Unfunded Pension
Liabilities) since the date the representations hereunder are given or deemed
given, or from any prior notice, as applicable, (ix) the existence of potential
withdrawal liability under Section 4201 of ERISA, if Holdings, the Borrower, any
Subsidiary and any Commonly Controlled Entities were to withdraw completely from
any and all Multiemployer Plans, (x) the adoption of, or the commencement of
contributions to, any Single Employer Plan by Holdings, the Borrower, any
Subsidiary or any Commonly Controlled Entity, (xi) the adoption of any amendment
to a Single Employer Plan which results in a material increase in contribution
obligations of Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity, or (xii) the imposition of liability under Title IV of ERISA with
respect to any Plan (other than premiums due but not delinquent under
Section 4007 of ERISA); and

(d) Promptly (and in any event, within two (2) Business Days after actual
knowledge thereof by an Authorized Officer of Holdings or the Borrower) give
notice to the Administrative Agent (who shall promptly furnish to each Lender)
of any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 8.7 shall be accompanied by a statement of
an Authorized Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action the relevant Person proposes to take
with respect thereto.

8.8 Additional Collateral, etc.

(a) Subject to and consistent with the Security and Guarantee Principles, with
respect to any property (to the extent included in the definition of Collateral)
acquired at any time after the Closing Date by any Loan Party (other than any
property described in paragraph (b), (c) or (d) below) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, within thirty (30) days of such acquisition (or ninety (90) days
in the case of an acquisition by a Foreign Subsidiary that is a Loan Party), or
such longer period as agreed to by the Collateral Agent in its sole discretion,
(i) execute and deliver to the Collateral Agent such amendments or supplements
to the applicable Security Documents or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable first priority security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (subject to Liens
permitted hereunder) in such property, including the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by other applicable law or as may reasonably be requested by the Collateral
Agent.

 

- 115 -



--------------------------------------------------------------------------------

(b) Subject to and consistent with the Security and Guarantee Principles, with
respect to any interest in any Real Property (excluding any Leaseholds) acquired
by a Loan Party after the Closing Date, if the aggregate fair market value
(together with improvements thereof) of all interests in Non-Mortgaged Real
Property exceeds $30,000,000, within ninety (90) days (or such longer period as
agreed to by the Collateral Agent in its sole discretion) of the acquisition of
such interest, (i) execute and deliver Mortgages, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering the Loan Parties’
interests in Real Property such that the fair market value (together with
improvements thereof) of all Non-Mortgaged Real Property does not exceed
$30,000,000, along with a corresponding UCC fixture filing for filing in the
applicable jurisdiction, each in form and substance reasonably satisfactory to
the Collateral Agent, as may be necessary to create a valid, perfected first and
subsisting Lien, subject to liens permitted under Section 9.3, against such Real
Property, (ii) provide the Lenders with title and extended coverage insurance
covering such interest in Real Property subject to an applicable Mortgage
pursuant to clause (i) above in an amount at least equal to the fair market
value of such Real Property (or such lesser amount as shall be specified by the
Collateral Agent) together with title endorsements reasonably requested by the
Collateral Agent, (iii) provide the Lenders with an ALTA survey in respect of
such interest in Real Property subject to an applicable Mortgage pursuant to
clause (i) above (or an existing survey accompanied, if necessary, by a
“no-change” affidavit and/or other documents if same is/are sufficient for the
title insurer to issue survey coverage in the applicable title policy, remove
therefrom the standard survey exceptions, and issue the endorsements required
pursuant to subsection (ii) above), together with a surveyor’s certification,
(iv) such affidavits, certificates, instruments of indemnification and other
items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the title insurer to issue the applicable title policy and
endorsements referenced in clause (ii) above in respect of such interest in Real
Property subject to an applicable Mortgage pursuant to clause (i) above,
(v) deliver to the Collateral Agent legal opinions in form and substance
reasonably satisfactory to the Collateral Agent and covering such matters as the
Collateral Agent may reasonably request, including, without limitation, the
enforceability, due authorization, execution and delivery of the applicable
Mortgage, (vi) deliver to the Collateral Agent a “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each parcel of Real Property (together with notice about special flood hazard
area status and flood disaster assistance, duly executed by the applicable Loan
Party entering into the applicable Mortgage) subject to an applicable Mortgage
pursuant to clause (i) above, and in the event any such Real Property or a
portion thereof is located within an area designated by the Director of the
Federal Emergency Management Agency to be a “special flood hazard area” and as
required by applicable law, evidence of a flood insurance policy for such Real
Property or the applicable portion thereof; and (vii) such other information,
documentation (including, but not limited to, appraisals, environmental reports,
and to the extent applicable, using commercially reasonable efforts,
subordination agreements), certifications, in each case, as may be reasonably
required by the Collateral Agent or necessary in order to create a valid,
perfected first and subsisting Lien subject to liens permitted under Section 9.3
against the Real Property covered by the applicable Mortgage pursuant to clause
(i) above.

(c) Subject to and consistent with the Security and Guarantee Principles, with
respect to any new Subsidiary Guarantor created or acquired after the Closing
Date by any Loan Party, within thirty (30) days of such creation or acquisition
(or ninety (90) days in the case of a Subsidiary Guarantor that is a Foreign
Subsidiary), or such longer period as agreed to by the Collateral Agent in its
sole discretion, (i) execute and deliver to the Collateral Agent such amendments
to this Agreement and the Security Documents and such comparable documentation
or other Security Documents as the Collateral Agent deems reasonably necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary Guarantor that is owned by any Loan Party, (ii) deliver to
the Collateral Agent the certificates representing such Capital Stock (if any),
together with undated stock powers, in blank, executed and

 

- 116 -



--------------------------------------------------------------------------------

delivered by a duly Authorized Officer of the relevant Loan Party (iii) cause
such new Subsidiary Guarantor (a) to execute and deliver to the Collateral Agent
(x) a Guarantor Joinder Agreement or such comparable documentation requested by
the Collateral Agent to become a Subsidiary Guarantor and guarantee the
Obligations, (y) a joinder agreement to the Security Agreement, substantially in
the form annexed thereto, or such comparable documentation or other Security
Documents requested by the Collateral Agent, as applicable, (b) to take such
actions reasonably necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the assets (other than Excluded Assets) of such new Subsidiary Guarantor,
including the filing of UCC financing statements in such jurisdictions as may be
required by the Security Agreement or comparable documentation or by other
applicable law or as may be requested by the Collateral Agent and (c) to deliver
to the Collateral Agent (i) a certificate of such Subsidiary Guarantor,
substantially in the form of Exhibit M, with appropriate insertions and
attachments and (ii) if reasonably requested by the Collateral Agent, a legal
opinion from counsel to such new Subsidiary Guarantor in form and substance
satisfactory to the Collateral Agent and (iv) if such new Subsidiary Guarantor
owns real property with a fair market value of at least $5,000,000, within
ninety (90) days of such party becoming a Subsidiary Guarantor (or such longer
period as agreed to by the Collateral Agent in its sole discretion), deliver the
documents required pursuant to Section 8.8(b) hereof.

(d) Subject to and consistent with the Security and Guarantee Principles, with
respect to any new Restricted Subsidiary which is an Excluded Foreign Subsidiary
described in clause (i) of the definition of Excluded Foreign Subsidiary (other
than an Immaterial Subsidiary) created or acquired after the Closing Date by any
Loan Party, within ninety (90) days of such creation or acquisition, (i) execute
and deliver to the Collateral Agent such Security Documents or amendments
thereto as the Collateral Agent reasonably deems necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest (subject to Liens permitted hereunder) in the
Capital Stock of such entity; provided that not more than 65% of the total
outstanding Capital Stock of any such Excluded Foreign Subsidiary shall be
pledged, (ii) deliver to the Collateral Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly Authorized Officer of the relevant Loan Party
and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions in form and substance reasonably satisfactory to
the Collateral Agent and covering such matters as the Collateral Agent may
request.

(e) With respect to any new Non-Guarantor Subsidiary created or acquired after
the Closing Date by any Loan Party (but excluding any Excluded Foreign
Subsidiary and any Non-Guarantor Subsidiary to the extent a pledge of the
Capital Stock of such entity is prohibited by its Organizational Documents or
requires the consent of any Person party thereto), within thirty (30) days of
such creation or acquisition (or such longer period as agreed to by the
Collateral Agent in its sole discretion), (i) execute and deliver to the
Collateral Agent such Security Documents or amendments thereto as the Collateral
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest
(subject to Liens permitted hereunder) in the Capital Stock of such
Non-Guarantor Subsidiary that is owned by any Loan Party, (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock (if any),
together with undated stock powers, in blank, executed and delivered by a duly
Authorized Officer of the relevant Loan Party, (iii) cause such new Subsidiary
Guarantor to deliver to the Collateral Agent a certificate of such Subsidiary
Guarantor, substantially in the form of Exhibit M, with appropriate insertions
and attachments (including modifications based on the Security and Guarantee
Principles), and (iv) if reasonably requested by the Collateral Agent, deliver
to the Collateral Agent legal opinions in form and substance reasonably
satisfactory to the Collateral Agent and covering such matters as the Collateral
Agent may request.

 

- 117 -



--------------------------------------------------------------------------------

8.9 Credit Ratings. Use commercially reasonable efforts to maintain at all times
a credit rating by each of S&P and Moody’s in respect of the Facilities provided
for under this Agreement and a corporate rating by S&P and a corporate family
rating by Moody’s for the Borrower (it being understood that there shall be no
requirement to maintain any specific credit rating).

8.10 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, at the expense of the Borrower, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Loan Parties shall take such actions as the Administrative Agent
may reasonably request from time to time (including, without limitation, the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, stock powers, financing statements and other
documents, the filing or recording of any of the foregoing, and the delivery of
stock certificates and other collateral with respect to which perfection is
obtained by possession, in each case to the extent required by the applicable
Loan Documents) to ensure that the Obligations are guaranteed by the Guarantors
and are secured by substantially all of the assets (other than those assets
specifically excluded by the terms of this Agreement and the other Loan
Documents) of such Loan Parties on a first priority basis (subject to Liens
permitted hereunder).

8.11 Designation of Unrestricted Subsidiaries. The board of directors (or
similar governing body) of Holdings may at any time after the Closing Date
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) such designation complies
with Section 9.7, (iii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the Financial Covenant (whether or not then
in effect), determined on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 8.1(a) or (b), as if such designation had occurred on the
last day of such fiscal quarter of Holdings, (iv) any Restricted Subsidiary so
designated does not own Capital Stock in another Restricted Subsidiary) and
(v) the status of any such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary shall at all times be the same under this Agreement and
the Senior Notes Documents. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party therein at the date of designation in an amount equal
to the fair market value of the applicable Loan Party’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time, and (y) a return
on any Investment by the applicable Loan Party in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s Investment in such
Subsidiary. Notwithstanding the foregoing, Holdings, U.S. Holdings and the
Borrower shall not be permitted to be an Unrestricted Subsidiary. Any such
designation by the board of directors (or similar governing body) of Holdings
shall be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the board of directors (or
similar governing body) of Holdings giving effect to such designation and a
certificate of an Authorized Officer of Holdings certifying that such
designation complied with the foregoing provisions.

8.12 Post-Closing Matters. Cause to be delivered or performed the documents and
other agreements set forth on Schedule 8.12 within the time frames specified on
such Schedule 8.12.

8.13 [Reserved].

.

 

- 118 -



--------------------------------------------------------------------------------

8.14 ERISA. Cause each Commonly Controlled Entity to (i) maintain all Plans that
are presently in existence or may, from time to time, come into existence, in
compliance with the terms of any such Plan, ERISA, the Code and all other
applicable laws and (ii) make or cause to be made contributions to all Plans in
a timely manner and, with respect to Single Employer Plans, in a sufficient
amount to comply with the requirements of Sections 302 and 303 of ERISA and
Sections 412 and 430 of the Code, in each case except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

8.15 Use of Proceeds.

(a) The proceeds of the Initial Term Loans made on the Closing Date shall be
used, together with the cash on hand, to effect the Transaction Refinancing of
the existing Indebtedness of the Borrower and its Subsidiaries (including
accrued and unpaid interest and applicable premiums), to consummate the Closing
Dividend, to pay fees and expenses related to the Transactions and for general
corporate purposes.

(b) The Group Members shall use the proceeds of the Incremental Term Loans,
Other Term Loans, Revolving Loans and the Letters of Credit for working capital,
Consolidated Capital Expenditures and for other general corporate purposes
(including Permitted Acquisitions).

8.16 Sanctions. Neither Holdings nor any of its Subsidiaries will, directly or,
to the knowledge of Holdings or any of its Subsidiaries, indirectly request or
use the proceeds of any Loan or any Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any Person, joint venture partner or
other individual or entity, (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, and (B) for the
purpose of funding, financing or facilitating any activities of or business with
any Person that is the subject of Sanctions, or in any Sanctioned Country, in
each instance except to the extent that such activity or business is licensed by
OFAC or otherwise authorized under U.S. law, or in any other manner that will
result in a violation by any Person (including any Person participating in the
financing of the Facilities and the other Transactions, whether as Lender, Joint
Lead Arranger, Administrative Agent, Issuing Lender, Swingline Lender or
otherwise) of applicable Sanctions.

SECTION 9. NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than contingent indemnification and reimbursement
obligations for which no claim has been made) and all Letters of Credit have
been canceled, have expired without any pending Drawing or have been
Collateralized, each of Holdings and the Borrower shall not, and shall not
permit any of their respective Restricted Subsidiaries to, directly or
indirectly:

9.1 Maximum Total Net First Lien Leverage Ratio. Without the written consent of
the Required Revolving Lenders, permit the Total Net First Lien Leverage Ratio,
on a Pro Forma Basis, as of the last day of any fiscal quarter on which a
Compliance Date has occurred, to be greater than 4.00 to 1.00.

9.2 Indebtedness. Incur any Indebtedness, except:

(a) Indebtedness pursuant to any Loan Document;

 

- 119 -



--------------------------------------------------------------------------------

(b) Indebtedness pursuant to the Senior Notes Documents;

(c) First Priority Credit Agreement Refinancing Debt and Second Priority Credit
Agreement Refinancing Debt;

(d) Unsecured Credit Agreement Refinancing Debt;

(e) so long as no Default or Event of Default (limited in connection with
Indebtedness incurred to finance a Limited Condition Transaction to a Default or
Event of Default pursuant to Sections 11.1(a) and (f)) is continuing or would
result from the incurrence of such Indebtedness, additional Indebtedness that
complies with the Applicable Requirements; provided that any Indebtedness that
may be incurred by Restricted Subsidiaries that are not Loan Parties pursuant to
this clause (e) shall not exceed (together with the aggregate principal amount
of Indebtedness incurred by Restricted Subsidiaries of the Borrower that are not
Loan Parties outstanding at any time) the Non-Guarantor Debt Cap; provided
further that:

(i) if such Indebtedness ranks pari passu in right of security with the
Obligations, the aggregate principal amount of such Indebtedness shall not
exceed the sum of:

(A) an unlimited amount if, after giving effect to the incurrence of such
Indebtedness (assuming any revolving loan commitments incurred thereunder and
under the Incremental Revolving Commitments are fully borrowed and outstanding
throughout the relevant period), the Total Net Secured Leverage Ratio is less
than or equal to 3.00 to 1.00 determined (a) as if all such Indebtedness (and
all other such Indebtedness incurred pursuant to this clause (i)(A) then
outstanding) is secured by a Lien on assets constituting Collateral on a pari
passu basis with the Obligations (whether or not it actually is) and (b) on a
Pro Forma Basis as of the most recently completed Test Period for which
financial statements and certificates were delivered or required to be delivered
under Section 8.1(a) or (b), as the case may be; provided that the Net Cash
Proceeds actually received (or contemplated to be received) in respect of any
such Indebtedness and remaining on the consolidated balance sheet of Holdings
shall not be included as cash or Cash Equivalents for purposes of determining
the Total Net Secured Leverage Ratio; plus

(B) to the extent not funded with the proceeds of long-term Indebtedness the
amount of all prior voluntary prepayments of Term Loans and Revolving Loans (to
the extent accompanied by a permanent reduction in the Revolving Loan
commitment) (minus the sum of (x) the aggregate principal amount of Incremental
Term Loans and/or Incremental Revolving Commitments incurred under clause (b) of
the definition of “Maximum Incremental Facilities Amount” pursuant to
Section 2.15(a) prior to such date and (y) the aggregate principal amount of
Indebtedness incurred pursuant Section 9.2(e)(i)(B) or Section 9.2(e)(ii)(B)
prior to such date); plus

(C) $100,000,000 (minus the sum of (x) the aggregate principal amount of
Incremental Term Loans and/or Incremental Revolving Commitments incurred under
clause (c) of the definition of “Maximum Incremental Facilities Amount” pursuant
to Section 2.15(a) prior to such date and (y) the aggregate principal amount of
Indebtedness incurred pursuant Section 9.2(e)(i)(C) or Section 9.2(e)(ii)(C)
prior to such date) (which shall be available without regard to any ratio test);

(ii) if such Indebtedness ranks junior in right of security with the Obligations
or is unsecured, the aggregate principal amount of such Indebtedness shall not
exceed the sum of:

 

- 120 -



--------------------------------------------------------------------------------

(A) an unlimited amount if, after giving effect to the incurrence of such
Indebtedness (assuming any revolving loan commitments incurred thereunder and
under the Incremental Revolving Commitments are fully borrowed and outstanding
throughout the relevant period), the Total Net Leverage Ratio is less than or
equal to 6.25 to 1.00, determined (a) as if all such Indebtedness (and all other
such Indebtedness incurred pursuant to this clause (ii)(A) then outstanding) is
secured by a Lien on assets constituting Collateral (whether or not it actually
is) and (b) on a Pro Forma Basis as of the most recently completed Test Period
for which financial statements and certificates were delivered or required to be
delivered under Section 8.1(a) or (b), as the case may be; provided that the Net
Cash Proceeds actually received (or contemplated to be received) in respect of
any such Indebtedness and remaining on the consolidated balance sheet of
Holdings shall not be included as cash or Cash Equivalents for purposes of
determining the Total Net Leverage Ratio; plus

(B) to the extent not funded with the proceeds of long-term Indebtedness the
amount of all prior voluntary prepayments of Term Loans and Revolving Loans (to
the extent accompanied by a permanent reduction in the Revolving Loan
commitment) (minus the sum of (x) the aggregate principal amount of Incremental
Term Loans and/or Incremental Revolving Commitments incurred under clause (b) of
the definition of Maximum Incremental Facilities Amount pursuant to
Section 2.15(a) prior to such date and (y) the aggregate principal amount of
Indebtedness incurred pursuant Section 9.2(e)(i)(B) or Section 9.2(e)(ii)(B)
prior to such date); plus

(C) $100,000,000 (minus the sum of (x) the aggregate principal amount of
Incremental Term Loans and/or Incremental Revolving Commitments incurred under
clause (c) of the definition of Maximum Incremental Facilities Amount pursuant
to Section 2.15(a) prior to such date and (y) the aggregate principal amount of
Indebtedness incurred pursuant Section 9.2(e)(i)(C) or Section 9.2(e)(ii)(C)
prior to such date) (which shall be available without regard to any ratio test).

(f) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Group Members secured by Liens permitted by Section 9.3(j) in an aggregate
principal amount not to exceed the greater of (x) $50,000,000 and (y) 20.5% of
LTM EBITDA (as of the last day of the most recent Test Period prior to
incurrence of such Indebtedness for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b))
at incurrence thereof;

(g) Indebtedness of any Group Member to any other Group Member; provided that
the aggregate principal amount of Indebtedness owed by any non-Loan Party to the
Borrower or any other Loan Party shall not exceed at any time outstanding the
amount permitted to be invested in non-Loan Party pursuant to clauses (e), (f),
(u), (bb) and (dd) of Section 9.7, and (z) any non-Loan Party to any other
non-Loan Party;

(h) Indebtedness of Foreign Subsidiaries that are not Subsidiary Guarantors in
an aggregate principal amount not to exceed the greater of (x) $75,000,000 and
(y) 30.5% of LTM EBITDA (as of the last day of the most recent Test Period prior
to incurrence of such Indebtedness for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b))
at incurrence thereof;

(i) Indebtedness consisting of Guarantee Obligations by the Borrower or any
Guarantor of (x) Indebtedness otherwise permitted under this Section 9.2 or
(y) Indebtedness of any Group Member that is not a Loan Party to the extent
permitted under Section 9.7;

 

- 121 -



--------------------------------------------------------------------------------

(j) Indebtedness outstanding on the Closing Date and listed on Schedule 9.2(j);

(k) Indebtedness in respect of Swap Agreements entered into to hedge or mitigate
risks to which the Borrower or any Restricted Subsidiary has exposure and not
for speculative purposes;

(l) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit or bank acceptances or similar instruments related thereto, in
each case provided in the ordinary course of business;

(n) Indebtedness consisting of obligations under deferred compensation, purchase
price, earn outs, escrows or other similar arrangements incurred by, or
guarantees or letters of credit, surety bonds or performance bonds securing the
performance of, such Person in connection with the Transactions and Permitted
Acquisitions or any other acquisitions permitted hereunder;

(o) Cash Management Obligations and Guarantee Obligations in respect thereof,
and other Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with deposit accounts and credit
card programs, in the ordinary course of business;

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness that represents a Permitted Refinancing of any of the
Indebtedness permitted under this Section 9.2 (other than Section 9.2(a));

(r) (x) Indebtedness assumed in connection with an acquisition if not incurred
in contemplation thereof and (y) Indebtedness in connection with Permitted
Acquisitions, in each case, so long as (i) such Indebtedness is not incurred to
finance or in contemplation of any such acquisition and such assumed
Indebtedness, (ii) after giving effect to the assumption of such Indebtedness
and such Permitted Acquisition on a Pro Forma Basis as of the last day of the
most recent fiscal quarter of Holdings for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b),
(A) the Total Net Secured Leverage Ratio does not exceed 3.50:1.00 and (B) the
Total Net Leverage Ratio does not exceed 6.25:1.00, and (iii) before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; provided that any Indebtedness that may be incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to this clause (r) shall not
exceed the Non-Guarantor Debt Cap;

(s) Indebtedness constituting indemnification and reimbursement obligations in
connection with sales and dispositions permitted under this Agreement;

(t) guarantees by the Group Members in the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of the Group
Members;

(u) Capital Lease Obligations to the extent constituting Attributable Debt
arising in Sale Leaseback Transactions permitted by Section 9.10;

 

- 122 -



--------------------------------------------------------------------------------

(v) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;

(w) additional Indebtedness of the Group Members in an aggregate principal
amount not to exceed the greater of (x) $75,000,000 and (y) 30.5% of LTM EBITDA
(as of the last day of the most recent Test Period prior to incurrence of such
Indebtedness for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 8.1(a) or (b)) at incurrence
thereof;

(x) Guarantees by the Loan Parties of unsecured Indebtedness or other
obligations of Foreign Subsidiaries that are not Subsidiary Guarantors; provided
that (i) in no event shall the aggregate amount of all such Guarantees made
during any fiscal year exceed $30,000,000 in the aggregate (it being understood
and agreed that as any Guarantee by the Loan Parties made pursuant to this
clause (i) in a fiscal year lapses or otherwise terminates during such fiscal
year, the Loan Parties may make additional Guarantees pursuant to this clause
(y) during such fiscal year) and (ii) in no event shall the aggregate
outstanding amount of all such Guarantees exceed $60,000,000 in the aggregate at
any one time outstanding;

(y) Indebtedness of a Group Member to a direct or indirect parent of Holdings in
connection with, and in an amount not exceeding that set out in, Section 9.6(q);
and

(z) Indebtedness of Holdings or any of its Restricted Subsidiaries not to exceed
at any one time outstanding, which, when aggregated with all other Indebtedness
then outstanding that was incurred pursuant to this clause (b)(z) (and together
with any Refinancing Indebtedness thereof) does not exceed the net cash proceeds
received by Holdings since immediately after the Closing Date from the issue or
sale of its Capital Stock or from contributions to the capital of Holdings
(other than proceeds from Disqualified Equity Interests, from sales to any
Restricted Subsidiary of Holdings, or that have been applied to make Restricted
Payments pursuant to Section 9.6 or to make Permitted Investments, pursuant to
the definition hereof) (collectively, the Indebtedness incurred under this
clause (z), “Contribution Indebtedness”).

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 9.2.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Spot Currency Exchange Rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the Spot Currency Exchange Rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness so Refinanced does not exceed the
principal amount of such Indebtedness being Refinanced.

Notwithstanding the foregoing, the principal amount of any Indebtedness incurred
to Refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being Refinanced, shall be calculated based on the Spot Currency
Exchange Rate that is in effect on the date of such Refinancing.

 

- 123 -



--------------------------------------------------------------------------------

9.3 Liens. Incur any Lien upon any of its property, whether now owned or
hereafter acquired, except:

(a) Liens securing Indebtedness of the Group Members incurred pursuant to
Section 9.2(c), (e), (q) (but only to the extent that the Indebtedness
refinanced by any Permitted Refinancing was secured) and (r) (but only to the
extent of the assets acquired in the respective Permitted Acquisition) and any
Permitted Refinancing thereof, so long as such Liens are subject to the terms of
an Intercreditor Agreement;

(b) Liens securing Indebtedness or other obligations in an amount not to exceed
the greater of (x) $50,000,000 and (y) 20.5% of LTM EBITDA (as of the last day
of the most recent Test Period prior to incurrence of such Liens for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 8.1(a) or (b)) at incurrence thereof, including pari passu
Liens and Liens securing Junior Financing on the Collateral securing the
Obligations so long as no Default or Event of Default shall have occurred and be
continuing;

(c) Liens on cash or Cash Equivalents securing obligations under Swap Agreements
permitted hereunder;

(d) Liens for taxes, assessments or governmental charges or levies (i) not yet
delinquent or (ii) that are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of Holdings, the Borrower or the applicable Restricted Subsidiary,
as the case may be, in conformity with GAAP;

(e) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or the applicable Restricted Subsidiary, as the case may be, in
conformity with GAAP;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, utilities, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Group Members at the property;

(i) Liens (i) in existence on the Closing Date listed on Schedule 9.3(i);
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased (except to the extent of accrued interest, premiums and fees and
expenses payable in connection with a Refinancing) and (ii) securing any
Refinancings of Obligations secured by Liens referenced on Schedule 9.3(i) and
permitted under Section 9.2(q);

(j) Liens securing Indebtedness of the Group Members incurred pursuant to
Section 9.2(f) to finance the acquisition of fixed or capital assets or to
Refinance Indebtedness incurred for such purpose; provided that (i) such Liens
shall be created within 180 days following the acquisition

 

- 124 -



--------------------------------------------------------------------------------

of such fixed or capital assets or such Refinancing, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and accessions thereto and (iii) in the case of any such
Refinancing, the amount of Indebtedness secured thereby is not increased (except
by an amount equal to accrued interest, a reasonable premium or other reasonable
amount paid in connection with such Refinancing, as applicable, and fees and
expenses reasonably incurred in connection therewith);

(k) Liens created pursuant to any Loan Document;

(l) Liens consisting of (i) any interest or title of a lessor under any lease
(including ground leases in respect of real property) entered into by the Group
Members in the ordinary course of its business and covering only the assets so
leased, (ii) ground leases in respect of real property on which facilities owned
by the Group Members are located, and (iii) any matters of record shown on any
title policies delivered pursuant to this Agreement;

(m) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(n) Liens on property of any Restricted Subsidiary that is a Non-Guarantor
Subsidiary or an Excluded Foreign Subsidiary, which Liens secure obligations of
the applicable Restricted Subsidiary not prohibited under this Agreement;

(o) Liens in respect of the licensing of patents, copyrights, trademarks, trade
names, other indications of origin, domain names and other forms of Intellectual
Property in the ordinary course of business;

(p) Liens arising out of Sale Leaseback Transactions permitted by Section 9.10;

(q) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases entered into by the Group Members in the
ordinary course of business;

(r) licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business; provided that the
same do not in any material respect interfere with the business of the Group
Members taken as a whole;

(s) Liens relating to insurance policies securing Indebtedness incurred under
Section 9.2(p) and other obligations arising in connection with the financing of
insurance premiums;

(t) Liens in respect of judgments that do not constitute an Event of Default
under Section 11.1(h);

(u) bankers’ Liens, rights of setoff and similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more deposit,
securities, investment or similar accounts, in each case granted in the ordinary
course of business in favor of the bank or banks or financial institution or
financial institutions where such accounts are maintained, securing amounts
owing to such

 

- 125 -



--------------------------------------------------------------------------------

bank or other financial institution with respect to cash management or other
account arrangements, including those involving pooled accounts and netting
arrangements or sweep accounts of the Group Members to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Group Members; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(v) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(w) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business or Liens arising by operation of law under Article 2 of the New York
UCC in favor of a reclaiming seller of goods or buyer of goods;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 9.7; provided that such Liens do not extend to any
assets other than those assets that are subject of such repurchase agreement;

(y) Liens on Capital Stock of Unrestricted Subsidiaries;

(z) Liens arising in connection with (i) zoning, building, entitlement and other
land use regulations by Governmental Authorities with which the normal operation
of the business complies, and (ii) any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of Holdings and its Restricted Subsidiaries, at the property;

(aa) Liens in favor of any Loan Party;

(bb) Liens on equipment of the Group Members granted in the ordinary course of
the business of the Group Members to clients of the Group Members; and

(cc) Liens on Capital Stock deemed to exist in connection with any options, put
and call arrangements, rights of first refusal and similar rights relating to
Investments in Persons that are not Subsidiaries.

9.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary of Holdings that is not a Foreign Subsidiary of
the Borrower may be merged or consolidated with or into the Borrower, as the
case may be (provided that the Borrower shall be the continuing or surviving
corporation) or with or into U.S. Holdings or any Subsidiary Guarantor (provided
that a Subsidiary Guarantor shall be the continuing or surviving corporation),
(ii) any Foreign Subsidiary that is a Subsidiary Guarantor may be merged or
consolidated with or into any other Foreign Subsidiary that is a Subsidiary
Guarantor, and (iii) any Group Member that is not a Loan Party may be merged or
consolidated with or into another Group Member that is not a Loan Party.

(b) (x) any Loan Party may Dispose of any or all of its assets (i) to another
Loan Party (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 9.5 and (y) any Group Member that is not a Loan
Party may Dispose of any or all of its assets to (i) the Borrower or any other
Group Member or (ii) pursuant to a Disposition permitted by Section 9.5.

 

- 126 -



--------------------------------------------------------------------------------

(c) any Investment of the Group Members expressly permitted by Section 9.7 may
be structured as a merger, consolidation or amalgamation (provided that (x) if
the Borrower is a party to such merger, consolidation or amalgamation, the
Borrower shall be the continuing or surviving corporation thereof, (y) if a
Subsidiary Guarantor is a party to such merger, consolidation or amalgamation, a
Subsidiary Guarantor shall be the continuing or surviving Person thereof and
(z) if a Group Member that is not a Loan Party is a party to such merger,
consolidation or amalgamation (and the Borrower is not a party thereto), a Group
Member shall be the continuing or surviving Person thereof);

(d) any Group Member (other than the Borrower and Holdings) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and its Subsidiaries and is not
materially disadvantageous to the Lenders; provided that if U.S. Holdings or a
Subsidiary Guarantor liquidates or dissolves in accordance with this
Section 9.4(d), (i) all or substantially all of its assets shall be transferred
to, or otherwise assumed by, the Borrower or, other than in the case of U.S.
Holdings, another Subsidiary Guarantor and (ii) no Event of Default shall have
occurred and be continuing at such time; and

(e) any merger, dissolution or liquidation not involving the Borrower or
Holdings may be effected for the purposes of effecting a transaction permitted
by Section 9.5.

Notwithstanding the foregoing, Holdings shall not and no Subsidiary Guarantor
that is a Foreign Subsidiary shall enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business if the result of such merger, consolidation or amalgamation
would result in such Subsidiary Guarantor becoming an Excluded Foreign
Subsidiary.

9.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary of Holdings,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:

(a) the Disposition of obsolete, worn out, damaged or surplus property in the
ordinary course of business;

(b) the sale of inventory (including content) in the ordinary course of
business;

(c) Dispositions permitted under Section 9.4;

(d) the sale or issuance of Capital Stock of any Restricted Subsidiary to
Holdings or any other Restricted Subsidiary of Holdings (provided that in the
case of such issuance of Capital Stock of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary, Capital Stock of such Restricted Subsidiary may be also
issued to other owners thereof to the extent such issuance is not dilutive to
the ownership of the Loan Parties), and the sale or issuance of the Borrower’s
Capital Stock to U.S. Holdings;

(e) the use, sale, exchange or other disposition of money or Cash Equivalents in
a manner that is not prohibited by the terms of this Agreement or the other Loan
Documents;

 

- 127 -



--------------------------------------------------------------------------------

(f) the licensing or sublicensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;

(g) Dispositions which are required by court order or regulatory decree or
otherwise required or compelled by regulatory authorities;

(h) licenses, sublicenses, leases or subleases with respect to any property or
assets (including inventory) (other than patents, trademarks, copyrights and
other Intellectual Property rights) granted to third Persons in the ordinary
course of business; provided, that the same do not in any material respect
interfere with the business of the Group Members, taken as a whole, or
materially detract from the value of the relative assets of the Group Members,
taken as a whole;

(i) Dispositions to, between or among Group Members that are Loan Parties;

(j) Dispositions between or among any Group Member that is not a Loan Party and
any other Group Member that is not a Loan Party;

(k) Dispositions of any Foreign Subsidiary that is not a Subsidiary Guarantor by
the Borrower or a Subsidiary Guarantor to another Wholly Owned Subsidiary of the
Borrower;

(l) the settlement or write-off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business;

(m) Dispositions constituting (i) Investments permitted under Section 9.7,
(ii) Restricted Payments permitted under Section 9.6 or (iii) Sale Leaseback
Transactions permitted under Section 9.10;

(n) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset;

(o) Dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property;

(p) the abandonment or cancellation of Intellectual Property that the Borrower
in its reasonable business judgment, deems no longer useful to maintain;

(q) the unwinding of any Swap Agreements;

(r) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(s) Dispositions of property; provided that (A) not less than 75% of the
consideration payable to the Group Members in connection with such Disposition
is in the form of cash or Cash Equivalents; provided that for purposes of this
clause (A), assumed liabilities and Designated Non-Cash Consideration may be
deemed cash at the Borrower’s election so long as the total designation of such
assumed liabilities and Designated Non-Cash Consideration at time of making such
Disposition does not exceed the greater of (x) $45,000,000 and (y) 18.5% of LTM
EBITDA (as of the last day of the most recent Test Period prior to the making of
such Disposition for which financial statements have been

 

- 128 -



--------------------------------------------------------------------------------

delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b))
of Holdings and its Restricted Subsidiaries at such time, (B) the consideration
payable to the Group Members in connection with any such Disposition is equal to
the fair market value of such property (as determined by the Borrower in good
faith) and (C) the Net Cash Proceeds from such Disposition are applied in
accordance with Section 5.2(c);

(t) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and sales of assets received by any Group Member from Persons other
than Loan Parties upon foreclosure on a lien in favor of such Group Member;

(u) any exchange of property of any Group Member (other than Capital Stock or
other Investments) which qualifies as a like kind exchange pursuant to and in
compliance with Section 1031 of the Code or any other substantially concurrent
exchange of property by any Group Member (other than Capital Stock or other
Investments) for property (other than Capital Stock or other Investments) of
another person; provided that (a) such property is useful to the business of the
Group Member, (b) such Group Member shall receive reasonably equivalent or
greater market value for such property (as reasonably determined by Holdings in
good faith) and (c) such property will be received by such Group Member
substantially concurrently with its delivery of property to be exchanged;

(v) Dispositions having a fair market value not to exceed the greater of
(x) $12,500,000 and (y) 6.0% of LTM EBITDA (as of the last day of the most
recent Test Period prior to the making of such Disposition for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 8.1(a) or (b))) in the aggregate for any fiscal year of Holdings; and

(w) Dispositions of any Capital Stock or interests in any joint venture entity
not constituting a Restricted Subsidiary to the extent required by the
applicable joint venture agreement or similar binding arrangements relating
thereto.

9.6 Restricted Payments. Declare or pay any dividend or distribution (other than
Restricted Payments payable solely in Qualified Equity Interests of the Person
making such Restricted Payment) on any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or pay any management or
similar fees to the Sponsors or any holders of the Capital Stock of Holdings or
any of their respective Affiliates, or make any other distribution in respect of
any Capital Stock of any Group Member, either directly or indirectly, whether in
cash or property or in obligations of Holdings or any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Wholly Owned Subsidiary (which is a Restricted Subsidiary) of Holdings
may make Restricted Payments to Holdings, or any other Restricted Subsidiary of
Holdings and any non-Wholly Owned Subsidiary (other than an Unrestricted
Subsidiary) may make Restricted Payments ratably to the holders of such
non-Wholly Owned Subsidiary’s Capital Stock, taking into account the relative
preferences, if any, on the various classes of Capital Stock of such Restricted
Subsidiary;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and the Total Net Leverage Ratio,
on a Pro Forma Basis, as of the last day of the most recent Test Period of
Holdings for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 8.1(a) or (b), shall not exceed 6.25:1.00, the
Borrower may make Restricted Payments to U.S. Holdings to permit U.S. Holdings
to make Restricted

 

- 129 -



--------------------------------------------------------------------------------

Payments to Holdings to make, and Holdings may make, Restricted Payments to
holders of Capital Stock of Holdings with the proceeds of such Restricted
Payment; provided, that the aggregate amount of Restricted Payments by the
Borrower under this Section 9.6(b) shall not at any time exceed the Available
Amount at such time;

(c) (i) cashless exercises of options and warrants and (ii) cash payments in
settlement of restricted stock units not to exceed, in any fiscal year, a
maximum aggregate amount of $5,000,000, shall be permitted;

(d) Holdings may make Restricted Payments or make distributions to any direct or
indirect parent thereof to permit such direct or indirect parent, and the
subsequent use of such payments by such direct or indirect parent, to
repurchase, redeem or otherwise acquire for value Qualified Equity Interests of
such direct or indirect parent held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of Holdings or its Subsidiaries; provided
that the aggregate cash consideration paid for all such redemptions and payments
shall not exceed, in any fiscal year, $20,000,000 (with unused amounts in any
fiscal year being carried over to succeeding fiscal years subject to a maximum
(without giving effect to the following proviso) of $50,000,000 in any fiscal
year); provided further that such amount in any fiscal year may be increased by
an amount not to exceed, without duplication, (w) the aggregate amount of loans
made by Holdings and any of its Subsidiaries pursuant to Section 9.7(k) that are
repaid in connection with such purchase, redemption or other acquisition of such
Capital Stock of such direct or indirect parent, plus (x the amount of any Net
Cash Proceeds received by or contributed to the Borrower from the issuance and
sale after the Closing Date of Qualified Equity Interests of Holdings (or such
direct or indirect parent) to officers, directors or employees of Holdings or
its Subsidiaries that have not been used to make any repurchases, redemptions or
payments under this clause (d), plus (y) the net cash proceeds of any “key-man”
life insurance policies of Holdings or its Subsidiaries that have not been used
to make any repurchases, redemptions or payments under this clause (d);

(e) in respect of clauses (i) and (iv) of this Section 7.6(e), so long as no
Default or Event of Default shall have occurred and be continuing or would
otherwise result therefrom, (i) Group Members may pay reasonable management,
consulting, administrative and similar fees to the Sponsors in an amount not to
exceed $2,000,000 in any fiscal year plus an amount equal to 1.0% of the LTM
EBITDA of any Persons acquired pursuant to a Permitted Acquisitions (measured as
of the date of such Permitted Acquisition); (ii) the Borrower may reimburse the
Sponsors for the out-of-pocket costs and expenses incurred by the Sponsors on or
prior to the Closing Date in connection with the Transactions; (iii) Holdings
and its Restricted Subsidiaries may pay the out-of-pocket costs and expenses
incurred by the Sponsors in connection with its provision of management,
consulting, advisory and similar services to Holdings and its Subsidiaries; and
(iv) Group Members may pay fees and expenses related to the Transactions to the
Sponsors pursuant to the Management Agreement;

(f) the declaration and payment of Restricted Payments on the Borrower’s or
Holdings’ (or any of their direct or indirect parent companies’) common stock
following the first Public Offering after the Closing Date, of up to 6% per
annum of the net proceeds received by or contributed to the Borrower or
Holdings, as applicable, in or from any such Public Offering;

(g) Payments in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) relating to their acquisition of, or
exercise of options, vesting of restricted Capital Stock or settlement of
restricted stock units relating to the Capital Stock of Holdings, shall be
permitted;

 

- 130 -



--------------------------------------------------------------------------------

(h) Holdings and the Borrower may make Restricted Payments to any of its direct
or indirect parents in order to pay its:

(i) U.S. federal, state, local and/or foreign income or similar Tax liabilities
attributable to the income of Holdings and/or its Subsidiaries; provided that
the amount paid or distributed pursuant to this clause (h) to enable such direct
or indirect parent to pay federal, state, local and/or non-U.S. income Taxes at
any time shall not exceed the federal, state, local and/or non-U.S. income Tax
liability that would have been payable by Holdings and its Subsidiaries on a
stand-alone basis;

(ii) without duplication of clause (i) above, franchise and similar taxes, and
other fees and expenses, required to maintain the corporate existence of any
direct or indirect parent of Holdings or the Borrower;

(iii) obligations in respect of withholding or similar Taxes payable by any
future, present or former employee or director (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributes of any of
the foregoing) relating to their acquisition of, or exercise of options relating
to, Capital Stock of Holdings;

(iv) customary salary, bonus, and other benefits payable to employees, officers
or directors of such direct or indirect parent to the extent such salaries,
bonuses and other benefits are attributable to the direct or indirect ownership
or operation of Holdings and the Restricted Subsidiaries;

(v) general corporate operating overhead, legal, accounting, and other
professional fees and expenses of such direct or indirect parent (including
indemnification claims made by directors or officers of such direct or indirect
parent) and, following the first Public Offering of such direct or indirect
parent, listing fees and other costs and expenses attributable to being a
publicly traded company, to the extent such expenses are attributable to the
direct or indirect ownership or operation of Holdings and the Restricted
Subsidiaries; and

(vi) reasonable fees and expenses incurred by such direct or indirect parent in
connection with any debt or equity offering by such direct or indirect parent,
Holdings or a Restricted Subsidiary of Holdings or any acquisition, disposition
or other non-ordinary course transaction by Holdings or a Restricted Subsidiary
in each case, whether or not successful.

(i) Restricted Payments may be made pursuant to this Section 9.6 within sixty
(60) days after date of declaration of any such Restricted Payment if such
Restricted Payment was permitted on the date of declaration thereof;

(j) Holdings may redeem, repurchase, retire or otherwise acquire any Capital
Stock of Holdings in exchange for, or out of the proceeds of a substantially
concurrent sale (other than to a Restricted Subsidiary) of, Capital Stock of
Holdings (other than Disqualified Equity Interests);

(k) Group Members may repurchase, redeem or otherwise acquire for value any
Capital Stock of Holdings or the Borrower representing fractional shares of such
Capital Stock in connection with a stock dividend, split or combination or any
merger, consolidation, amalgamation or other combination involving Holdings or
the Borrower;

 

- 131 -



--------------------------------------------------------------------------------

(l) Group Members may redeem, repurchase, retire or otherwise acquire, in each
case for nominal value per right, of any rights granted to all holders of
Capital Stock of Holdings or the Borrower pursuant to any stockholders’ rights
plan adopted for the purpose of protecting stockholders from unfair takeover
tactics;

(m) Group Members may make Restricted Payments to dissenting stockholders
pursuant to applicable law in connection with any merger, consolidation or
transfer of all or substantially all of Holdings’ and its Restricted
Subsidiaries’ assets that complies with the terms of this Agreement;

(n) Group Members may make the Closing Dividend;

(o) Group Members may make other Restricted Payments in an amount not to exceed
the greater of (x) $50,000,000 and (y) 20.5% of LTM EBITDA (as of the last day
of the most recent Test Period prior to the making of such Restricted Payment
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 8.1(a) or (b)) at the making thereof (minus any
and all amounts paid pursuant to Section 9.8(d));

(p) Group Members may make Restricted Payments not otherwise permitted to the
extent of Excluded Contributions, so long as no Default or Event of Default
shall have occurred and be continuing or would otherwise result therefrom;

(q) Group Members may make Restricted Payments in the form of unsecured
promissory notes in an amount not to exceed $100,000,000 in the aggregate to a
direct or indirect parent of Holdings in connection with the exercise or vesting
of stock options, warrants, restricted stock units or similar rights so long as
such parent entity contributes such unsecured promissory notes to a Loan Party
on the same day as such unsecured promissory notes are made; provided that the
amounts available under this clause (q) shall be used for any such Restricted
Payments described in this clause (q) prior to using any amounts available under
any other provision of Section 9.6; provided further that no Restricted Payment
may be made under this clause (q) by any Group Member if it would be
commercially reasonable, as determined in the sole discretion of Borrower and
taking into account tax consequences, for such Group Member to make such
Restricted Payment directly to a Loan Party pursuant to clause (a) of this
Section 9.6; and

(r) Restricted Payments not otherwise permitted if, after giving effect to such
Restricted Payments, the Total Net Leverage Ratio is less than or equal to 3.25
to 1.00 on a Pro Forma Basis, as of the last day of the most recent Test Period
of Holdings for which financial statements have been delivered (or were required
to be delivered) pursuant to Section 8.1(a) or (b), so long as no Default or
Event of Default shall have occurred and be continuing or would otherwise result
therefrom.

9.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of any Person (all of
the foregoing, “Investments”), except:

(a) accounts receivable or notes receivable arising from extensions of trade
credit granted in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) loans and advances to employees, officers and directors of Group Members
(i) in the ordinary course of business and consistent with past practice for
business related travel expenses, moving expenses and other similar expenses and
(ii) in an aggregate amount for Holdings and its Subsidiaries not to exceed
$5,000,000 at the making thereof;

 

- 132 -



--------------------------------------------------------------------------------

(d) Investments made by a Group Member with the Net Cash Proceeds of any Asset
Sale or Recovery Event to the extent such Net Cash Proceeds are applied in
accordance with Section 5.2;

(e) Investments in any business similar to any business in which the Group
Members are permitted to engage in under Section 9.14 made by a Group Member in
an amount not to exceed the greater of (x) $125,000,000 and (y) 51.0% of LTM
EBITDA (as of the last day of the most recent Test Period prior to the making of
such Investment for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 8.1(a) or (b)) at the making
thereof; and any modification, replacement, renewal, reinvestment or extension
thereof (provided that the amount of the original Investment is not increased
except as otherwise permitted by this Section 9.7);

(f) Investments by a Group Member in any non-Loan Party in an amount not to
exceed the greater of (x) $100,000,000 and (y) 41.0% of LTM EBITDA (as of the
last day of the most recent Test Period prior to the making of such Investment
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 8.1(a) or (b)) at the making thereof; and any
modification, replacement, renewal, reinvestment or extension thereof (provided
that the amount of the original Investment is not increased except as otherwise
permitted by this Section 9.7);

(g) acquisitions by a Group Member of the outstanding Capital Stock of Persons
(including Permitted Genealogical Data Acquisitions) (each a “Permitted
Acquisition”); provided that (i) no Default or Event of Default has occurred or
is continuing both before and after giving effect to such Permitted Acquisition,
(ii) after giving effect to each such Permitted Acquisition and all Indebtedness
incurred in connection therewith, the Borrower shall be in compliance, on a Pro
Forma Basis, with the Financial Covenant (regardless of whether or not such
Financial Covenant is then in effect) as of the last day of the most recent Test
Period prior to such Permitted Acquisition for which financial statements have
been delivered (or were required to be delivered) pursuant to Section 8.1(a) or
(b)); and (iii) unless such acquired Persons and their Subsidiaries become
Guarantors and pledge their assets as, and to the extent, required by
Section 8.8, the aggregate consideration paid by the Group Member (x) in respect
of all such Permitted Acquisitions (excluding Permitted Genealogical Data
Acquisitions) shall not exceed the greater of (x) $200,000,000 and (y) 81.5% of
LTM EBITDA (as of the last day of the most recent Test Period prior to the
making of such acquisition for which financial statements have been delivered
(or were required to be delivered) pursuant to Section 8.1(a) or (b)) at the
making thereof plus (y) an additional amount not to exceed the greater of
(x) $100,000,000 and (y) 41.0% of LTM EBITDA (as of the last day of the most
recent Test Period prior to the making of such acquisition for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 8.1(a) or (b)) at the making thereof solely in respect of Permitted
Genealogical Data Acquisitions;

(h) Investments in any Loan Party or any newly created Subsidiary that becomes a
Loan Party;

(i) Investments by any non-Loan Party in any other non-Loan Party;

(j) Investments by the Borrower and Subsidiary Guarantors constituting a capital
contribution or other transfer of Capital Stock in any Foreign Subsidiary that
is not a Subsidiary Guarantor in connection with a Disposition permitted under
Section 9.5(k);

 

- 133 -



--------------------------------------------------------------------------------

(k) loans and advances to employees, officers and directors of Holdings and any
of its Subsidiaries to the extent used to acquire Capital Stock of Holdings (or
any of its direct or indirect parents) and to the extent such transactions are
cashless;

(l) Investments in the ordinary course of business consisting of prepaid
expenses and endorsements of negotiable instruments for collection or deposit;

(m) Investments received in settlement of amounts due to the Group Members
effected in the ordinary course of business or owing to the Group Members as a
result of insolvency proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of the Group Members;

(n) Investments in existence or contemplated on the Closing Date and described
in Schedule 9.7(n); and any modification, replacement, renewal, reinvestment or
extension thereof (provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 9.7), and any
Investments, loans and advances existing on the Closing Date by Holdings and any
Group Member in or to any other Group Member (other than Holdings);

(o) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of Holdings or consolidates or merges with any Group
Member (including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Restricted
Subsidiary or of such consolidation or merger;

(p) Investments paid for with consideration which consists of (i) Capital Stock
of Holdings or any of its direct or indirect parent companies (other than
Disqualified Equity Interests) or (ii) the proceeds of a substantially
contemporaneous issuance or sale of Capital Stock of Holdings (other than
Disqualified Equity Interests), or a substantially contemporaneous contribution
of cash to Holdings, in each case, to the extent the Net Cash Proceeds thereof
(if any), or such cash shall be, as applicable, contributed to the Borrower and
used by the Borrower or any other Group Member for such Investment or such
Investment shall be contributed to the Borrower;

(q) guarantees by Holdings of the obligations of the Group Members of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(r) guarantees granted under or permitted by this Agreement;

(s) Investments resulting from the receipt of non-cash consideration received in
connection with Dispositions permitted by Section 9.5;

(t) loans and advances to Holdings and any other direct or indirect parent of
Holdings in lieu of and not in excess of the amount of (after giving effect to
any other loans or advances under this clause (t)) Restricted Payments permitted
to be made to Holdings or such other direct or indirect parent in accordance
with Section 9.6;

(u) so long as no Event of Default shall have occurred and be continuing or
would otherwise result therefrom, the Group Members may make Investments in an
amount not to exceed the Available Amount at the time of any such Investment;

 

- 134 -



--------------------------------------------------------------------------------

(v) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(w) Investments in respect of lease, utility and other similar deposits in the
ordinary course of business;

(x) Investments consisting of licensing or contribution of Intellectual Property
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business;

(y) Investments consisting of purchases and acquisitions of inventory (including
content), supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in the ordinary course of business;

(z) de minimis Investments made in connection with the incorporation or
formation of any newly created Restricted Subsidiary; provided that any amounts
in excess of such de minimis amount Invested in any such Restricted Subsidiary
must be permitted under Section 9.7 other than under this clause (z); and

(aa) Investments consisting of Swap Agreements permitted under Section 9.2(k);

(bb) in addition to Investments otherwise expressly permitted by this Section,
Investments by a Group Member in an outstanding amount (valued at cost) not to
exceed the greater of (x) $100,000,000 and (y) 41.0% of LTM EBITDA (as of the
last day of the most recent Test Period prior to the making of such Investment
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 8.1(a) or (b)) at the making thereof; and any
modification, replacement, renewal, reinvestment or extension thereof (provided
that the amount of the original Investment is not increased except as otherwise
permitted by this Section 9.7); and

(cc) Investments by a Group Member in joint ventures not to exceed the greater
of (x) $50,000,000 and (y) 20.5% of LTM EBITDA (as of the last day of the most
recent Test Period prior to the making of such Investment for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 8.1(a) or (b)) at the making thereof;

(dd) Investments not otherwise permitted to the extent of Excluded
Contributions, so long as no Default or Event of Default shall have occurred and
be continuing or would otherwise result therefrom;

(ee) loans owing to current or former officers, directors and employees, their
respective estates, heirs, spouses or former spouses to finance the purchase or
redemption of Capital Stock of Holdings (or any direct or indirect parent
thereof) permitted by Section 9.6(k) or as a result of the inability of Holdings
to purchase or redeem its Capital Stock as a result of the restrictions set
forth in Section 9.6(d); and

(ff) Investments not otherwise permitted if, after giving effect to such
Investments, the Total Net Leverage Ratio is less than or equal to 3.25 to 1.00
on a Pro Forma Basis, as of the last day of the most recent Test Period of
Holdings for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 8.1(a) or (b), so long as no Default or Event
of Default shall have occurred and be continuing or would otherwise result
therefrom.

 

- 135 -



--------------------------------------------------------------------------------

9.8 Payments and Modifications of Certain Debt Instruments. (i) Make any
optional or mandatory prepayment, repayment, redemption or repurchase with
respect to the principal amount of any Indebtedness permitted by Section 9.2
that is subordinated in right of payment to the Obligations (a “Junior
Financing”) or (ii) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Junior Financing that would shorten the maturity or obligate any
Loan Party to make a repayment, prepayment or redemption of such Junior
Financing prior to the date that is 180 days after the Latest Maturity Date,
except in each case:

(a) any Junior Financing may be Refinanced with the proceeds of any Permitted
Refinancing or other Indebtedness permitted by Section 9.2 and any amendment,
modification or supplement of any Junior Financing shall be permitted to the
extent that the terms of such modified Indebtedness would satisfy the criteria
set forth in the definition of Permitted Refinancing;

(b) payments with respect to Junior Financing owed to any Group Member (other
than Holdings), other than (i) following the occurrence and during the
continuation of an Event of Default under Section 11.1(f) and (ii) following the
occurrence and during the continuation of any other Event of Default after
notice by the Administrative Agent to the Borrower that such payments are not
permitted;

(c) the conversion of any Junior Financing to Capital Stock (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents;

(d) optional or mandatory prepayments, repayments, redemptions or repurchases of
a Junior Financing shall be permitted in an aggregate amount not to exceed the
sum of (I) the greater of (x) $25,000,000 and (y) 10.5% of LTM EBITDA (as of the
last day of the most recent Test Period prior to the making of such optional or
mandatory prepayments, repayments, redemptions or repurchases for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 8.1(a) or (b)) at the making thereof (less the amount of
Restricted Payments made under Section 9.6(o)) plus (II) the Available Amount at
the time thereof so long as, in the case of clauses (I) and (II), no Event of
Default shall have occurred and be continuing or would otherwise result
therefrom;

(e) optional or mandatory prepayments, repayments, redemptions or repurchases of
a Junior Financing not otherwise permitted to the extent of Excluded
Contributions, so long as no Default or Event of Default shall have occurred and
be continuing or would otherwise result therefrom; and

(f) optional or mandatory prepayments, repayments, redemptions or repurchases of
a Junior Financing not otherwise permitted if, after giving effect to such
optional or mandatory prepayments, repayments, redemptions or repurchases of a
Junior Financing, the Total Net Leverage Ratio is less than or equal to 3.25 to
1.00 on a Pro Forma Basis, as of the last day of the most recent Test Period of
Holdings for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 8.1(a) or (b), so long as no Default or Event
of Default shall have occurred and be continuing or would otherwise result
therefrom.

For the avoidance of doubt, the making of any AHYDO Payments shall be permitted
so long as such AHYDO Payments are made after the fifth anniversary of the
incurrence of the Junior Financing to which such AHYDO Payments apply.

9.9 Transactions with Affiliates. Directly or indirectly, enter into or permit
to exist any transaction or contract (including any purchase, sale, lease or
exchange of property, the rendering of any

 

- 136 -



--------------------------------------------------------------------------------

service or the payment of any management, advisory or similar fees) with or for
the benefit of any Affiliate (each an “Affiliate Transaction”), except
(a) transactions between or among Holdings and its Restricted Subsidiaries,
(b) transactions that are on terms and conditions not less favorable to Holdings
or such Restricted Subsidiary as would be obtainable by Holdings or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction from
unrelated third parties that are not Affiliates, (c) any Restricted Payment
permitted by Section 9.6, (d) fees and compensation, benefits and incentive
arrangements paid or provided to, and any indemnity provided on behalf of,
officers, directors or employees of any Group Member as determined in good faith
by the board of directors (or similar governing body) of such Group Member and
in the ordinary course of business, (e) the issuance or sale of any Capital
Stock of Holdings (and the exercise of any options, warrants or other rights to
acquire Capital Stock of Holdings) or any contribution to the capital of
Holdings, (f) the Transactions, (g) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 9.9 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (h) transactions between Holdings or any Restricted Subsidiary
and any Person that is an Affiliate solely due to the fact that a director of
such Person is also a director of Holdings or any direct or indirect parent of
Holdings; provided that such director abstains from voting as a director of
Holdings or such direct or indirect parent of Holdings, as the case may be, on
any matter involving such other Person, (i) transactions approved by a majority
of the disinterested members of the board of directors (or similar governing
body) of Holdings or any Restricted Subsidiary of Holdings, as applicable, and
(j) any tax sharing agreement or arrangement to the extent permitted by
Section 9.6(h)(i) or (ii).

9.10 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless, after giving effect thereto, the aggregate outstanding amount of
Attributable Debt in respect of all Sale Leaseback Transactions does not at the
time of entering exceed the greater of (x) $25,000,000 and (y) 10.5% of LTM
EBITDA (as of the last day of the most recent Test Period prior to the entering
into such Sale Leaseback Transaction for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b)).

9.11 Changes in Fiscal Periods. Permit the fiscal year of Holdings to end on a
day other than December 31 or change the Borrower’s method of determining fiscal
quarters.

9.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Restricted
Subsidiary of Holdings to incur any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements evidencing or governing any purchase
money Liens or Capital Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and contracts entered into in the ordinary course of business, (d) any
agreement of a Person in effect at the time such Person becomes a Restricted
Subsidiary of Holdings provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of Holdings,
(e) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary of Holdings (or the assets of a Restricted
Subsidiary of Holdings) pending such sale; provided that such restrictions and
conditions apply only to the Restricted Subsidiary of Holdings that is to be
sold (or whose assets are to be sold) and such sale is permitted hereunder),
(f) restrictions and conditions existing on the Closing Date identified on
Schedule 9.12 and any amendments or modifications thereto so long as such
amendment or modification does not expand the scope of any such restriction or
condition in any material respect, (g) restrictions under agreements evidencing
or governing or otherwise relating to Indebtedness of Foreign Subsidiaries that
are not Subsidiary Guarantors or Non-Guarantor Subsidiaries permitted under
Section 9.2; provided that such Indebtedness is only with respect to the assets
of Foreign

 

- 137 -



--------------------------------------------------------------------------------

Subsidiaries that are not Subsidiary Guarantors or Non-Guarantor Subsidiaries,
(h) customary provisions in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements and other
similar agreements, (i) agreements evidencing or governing Indebtedness
permitted under Sections 9.2(b), (c), (d), (e), (g), (i), (j), (h), (r), (w),
(z) or any Permitted Refinancing thereof, and (j) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of the business of the Group Members.

9.13 Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Holdings to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or repay or prepay any Indebtedness owed to, the Borrower or any other Group
Member, (b) make loans or advances to, or other Investments in, the Borrower or
any other Group Member or (c) transfer any of its assets to the Borrower or any
other Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents and the
Senior Notes Documents, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary so long as such sale is permitted
hereunder, (iii) customary restrictions on the assignment of leases, contracts
and licenses entered into in the ordinary course of business, (iv) any agreement
of a Person in effect at the time such Person becomes a Restricted Subsidiary;
provided that such agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (v) restrictions of the nature referred
to in clause (c) above under agreements governing purchase money liens or
Capital Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (vi) agreements governing
Indebtedness outstanding on the Closing Date and listed on Schedule 9.2(j) and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, or Refinancings of those agreements; provided that the amendments,
modifications, restatements, renewals, increases, supplements, refundings, or
Refinancings are no more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in such agreements
on the Closing Date, (vii) Liens permitted by Section 9.3 that limit the right
of a Group Member to dispose of the assets subject to such Liens,
(viii) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, agreements in
respect of sales of Capital Stock and other similar agreements entered into in
connection with transactions permitted under this Agreement; provided that such
encumbrance or restriction shall only be effective against the assets or
property that are the subject of such agreements, (ix) any instrument governing
Indebtedness or Capital Stock of a Person acquired by a Group Member as in
effect at the date of such acquisition, which encumbrance or restriction is not
applicable to any Person, or the property or assets of any Person, other than
the Person, or the properties or assets of such Person, so acquired,
(x) restrictions under agreements evidencing or governing Indebtedness of
Foreign Subsidiaries that are not Subsidiary Guarantors permitted under
Section 9.2; provided that such restrictions are only with respect to assets of
Foreign Subsidiaries that are not Subsidiary Guarantors and Non-Guarantor
Subsidiaries, and (xi) restrictions under agreements evidencing or governing
Indebtedness permitted under Sections 9.2(b), (c), (d), (e), (g), (i), (j), (h),
(r) or (w) or any Permitted Refinancing thereof and (xii) restrictions on cash
or other deposits or net worth imposed by customers under contracts entered into
in the ordinary course of the business of the Group Members.

9.14 Lines of Business. (a) With respect to each Group Member, enter into any
material business, either directly or through any Restricted Subsidiary, except
for those businesses in which the Group Members are engaged on the Closing Date
(which, for the avoidance of doubt, shall include any business related to
genealogical, historical or DNA data) or that are reasonably related,
complementary or ancillary thereto and reasonable extensions thereof and
(b) with respect to Holdings, engage in any

 

- 138 -



--------------------------------------------------------------------------------

business or activity other than (i) the ownership of all outstanding Capital
Stock in U.S. Holdings and LuxCo 3, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies consisting of U.S. Holdings,
LuxCo 3 and their Subsidiaries, (iv) the performance of obligations under the
Loan Documents to which it is a party, (v) making and receiving Restricted
Payments and Investments, incurring Indebtedness and Liens, and other
activities, in each case permitted by this Agreement, (vi) establishing and
maintaining bank accounts, (vii) entering into employment agreements and other
arrangements with officers and directors and (viii) activities incidental to the
businesses or activities described in clauses (i)-(viii).

SECTION 10. GUARANTEE

10.1 The Guarantee. Each Guarantor hereby jointly and severally guarantees, as a
primary obligor and not as a surety, to each Secured Party and their respective
successors and permitted assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of (1) the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of any Debtor
Relief Laws after any bankruptcy or insolvency petition under any Debtor Relief
Laws or any similar law of any other jurisdiction) on (i) the Loans made by the
Lenders to the Borrower and (ii) the Notes held by each Lender of the Borrower
and (2) all other Obligations from time to time owing to the Secured Parties by
the Borrower (such obligations being herein called the “Guaranteed
Obligations”). Each Guarantor hereby jointly and severally agrees that, if the
Guaranteed Obligations shall not be paid in full when due (whether at stated
maturity, by acceleration or otherwise), such Guarantor will promptly pay the
same in cash, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

10.2 Obligations Unconditional. The obligations of the Guarantors under
Section 10.1, respectively, shall constitute a guaranty of payment (and not of
collection) and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety by any Guarantor, as applicable (except for payment in
full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall, in each case, remain
absolute, irrevocable and unconditional under any and all circumstances as
described above;

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

- 139 -



--------------------------------------------------------------------------------

(d) any Lien or security interest granted to, or in favor of, any Issuing Lender
or any Lender or the Administrative Agent as security for any of the Guaranteed
Obligations shall fail to be perfected; or

(e) the release of any other Guarantor pursuant to Section 10.8, or otherwise.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. Each of the
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this guarantee made under this
Section 10 (this “Guarantee”) or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Secured Parties and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against the
Borrower or against any other person which may be or become liable in respect of
all or any part of the Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the applicable Secured Parties, and
their respective successors and permitted assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

10.3 Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

10.4 No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guaranteed Obligations (other than
contingent indemnification and reimbursement obligations for which no claim has
been made) and the expiration and termination of the Commitments under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 10.1, whether by subrogation, right of contribution or otherwise,
against the Borrower or any other Guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

10.5 Remedies. Each Guarantor jointly and severally agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 11 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 11) for purposes of
Section 10.1,

 

- 140 -



--------------------------------------------------------------------------------

notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Guarantor and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable,
or the circumstances occurring where Section 11 provides that such obligations
shall become due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 10.1.

10.6 Continuing Guarantee. The Guarantee made by the Guarantors in this
Section 10 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

10.7 General Limitation on Guaranteed Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 10.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 10.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 10.9)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

10.8 Release of Guarantors and Pledges.

(a) A Subsidiary Guarantor shall be automatically released from its obligations
hereunder in the event that (i) pursuant to a transaction permitted by this
Agreement, such a Subsidiary Guarantor becomes a Non-Guarantor Subsidiary or an
Excluded Foreign Subsidiary, or (ii) all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of to a Person other
than a Loan Party or shall be dissolved in a transaction permitted by Section 9.
In connection with any such release of a Guarantor, the Administrative Agent
shall execute and deliver to such Guarantor, at such Guarantor’s expense, all
UCC termination statements and other documents that such Guarantor shall
reasonably request to evidence such release.

(b) If (x) any voting Capital Stock issued by any Excluded Foreign Subsidiary
described in clause (i) of the definition of Excluded Foreign Subsidiary is
redeemed by such Excluded Foreign Subsidiary, (y) the Borrower provides written
notice to the Administrative Agent that the Borrower has determined that a
Subsidiary has become an Excluded Foreign Subsidiary, or (z) the Borrower
provides written notice to the Administrative Agent that an Excluded Foreign
Subsidiary described in clause (i) of the definition of Excluded Foreign
Subsidiary has become an Excluded Foreign Subsidiary described in clause (ii) or
(iii) of the definition of Excluded Foreign Subsidiary, then such shares of the
relevant issuer shall be automatically and without further action released from
the security interests created by this Agreement so that the shares of Capital
Stock of such Subsidiary subject to the security interests created by this
Agreement shall not include more than 65% of the total outstanding Capital Stock
of any Excluded Foreign Subsidiary described in clause (i) of the definition of
Excluded Foreign Subsidiary or at any time include any shares of Capital Stock
of any Excluded Foreign Subsidiary described in clause (ii) or clause (iii) of
the definition of Excluded Foreign Subsidiary and any certificates representing
such released Capital Stock shall be returned to the applicable grantor.

10.9 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall

 

- 141 -



--------------------------------------------------------------------------------

be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 10.4. The provisions of this Section 10.9 shall in no
respect limit the obligations and liabilities of any Guarantor to the Collateral
Agent and the other Secured Parties, and each Guarantor shall remain liable to
the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

SECTION 11. EVENTS OF DEFAULT

11.1 Events of Default. An “Event of Default” shall occur if any of the
following events shall occur and be continuing; provided that any requirement
for the giving of notice, the lapse of time, or both, has been satisfied (any
such event, an “Event of Default”):

(a) the Borrower shall fail to pay any principal of any Loan or Unpaid Drawing
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any interest on any Loan or Unpaid Drawing, or any other amount payable
hereunder or under any other Loan Document within five (5) Business Days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by Holdings or its
Restricted Subsidiaries herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made (or if any representation or warranty is
expressly stated to have been made as of a specific date, inaccurate in any
material respect as of such specific date); or

(c) any Loan Party shall default in the observance or performance of (i) any
agreement contained in Section 8.4(a) (with respect to the Borrower only),
Section 8.7(a) or Section 9 (other than Section 9.1); or (ii) Section 9.1;
provided that an Event of Default under this clause (ii) is subject to cure
pursuant to Section 11.3; provided further that an Event of Default under this
clause (ii) shall not constitute an Event of Default for purposes of any
Facility other than the Revolving Facility unless and until the Revolving
Lenders have declared all such obligations to be immediately due and payable in
accordance with Section 11.2(b) and such declaration has not been rescinded on
or before such date; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 11.1), and such default
shall continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) Holdings or any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (x) cause, or to permit the

 

- 142 -



--------------------------------------------------------------------------------

holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this Section 11.1(e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this Section 11.1(e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$25,000,000; provided further that clause (iii) of this Section 11.1(e) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
Disposition of the property or assets securing such Indebtedness, if such
Disposition is permitted hereunder and such Indebtedness that becomes due is
paid upon such Disposition; or

(f) (i) Holdings, the Borrower or any Significant Restricted Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, examinership, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings or any Significant Restricted
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings, the Borrower or any Significant
Restricted Subsidiary any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against Holdings, the Borrower or any Significant Restricted Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) Holdings, the Borrower or any
Significant Restricted Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Holdings, the Borrower or any
Significant Restricted Subsidiary shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Plan shall fail to meet the minimum funding standards of Section 412 or
430 of the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC
or a Plan shall arise on the assets of Holdings, the Borrower, any Subsidiary,
or any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity shall, or is reasonably likely to, incur any liability in connection with
a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
(vi) a Plan has failed to satisfy the minimum funding standard within the
meaning of Section 412 of the Code or Section 302 of ERISA, or an application
may be or has been made for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 302 or 304 of ERISA
with respect to a Plan, (vii) a determination has been

 

- 143 -



--------------------------------------------------------------------------------

made that any Single Employer Plan is, or is expected to be, considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA, (viii) a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA, (ix) any contribution required to be made with respect to
a Single Employer Plan, Multiemployer Plan or Non-U.S. Plan has not been timely
made, (x) a Plan has an Unfunded Pension Liability or (xi) the imposition of
liability under Title IV of ERISA with respect to any Plan (other than premiums
due but not delinquent under Section 4007 of ERISA); and in each case in clauses
(i) through (xi) above, such event or condition, together with all other such
events or conditions, if any, has had, or could reasonably be expected to have,
a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) paid or covered by insurance as
to which the relevant insurance company has been notified of the claim and has
not denied coverage or (y) covered by valid third party indemnification
obligation from a third party which is Solvent and which third party is covered
by insurance as to which the relevant insurance company has been notified of the
claim and has not denied coverage) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

(i) any material Security Document shall cease, for any reason, to be in full
force and effect, other than pursuant to the terms hereof or thereof, or any
Loan Party or any Affiliate of any such Loan Party shall so assert, or any Lien
created by any such Security Document shall cease to be enforceable and of the
same effect and priority purported to be created thereby, or any Loan Party
shall so assert, except (A) to the extent that (x) any such loss of perfection
or priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Agreement or from the failure of the Administrative
Agent to file UCC continuation statements (or similar statements or filings in
other jurisdictions) after notice of the requirement to do so by any Loan Party
pursuant to the terms of any Loan Document and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has been notified and has not
denied coverage and (y) the Loan Parties take such action as the Administrative
Agent or the Collateral Agent may reasonably request to remedy such loss of
perfection or priority or (B) the fair market value of assets affected thereby
does not exceed $1,000,000; or

(j) any material Guarantee of any Guarantor contained in Section 10 shall cease,
for any reason, to be in full force and effect, other than as provided for in
Section 10.8, or any Loan Party or any Affiliate of any such Loan Party shall so
assert; or

(k) a Change of Control shall occur.

11.2 Action in Event of Default.

(a) Except as otherwise provided in clause (b) below, upon any Event of Default
specified in Section 11.1(f), the Commitments shall immediately terminate
automatically and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall automatically immediately become due and payable, and if any
other Event of Default under Section 11.1 occurs, any or all of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving Loan
Commitments to be

 

- 144 -



--------------------------------------------------------------------------------

terminated forthwith, whereupon the Revolving Loan Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other Obligations owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; and (iii) the Administrative
Agent, in its capacity as Collateral Agent, may enforce all Liens and security
interests created pursuant to the Security Documents. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts or other
demands for payment drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon and all amounts drawn thereunder
have been reimbursed in full and all other Obligations of the Borrower hereunder
and under the other Loan Documents shall have been paid in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been made), the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section 11.2, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

(b) Upon the occurrence of an Event of Default under Section 11.1(c)(ii) (a
“Financial Covenant Event of Default”) that is uncured or unwaived, the Required
Revolving Lenders may, so long as a Compliance Date continues to be in effect,
(i) declare that such breach constitutes a Default for purposes of Sections 7.2
and 7.3 and (ii) on the date that is ten (10) Business Days after the date on
which financial statements are required to be delivered for the applicable
fiscal quarter, so long as the Borrower has provided a Notice of Intent to Cure
with respect to such breach and, otherwise, immediately upon such breach, either
(x) terminate the Revolving Loan Commitment and/or (y) take the actions
specified in Section 11.2(a) in respect of the Revolving Loan Commitments and
the Revolving Loans. In respect of a Financial Covenant Event of Default that is
continuing, the Required Lenders may take the actions specified in
Section 11.2(a) on the date that the Required Revolving Lenders terminate the
Revolving Loan Commitment and accelerate all Obligations in respect of the
Revolving Loan Commitment; provided that the Required Lenders may not take such
actions if either (i) the Revolving Loans have been repaid in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been made) and the Revolving Loan Commitments have been terminated or (ii) the
Financial Covenant Event of Default has been waived by either the Required
Revolving Lenders or the Required Lenders.

11.3 Right to Cure.

(a) Solely for purposes of determining compliance with the Financial Covenant,
on or prior to the day that is ten (10) Business Days after the day on which
financial statements are required to be delivered pursuant to Section 8.1 for
any fiscal quarter (the “Equity Cure Period”), the Sponsors, any of their
Affiliates or other Persons shall have the right to make an equity investment
(which equity shall be common equity or Qualified Equity Interests) in Holdings
in cash, which Holdings shall subsequently contribute to U.S. Holdings, and U.S.
Holdings shall contribute to the Borrower on or prior to the expiration of the
Equity Cure Period for such fiscal quarter, and such cash will, if so designated
by

 

- 145 -



--------------------------------------------------------------------------------

the Borrower, be included in the calculation of Consolidated EBITDA for the
purposes of determining compliance with the Financial Covenant at the end of
such fiscal quarter and the subsequent three fiscal quarters (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that (a) there shall be no more than two
(2) quarters in each four (4) consecutive fiscal quarter period in respect of
which a Specified Equity Contribution is made, (b) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in compliance with the Financial Covenant on a Pro Forma Basis,
(c) no more than five (5) Specified Equity Contributions shall be made during
the term of this Agreement, (d) all Specified Equity Contributions shall be
disregarded for purposes of any financial ratio determination under this
Agreement other than for determining compliance with the Financial Covenant (and
will not be credited as an addition to the Available Amount or Excluded
Contribution) and (e) there shall be no reduction in Indebtedness with the
proceeds of any Specified Equity Contribution for determining compliance with
the Financial Covenant for the fiscal quarter for which such Specified Equity
Contribution was made.

(b) Upon receipt by the Administrative Agent of a Notice of Intent to Cure prior
to the last day of the Equity Cure Period, neither the Administrative Agent nor
any Lender shall exercise any rights or remedies under this Section 11 (or any
rights and remedies under any other Loan Document that are available during the
continuance of an Event of Default) on the basis of any failure to comply with
the Financial Covenant until the expiration of the Equity Cure Period.

11.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of the proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 11.2, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral, and all
other amounts received on account of the Obligations), in the following order:

(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith (including, without limitation, all reasonable costs and
expenses of every kind incurred in connection with any action taken pursuant to
any Loan Document or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the other Secured Parties hereunder, reasonable attorneys’
fees and disbursements and any other amount required by any provision of law
(including, without limitation, Section 9-615(a)(3) of the UCC)), and all
amounts for which Administrative Agent is entitled to indemnification hereunder
and under the other Loan Documents and all advances made by the Administrative
Agent hereunder and thereunder for the account of any Loan Party (excluding
principal and interest in respect of any Loans extended to such Loan Party), and
to the payment of all costs and expenses paid or incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
this Agreement or any other Loan Document and to the payment or reimbursement of
all indemnification obligations, fees, costs and expenses owing to the
Administrative Agent hereunder or under this Agreement or any other Loan
Document, all in accordance with the terms hereof or thereof;

(b) Second, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including reasonable fees and disbursement of counsel payable under Section 13.1
and amounts payable under Section 2.11 and Section 5.5) payable to the
Administrative Agent, the Collateral Agent, and the Issuing Lenders in its
capacity as such;

 

- 146 -



--------------------------------------------------------------------------------

(c) Third, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees and disbursement of counsel payable under
Section 13.1 and amounts payable under Section 2.11 and Section 5.5), ratably
among them in proportion to the amounts described in this clause (c) payable to
them;

(d) Fourth, for application by it pro rata to (i) repay the Swingline Lender for
any then outstanding Swingline Loans to the extent Revolving Lenders have not
funded their obligations to acquire participations therein, (ii) cure any Lender
Default that has occurred and is continuing at such time and (iii) repay each
Issuing Lender for any amounts not paid by L/C Participants pursuant to
Section 3.4;

(e) Fifth, to the payment of that portion of all Obligations constituting
accrued and unpaid interest and fees on the Loans, Commitments, Letters of
Credit and Drawings, and any fees, premiums and scheduled periodic payments due
under Cash Management Obligations or Specified Swap Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fifth payable to them;

(f) Sixth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans and Drawings (including to Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit),
and any breakage, termination or other payments under Cash Management
Obligations or Specified Swap Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause (f) held by them;

(g) Seventh, to the payment of all other Obligations of the Borrower that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

(h) Eighth, any balance of such proceeds remaining after all of the Obligations
shall have been satisfied by payment in full in immediately available funds (or
in the case of Letters of Credit, terminated or Collateralized) and the
Commitments shall have been terminated, be paid over to or upon the order of the
applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

SECTION 12. ADMINISTRATIVE AGENT

12.1 Appointment. The Lenders hereby irrevocably designate and appoint Morgan
Stanley Senior Funding, Inc. as Administrative Agent (for purposes of this
Section 12 and Section 13.1, the term “Administrative Agent” also shall include
Morgan Stanley Senior Funding, Inc. in its capacity as Collateral Agent pursuant
to the Security Documents) to act as specified herein and in the other Loan
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

 

- 147 -



--------------------------------------------------------------------------------

12.2 Nature of Duties. (a) The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents. Neither the Administrative Agent nor any of its officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Loan Document or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Loan Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each Joint Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Loan Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that each Joint Lead Arranger shall be entitled to
all indemnification and reimbursement rights in favor of the Administrative
Agent as, and to the extent, provided for under Sections 12.6 and 13.1. Without
limitation of the foregoing, each Joint Lead Arranger shall not, solely by
reason of this Agreement or any other Loan Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

12.3 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Holdings
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Holdings and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Holdings or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Loan Document, or the financial condition of Holdings or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

12.4 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders or the Required Revolving
Lenders, as the case may be, with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
the Administrative Agent shall be entitled to refrain from such act or taking
such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders or the Required Revolving Lenders, as the
case may be; and the Administrative Agent shall not incur liability to any
Lender by reason of so refraining. Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of the Required Lenders or the Required
Revolving Lenders, as the case may be.

 

- 148 -



--------------------------------------------------------------------------------

12.5 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.6 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) or any Issuing Lender (or any of their respective affiliates thereof)
is required to be reimbursed or indemnified by the Borrower and has not been
reimbursed and indemnified by the Borrower (and without limiting its obligation
to do so), (x) the Lenders will reimburse and indemnify the Administrative Agent
(and any affiliate thereof), including without limitation in its capacity as
Collateral Agent under the Loan Documents, and (y) the Revolving Lenders will
reimburse and indemnify such Issuing Lender (and any affiliate thereof), in each
case, in proportion to their respective “percentage” as used in determining the
Required Lenders or Required Revolving Lenders, as applicable (determined as if
there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent or such Issuing Lender
(or any of their respective affiliates thereof) in performing their respective
duties hereunder or under any other Loan Document or in any way relating to or
arising out of this Agreement or any other Loan Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from such indemnified party’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.7 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Required Revolving Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.

12.8 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent and recorded in the Register. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

 

- 149 -



--------------------------------------------------------------------------------

12.9 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Loan Documents at any time by giving fifteen
(15) Business Days’ prior written notice to the Lenders and the Borrower. Any
such resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, prior to the date of such resignation. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b), (c) and (d) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default under Sections 11.1(a) or (f) then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such fifteen (15) Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed; provided that the Borrower’s consent shall not be required if an Event
of Default under Section 11.1(a) or (f) then exists), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above before the date that is twenty (20) Business Days after the
date such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and/or under any other Loan Document (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.9, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Section 12 (and the analogous provisions of the other Loan Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent.

(f) Resignation by an Issuing Lender.

(i) An Issuing Lender may resign from the performance of all its respective
functions and duties hereunder and/or under the other Loan Documents at any time
by giving fifteen (15) Business Days’ prior written notice to the Lenders and
the Borrower. Any resigning Issuing Lender (x) shall not be required to issue,
extend, increase or otherwise amend any further Letters of Credit hereunder and
(y) shall maintain all of its rights as Issuing Lender with respect to any
Letters of Credit issued by it prior to the date of such resignation. Such
resignation shall take effect pursuant to clauses (ii), (iii) and (iv) below or
as otherwise provided below.

 

- 150 -



--------------------------------------------------------------------------------

(ii) Upon any such notice of resignation by an Issuing Lender, the Required
Lenders shall appoint a successor Issuing Lender hereunder or thereunder who
shall be a commercial bank or trust company reasonably acceptable to the
Borrower, which acceptance shall not be unreasonably withheld, conditioned or
delayed (provided that the Borrower’s approval shall not be required if an Event
of Default under Section 11.1(f) then exists).

(iii) If a successor Issuing Lender shall not have been so appointed within such
fifteen (15) Business Day period, the resigning Issuing Lender, with the consent
of the Borrower (which consent shall not be unreasonably withheld, conditioned
or delayed; provided that the Borrower’s consent shall not be required if an
Event of Default under Section 11.1(f) then exists), shall then appoint a
successor Issuing Lender who shall serve as Issuing Lender hereunder or
thereunder until such time, if any, as the Required Lenders appoint a successor
Issuing Lender as provided above.

(iv) If no successor Issuing Lender has been appointed pursuant to clause
(ii) or (iii) above within twenty (20) Business Days after the date such notice
of resignation was given by such Issuing Lender, such Issuing Lender’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of each Issuing Lender hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders appoint a
successor Issuing Lender as provided above.

(v) Upon a resignation of an Issuing Lender pursuant to this Section 12.9(g),
such Issuing Lender shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Section 12
(and the analogous provisions of the other Loan Documents) shall continue in
effect for the benefit of such Issuing Lender for all of its actions and
inactions while serving as an Issuing Lender.

12.10 Collateral Matters. (a) Each Secured Party authorizes and directs the
Collateral Agent to enter into the Security Documents and any Intercreditor
Agreement, other intercreditor arrangements or collateral trust arrangements
contemplated by this Agreement on behalf of and for the benefit of the Lenders
and the other Secured Parties named therein and agrees to be bound by the terms
of each Security Document and any Intercreditor Agreement and other agreements
or documents. Each Lender hereby agrees, and each holder of any Note and each
other Secured Party by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
(or such greater number of Lenders as may be required hereunder) in accordance
with the provisions of this Agreement or the Security Documents, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Secured Parties hereby authorize the Collateral Agent to release, at the
Borrower’s sole cost and expense, any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than Holdings and its Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 9.5, (iii) if approved,

 

- 151 -



--------------------------------------------------------------------------------

authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Secured
Parties or to any other Person to assure that the Collateral exists or is owned
by any Secured Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.11 Parallel Debt.

(a) Without prejudice to the provisions of this Agreement and the Security
Documents and for the purpose of preserving the initial and continuing validity
of the security interests in the Collateral granted and to be granted by the
Loan Parties to the Collateral Agent (or any sub-agent thereof) for the benefit
of any Secured Parties, an amount equal to and in the same currency as the
Obligations from time to time due by such Loan Party in accordance with the
terms and conditions of the Loan Documents, including for the avoidance of
doubt, any limitations set forth therein, shall be owing as separate and
independent obligations of such Loan Party to the Collateral Agent (or any
sub-agent thereof) for the benefit of any Secured Parties (such payment
undertaking and the obligations and liabilities which are the result thereof the
“Parallel Debt”).

(b) Each Loan Party and the Collateral Agent (and any sub-agent thereof)
acknowledge that (i) for this purpose the Parallel Debt constitutes
undertakings, obligations and liabilities of each Loan Party to the Collateral
Agent (and any sub-agent thereof) under the Loan Documents which are separate
and independent from, and without prejudice to, the corresponding Obligations
under the Loan Documents which such Loan Party has to the Secured Parties and
(ii) that the Parallel Debt represents the Collateral Agent’s (including any
sub-agent thereof) own claims to receive payment of the Parallel Debt; provided
that the total amount which may become due under the Parallel Debt shall never
exceed the total amount which may become due under the Loan Documents; provided,
further, that the Collateral Agent or any sub-agent thereof shall exercise its
rights with respect to the Parallel Debt solely in accordance with this
Agreement and any other Loan Document.

(c) Every payment of monies made by a Loan Party to the Collateral Agent or any
sub-agent thereof shall (conditionally upon such payment not subsequently being
avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, liquidation or similar laws of general application) be
in satisfaction pro tanto of the covenant by such Grantor contained in
Section 12.11(a); provided that if any such payment as is mentioned above is
subsequently avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, liquidation or similar laws of general application the
Collateral Agent and any sub-agent thereof shall be entitled to receive the
amount of such payment from such Loan Party and such Loan Party shall remain
liable to perform the relevant obligation and the relevant liability shall be
deemed not to have been discharged.

 

- 152 -



--------------------------------------------------------------------------------

(d) Subject to the provision in paragraph (c) of this Section 12.11, but
notwithstanding any of the other provisions of this Section 12.11:

(i) the total amount due and payable as Parallel Debt under this Section 12.11
shall be decreased to the extent that a Loan Party shall have paid any amounts
to the Collateral Agent (or any sub-agent thereof) on behalf of the applicable
Secured Parties or any of them to reduce the outstanding principal amount of the
applicable Obligations or the Collateral Agent (or any sub-agent thereof) on
behalf of the applicable Secured Parties otherwise receives any amount in
payment of such Obligations; and

(ii) to the extent that a Loan Parties shall have paid any amounts to the
Collateral Agent (or any sub-agent thereof) under the Parallel Debt owed to it
or the Collateral Agent (or any sub-agent thereof) shall have otherwise received
monies in payment of the Parallel Debt owed to it, the total amount due and
payable under the Loan Documents shall be decreased as if said amounts were
received directly in payment of the applicable Obligations.

(e) In the event of a resignation of the Collateral Agent or any of its
sub-agents or the appointment of a new Collateral Agent or sub-agent pursuant to
this Agreement, the retiring or replaced Collateral Agent or sub-agent shall
(i) assign the Parallel Debt owed to it (but not by way of novation) and
(ii) transfer any Collateral granted to it securing such Parallel Debt, in each
case to the successor Collateral Agent or sub-agent, as applicable.

12.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Loan Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Loan
Document except (i) as specifically provided in this Agreement or any other Loan
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.

SECTION 13. MISCELLANEOUS

13.1 Payment of Expenses, etc. The Borrower hereby agrees upon the occurrence of
the Closing Date to: pay (without duplication) all reasonable out-of-pocket
costs and expenses of the Administrative Agent, the Collateral Agent and the
Joint Lead Arrangers (including, the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP or other single counsel selected by the Administrative
Agent and the reasonable fees and disbursements of a single local counsel to the
Administrative Agent and Joint Lead Arrangers in each relevant jurisdiction and
of a single special counsel to the Administrative Agent and Joint Lead Arrangers
in each relevant specialty (in each case except allocated costs of in-house
counsel)) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents and the documents
and instruments referred to herein and therein and any amendment, waiver,
modification, enforcement or consent relating hereto or thereto, of the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates
in connection with their syndication efforts with respect to this Agreement and
of the Administrative Agent, of each Issuing Lender and the Swingline Lender in
connection with the Back-Stop Arrangements entered

 

- 153 -



--------------------------------------------------------------------------------

into by such Persons and, after the occurrence and during the continuance of an
Event of Default, of the Collateral Agent, each of the Issuing Lenders and
Lenders in connection with the enforcement of this Agreement and the other Loan
Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case, the reasonable
out-of-pocket costs and expenses of one special counsel, one consultant and one
local counsel in each relevant jurisdiction for the Administrative Agent and,
after the occurrence and during the continuance of an Event of Default, for the
group of Issuing Lenders and the group of Lenders (limited to, solely in the
case of any actual or potential conflict of interest as determined by the
affected Issuing Lender or Lender, one additional counsel for the affected
Lenders as a whole). The Borrower hereby agrees to indemnify the Joint, Lead
Arrangers, the Administrative Agent, the Collateral Agent, each Issuing Lender
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable and documented out-of-pocket attorneys’ and
consultants’ fees, disbursements and other charges for a single firm of counsel
for all Indemnified Persons, taken as a whole, and if necessary, one single
local counsel in each appropriate jurisdiction and, in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction for any affected Lenders, taken as a whole) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Joint Lead Arrangers, the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Loan Party or its equity holders, Affiliates, creditors or
other person) related to the entering into and/or performance of this Agreement
or any other Loan Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transactions or any other
transactions contemplated herein or in any other Loan Document or the exercise
of any of their rights or remedies provided herein or in the other Loan
Documents, (b) the issuance, amendment, or extension of any Letter of Credit or
demand for or any payment (or non-payment) of any Letter of Credit, or (c) the
actual or alleged presence of Materials of Environmental Concern at any
Property; the generation, storage, transportation, handling or disposal of
Materials of Environmental Concern by Holdings or any of its Subsidiaries at any
location; the non-compliance by Holdings or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Property; or any related claim asserted against Holdings, any of its
Subsidiaries or any Property (collectively, the “Environmental Liabilities”);
provided that no Indemnified Person will be indemnified for (i) any cost,
expense or liability to the extent determined by a court of competent
jurisdiction in a final and non-appealable decision to have resulted from (A)
the gross negligence, bad faith or willful misconduct of such Indemnified Person
or any of its Affiliates or controlling persons or any of the officers,
directors, employees, agents or members of any of the foregoing or (B) a
material breach under this Agreement or any other Loan Document by any such
persons or disputes between and among Indemnified Persons (other than disputes
against the Joint Lead Arrangers, the Administrative Agent, the Collateral Agent
or any Swingline Lender or any Issuing Lender in such capacity or which involves
an act or omission by the Borrower or its Affiliates),, (ii) any settlement
entered into by such person without the Borrower’s written consent (such consent
not to be unreasonably withheld or delayed), (iii) any Taxes, other than any
Taxes that represent losses or damages arising from any non-Tax claim and (iv)
any increased costs, compensation or net payments incurred by or owed to any
Indemnified Person to the extent addressed in Section 2.11 or Section 2.12,
except to the extent set forth therein. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, any Issuing Lender or
any Lender set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities

 

- 154 -



--------------------------------------------------------------------------------

which is permissible under applicable law. For clarity, the term “Administrative
Agent” as used in this Section 13.1 shall include the Administrative Agent
acting in its capacity as Collateral Agent under the Loan Documents.

Without limiting the indemnification obligations of the preceding paragraph of
this Section 13.1, to the full extent permitted by applicable law, each Loan
Party, Subsidiary and Indemnified Person shall not assert, and hereby waives,
any claim against any other party, on any theory of liability, for special,
indirect, consequential, punitive or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any other transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. Each Loan Party, Subsidiary and Indemnified Person shall
not be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent the liability of such party results from such
party’s gross negligence, bad faith or willful misconduct (as determined by a
court of competent jurisdiction in a final and non appealable decision).

This Section 13.1 shall not apply in respect of the matters addressed in
Sections 2.11, 2.12, 3.6 and 5.5, which shall be the sole remedy in respect of
matters addressed in such sections.

13.2 Right of Setoff . In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Loan Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of Holdings or any of its Subsidiaries against and on account of
the Obligations and liabilities of the Loan Parties to the Administrative Agent,
such Issuing Lender or such Lender under this Agreement or under any of the
other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.4, and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Loan Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Sections 2.17(d) and (e) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, each Issuing Lender, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

13.3 Notices. (a) Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Loan Party, at the address specified
opposite its signature below or in the other relevant Loan Documents; if to any
Lender or any Issuing Lender, at the respective addresses specified on Schedule
II; and if to the Administrative

 

- 155 -



--------------------------------------------------------------------------------

Agent, at the Notice Office; or, as to any Loan Party or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties hereto and, as to each Lender, at such other address
as shall be designated by such Lender in a written notice to the Borrower and
the Administrative Agent. All such notices and communications shall, when
mailed, telegraphed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telecopier, except
that notices and communications to the Administrative Agent and the Borrower
shall not be effective until received by the Administrative Agent or the
Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. Each of the Administrative Agent, Holdings and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.4 Benefit of Agreement; Assignments; Participations. (a) (i) Assignments. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).

Subject to the conditions set forth in paragraph (a)(ii) below, any Lender may
assign to one or more Eligible Assignees (each, an “Assignee”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it and the Note or Notes
(if any) held by it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

(A) in the case of any Lender, the Borrower; provided that such consent shall be
deemed to have been given if the Borrower has not responded within ten
(10) Business Days after notice by the Administrative Agent or the respective
assigning Lender; provided further that no consent of the Borrower shall be
required (x) in the case of any Lender, for an assignment of any Term Loan
(other than with respect to Incremental Term Loans) and any Term Loan Commitment
(other than with respect to Incremental Term Loan Commitments) to a Lender, an
Affiliate of a Lender or an Approved Fund, or (y) if a Significant Event of
Default has occurred and is continuing, any other Eligible Assignee;

(B) except, in the case of any Lender, with respect to an assignment of any Term
Loan (other than with respect to Incremental Term Loans) and any Term Loan
Commitment (other than with respect to Incremental Term Loan Commitments) to a
Lender or an Affiliate of a Lender, the Administrative Agent; and

(C) with respect to any proposed assignment of all or a portion of any Revolving
Loan or Revolving Loan Commitment, the Swingline Lender and each Issuing Lender.

(ii) Assignment Conditions. Assignments shall be subject to the following
additional conditions:

 

- 156 -



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(i) with respect to Term Loans, $1,000,000 and (ii) with respect to Revolving
Loans and Revolving Loan Commitments, $5,000,000 (provided that in each case,
that simultaneous assignments to or by two (2) or more Approved Funds shall be
aggregated for purposes of determining such amount) unless the Administrative
Agent and the Borrower otherwise consent;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(C) the Assignee, if it is not already a Lender hereunder, shall deliver to the
Administrative Agent an administrative questionnaire and the IRS forms described
in Section 5.5(e) (including the U.S. Tax Compliance Certificate, as applicable)
and any documentation described in Section 5.5(e) (if applicable).

This Section 13.4(a) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

(iii) Assignments to Permitted Auction Purchasers. Each Lender acknowledges that
each Permitted Auction Purchaser is an Eligible Assignee hereunder and may
purchase or acquire Term Loans hereunder from Lenders from time to time pursuant
to (x) Dutch Auctions open to all Lenders on a pro rata basis or (y) open market
purchases, in each case in accordance with the terms of this Agreement
(including this Section 13.4), subject to the restrictions set forth in the
definitions of “Eligible Assignee” and “Dutch Auction,” in each case, and
subject to the following further limitations:

(A) each Permitted Auction Purchaser agrees that, notwithstanding anything
herein or in any of the other Loan Documents to the contrary, with respect to
any Auction Purchase or other acquisition of Term Loans, (1) under no
circumstances, whether or not any Loan Party is subject to a bankruptcy or other
insolvency proceeding, shall such Permitted Auction Purchaser be permitted to
exercise any voting rights or other privileges with respect to any Term Loans
and any Term Loans that are assigned to such Permitted Auction Purchaser shall
have no voting rights or other privileges under this Agreement and the other
Loan Documents and shall not be taken into account in determining any required
vote or consent and (2) such Permitted Auction Purchaser shall not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and shall not be permitted to attend or participate in meetings attended solely
by Lenders and the Administrative Agent and their advisors; rather, all Loans
held by any Permitted Auction Purchaser shall be automatically Cancelled
immediately upon the purchase or acquisition thereof in accordance with the
terms of this Agreement (including this Section 13.4);

(B) at the time any Permitted Auction Purchaser is making purchases of Loans
pursuant to a Dutch Auction or open market purchase it shall enter into an
Assignment and Assumption;

 

- 157 -



--------------------------------------------------------------------------------

(C) immediately upon the effectiveness of each Auction Purchase or other
acquisition of Term Loans, a Cancellation (it being understood that such
Cancellation shall not constitute a voluntary repayment of Loans for purposes of
this Agreement) shall be automatically irrevocably effected with respect to all
of the Loans and related Obligations subject to such Auction Purchase for no
consideration, with the effect that such Loans and related Obligations shall for
all purposes of this Agreement and the other Loan Documents no longer be
outstanding, and the Borrower and the Guarantors shall no longer have any
Obligations relating thereto, it being understood that such forgiveness and
cancellation shall result in the Borrower and the Guarantors being irrevocably
and unconditionally released from all claims and liabilities relating to such
Obligations which have been so cancelled and forgiven, and the Collateral shall
cease to secure any such Obligations which have been so cancelled and forgiven;
and

(D) at the time of such Purchase Notice and Auction Purchase or open market
purchases, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) no proceeds of Revolving Loans are
used to consummate the Auction Purchase.

Notwithstanding anything to the contrary herein, this Section 13.4(a)(iii) shall
supersede any provisions in Sections 2.8 and 13.6 to the contrary.

(iv) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations with respect to Term Loans to an
Affiliated Lender (including Affiliated Investment Funds) through (1) Dutch
Auctions open to all Lenders on a pro rata basis or (2) open market purchases,
in each case in accordance with the terms of this Agreement (including
Section 13.4), subject to the restrictions set forth in the definitions of
“Eligible Assignee” and “Dutch Auction,” in each case, and subject to the
following further limitations:

(A) notwithstanding anything in Section 13.12 or the definition of “Required
Lenders” to the contrary, (x) for purposes of determining whether the Lenders
have (1) consented to any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 13.12), (2) otherwise acted on
any matter related to any Loan Document, (3) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
or (4) subject to Section 2.14, voted on any plan of reorganization pursuant to
Title 11 of the United States Code, that in either case does not require the
consent of each Lender or each affected Lender or does not adversely affect such
Restricted Affiliated Lender disproportionately in any material respect as
compared to other Lenders, Restricted Affiliated Lenders will be deemed to have
voted in the same proportion as Lenders that are not Restricted Affiliated
Lenders voting on such matter and (y) Affiliated Investment Funds may not in the
aggregate account for more than 49.9% of the amounts set forth in the
calculation of Required Lenders and any amount in excess of 49.9% will be
subject to the limitations set forth in clause (x) above;

(B) Restricted Affiliated Lenders shall not receive (i) information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings or conference calls attended
solely by Lenders and the Administrative Agent and their advisors, other than
the right to receive notices of Borrowings, notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Section 2 and (ii) advice of counsel to the
Lenders or the Administrative Agent or challenge the attorney-client privilege
afforded to such Persons;

 

- 158 -



--------------------------------------------------------------------------------

(C) at the time any Affiliated Lender is making purchases of Loans pursuant to a
Dutch Auction or an open market purchase it shall enter into an Assignment and
Assumption;

(D) at the time of such Purchase Notice and Auction Purchase or open market
purchase, no Default or Event of Default shall have occurred and be continuing
or would result therefrom; and

(E) the aggregate principal amount of all Term Loans that may be purchased by
Restricted Affiliated Lenders through Dutch Auctions or assigned to the
Restricted Affiliated Lenders through open market purchases shall in no event
exceed, as calculated at the time of the consummation of any aforementioned
Purchases or assignments, 20% of the aggregate principal amount of the Term
Loans then outstanding.

Notwithstanding anything to the contrary herein, this Section 13.4(a)(iv) shall
supersede any provisions in Sections 2.8 and 13.6 to the contrary.

(v) Novation. Subject to acceptance and recording thereof pursuant to
Section 13.4(a)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.11, 2.12, 5.5 and 13.1). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations if such transaction complies with
the requirements of Section 13.4.

(vi) Acceptance and Register. Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and
(y) any written consents to such assignment required by Section 13.4, the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(vii) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations in respect of Term Loans and/or Revolving Loan
Commitments to one or more banks or other entities (other than a Disqualified
Lender, a natural person or a Defaulting Lender) (a “Participant”) in all or a
portion of such Lender’s rights and obligations with respect thereto; provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, each Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided further that any Permitted Auction
Purchaser or Affiliated Lender shall only be permitted to be a Participant to
the extent such Permitted Auction Purchaser or Affiliated Lender would otherwise
be

 

- 159 -



--------------------------------------------------------------------------------

permitted to receive an assignment pursuant to Section 13.4(a). Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the first or second proviso of Section 13.12(a) and (2) directly affects such
Participant. Each Lender that sells a participation shall, acting solely for
U.S. federal income tax purposes as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the commitment of, and the principal amounts (and stated interest) of, each
Participant’s interest in the Loans, L/C Obligations or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, L/C Obligations
or its other obligations under any Loan Document) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan, L/C Obligation
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive and binding absent manifest error, and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(viii) The Borrower agrees that (x) each Participant shall be entitled to the
benefits of Sections 2.11, 2.12 and 3.6 (subject to the requirements of those
sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.4(a) and (y) each Participant
shall be entitled to the benefits of Section 5.5 if such Participant agrees, for
the benefit of the Borrower, to comply with the requirements of Section 5.5 to
the same extent as if it were a Lender that had acquired its interest by
assignment pursuant to Section 13.4(a) (and for the purposes of the definitions
of Excluded Taxes, Indemnified Taxes, Other Taxes and Taxes, such Participant
shall be treated as if it were a Lender). Notwithstanding the foregoing, no
Participant shall be entitled to receive any greater payment under Sections
2.11, 3.6 or 5.5 than the applicable participating Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such participating Lender to such Participant had no such participation
occurred, except to the extent such entitlement to receive a greater payment
results from a Change in Tax Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.2.

(b) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.4 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(c) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 13.4.

 

- 160 -



--------------------------------------------------------------------------------

(d) Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.

Notwithstanding the foregoing provisions of this Section 13.4 or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental Term
Loan Commitments and Term Loan Commitments via an electronic settlement system
acceptable to the Administrative Agent and the Borrower as designated in writing
from time to time to the Lenders by the Administrative Agent (the “Settlement
Service”). At any time when the Administrative Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Section 13.4. Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans, Incremental Term Loan
Commitments and Term Loan Commitments pursuant to the Settlement Service.
Assignments and assumptions of Loans, Incremental Term Loan Commitments and Term
Loan Commitments shall be effected by the provisions otherwise set forth herein
until the Administrative Agent notifies Lenders of the Settlement Service as set
forth herein. The Borrower may withdraw its consent to the use of the Settlement
Service at any time upon notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans, Incremental Term Loan Commitments and
Term Loan Commitments shall be effected by the provisions otherwise set forth
herein.

Each Luxembourg Loan Party hereby expressly accepts, agrees and confirms, and
each other party hereto hereby expressly agree, for the purpose of article 1278
et s. and 1281 of the Luxembourg Civil Code, that upon the assignment, transfer
and/or novation by a Lender all or any of its rights or obligations under the
Loan Documents, any security and guarantees created under the Loan Documents
(including under any Security Document) shall be preserved for the benefit of
any assignee or transferee.

13.5 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Borrower or any other Loan Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Loan Document expressly provided are cumulative
and not exclusive of any rights, powers or remedies which the Administrative
Agent, the Collateral Agent, any Issuing Lender or any Lender would otherwise
have. No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender to any other or further
action in any circumstances without notice or demand.

13.6 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata (or in accordance with Section 11.4, as
applicable) based upon their respective shares, if any, of the Obligations with
respect to which such payment was received.

 

- 161 -



--------------------------------------------------------------------------------

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Fees or Letter of Credit Fees, of a sum which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Loan Party to such Lenders in such
amount as shall result in a proportional participation by all the Lenders in
such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.6(a) and (b) shall be subject to the express
provisions of this Agreement that (i) require, or permit, differing payments to
be made to Non-Defaulting Lenders as opposed to Defaulting Lenders and
(ii) permit disproportionate payments with respect to the Loans as, and to the
extent, expressly provided herein. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent, each Issuing
Lender, Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (ii) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

13.7 [Reserved].

13.8 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY LOAN DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY OR

 

- 162 -



--------------------------------------------------------------------------------

EXPRESSED TO BE GOVERNED BY FOREIGN LAW), EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR CLAIM,
IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY OR EXPRESSED TO BE GOVERNED
BY FOREIGN LAW) BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PERSON. EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
HOLDINGS, U.S. HOLDINGS, THE BORROWER OR ANY SUBSIDIARY GUARANTORS IN ANY OTHER
JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY OR EXPRESSED TO BE
GOVERNED BY FOREIGN LAW) BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart by facsimile or electronic
transmission shall be as effective as delivery of an original executed
counterpart.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Closing Date”) on which (a) Holdings, U.S. Holdings, the Borrower, each
Subsidiary Guarantor, the Administrative Agent, each Joint Lead Arranger and
each of the Lenders shall have signed a counterpart hereof (whether

 

- 163 -



--------------------------------------------------------------------------------

the same or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it and (b) the conditions precedent set forth in
Section 7.1 have been satisfied or waived.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.(a) Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Loan Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of Holdings may be
released from, the Guarantee and the Security Documents without the consent of
the Required Lenders or all of the Lenders, as set forth below, in accordance
with the express provisions hereof or thereof that otherwise permit such
release); provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than, except with respect to following
clause (i), a Defaulting Lender) (with Obligations being directly and adversely
affected in the case of following clause (i)(y) or whose Obligations are being
extended in the case of following clause (i)(x)), (i)(x) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the Revolving Loan Maturity Date or (y) or reduce
the rate or extend the time of payment of interest or Fees thereon or of any
scheduled repayment of the Term Loans (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.7(a) shall not constitute a reduction in the rate of interest or Fees
for the purposes of this clause (i)) or of any scheduled repayment of the Term
Loans, (ii) release all or substantially all of the Collateral or all or
substantially all of the value of the Guarantees (except as expressly provided
in the Loan Documents) under all the Security Documents or this Agreement,
respectively, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans and
the Revolving Loan Commitments on the Closing Date) or (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Closing Date); provided further that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender (including any
Defaulting Lender) over the amount thereof then in effect or extend the stated
expiration date of any Commitment of any Lender (including any Defaulting
Lender) without the consent of such Lender (including any Defaulting Lender) (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment or a mandatory repayment of Loans shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent,
(5) without the consent of Collateral Agent, amend, modify or

 

- 164 -



--------------------------------------------------------------------------------

waive any provision relating to the rights or obligations of the Collateral
Agent or (6) reduce the percentage contained in the definitions of the terms
“Required Revolving Lenders” and “Required Term Lenders” without the prior
written consent of each Lender under its respective Facility.

(b) Notwithstanding the foregoing: (I) only the consent of the Required
Revolving Lenders shall be necessary to (i) amend, waive or modify the terms and
provisions of Section 9.1 and the first sentence of Section 11.2(b) (and related
definitions as used in such Sections, but not as used in other Sections of this
Agreement) and no such amendment, waiver or modification of any such terms or
provisions (and related definitions as used in such Sections, but not as used in
other Sections of this Agreement) shall be permitted without the consent of the
Required Revolving Lenders, (ii) amend, modify or waive any condition precedent
set forth in Section 7.2 or 7.3 with respect to the making of Revolving Loans,
Swingline Loans or the issuance of Letters of Credit or (iii) amend, modify or
waive any provision of this Agreement that solely affects the Revolving Lenders
in respect of such Revolving Facility, including (except as explicitly provided
in the first proviso of Section 13.12(a)), the final scheduled maturity,
interest, Fees, prepayment penalties and voting in respect of the Revolving
Facility; (II) only the consent of the Required Term Lenders shall be necessary
to (i) amend, modify or waive any provision of this Agreement that solely
affects the Term Lenders in respect of any Term Facility, including (except as
explicitly provided in the first proviso of Section 13.12(a)), the final
scheduled maturity, interest, Fees, prepayment penalties and voting in respect
of such Term Facility or (ii) amend, modify or waive any condition precedent set
forth in Section 7.2 or 7.3 with respect to the making of Term Loans; and (III)
only the consent of the Required Lenders constituting Incremental Lenders shall
be necessary to (i) amend, modify or waive any condition precedent set forth in
the applicable Incremental Amendment or Section 7.2 or 7.3 with respect to the
making of the applicable Incremental Loans or (ii) amend, modify or waive any
provision of this Agreement or the applicable Incremental Amendment that solely
affects the applicable Incremental Lenders in respect of the applicable
Incremental Facility, including (except as explicitly provided in the first
proviso of Section 13.12(a)), the final scheduled maturity, interest, Fees,
prepayment penalties and voting in respect of the applicable Incremental
Facility.

(c) Notwithstanding the provisions of Section 13.12(a), this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement or to increase the amount of the
existing facilities under this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof, (ii) to permit any such additional
credit facility which is a term loan facility or any such increase in the Term
Facility to share ratably in prepayments with the Term Loans, (iii) to permit
any such additional credit facility which is a revolving loan facility or any
such increase in the Revolving Facility to share ratably in prepayments with the
Revolving Facility and (iv) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders. Notwithstanding
the provisions of this Section 13.12(c), the Required Lenders shall not be able
to increase the L/C Sublimit without the consent of each Issuing Lender affected
thereby.

(d) Notwithstanding the provisions of Section 13.12(a), this Agreement and the
other Loan Documents may be amended in connection with any Permitted Amendment
pursuant to a Loan Modification Offer in accordance with Section 2.16 (and the
Administrative Agent and the Borrower may effect such amendments to this
Agreement, any Intercreditor Agreement (or enter into a replacement thereof) and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the terms of such
Permitted Amendment).

 

- 165 -



--------------------------------------------------------------------------------

(e) Notwithstanding the provisions of Section 13.12(a), but subject to
Section 5.1(b), this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the Refinancing or
modification of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan hereunder (“Replacement Term Loans”); provided that
(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (iii) the Weighted Average
Life to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such Refinancing and (iv) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable (unless all
remaining Lenders have the benefit of any more favorable terms) to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such Refinancing.

(f) Notwithstanding the provisions of Section 13.12(a), this Agreement and the
other Loan Documents may be amended or amended and restated as contemplated by
Section 2.15 in connection with any Incremental Amendment and any increase in or
new Commitments or Loans, with the consent of the Borrower, the Administrative
Agent and the Incremental Term Lenders or Incremental Revolving Lenders (as
applicable) providing such increased or new Commitments or Loans. In addition,
the Administrative Agent may enter into an Intercreditor Agreement (or amend,
supplement or modify and existing Intercreditor Agreement) as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms of any Incremental Term Loans or Incremental Revolving Commitments.

(g) Notwithstanding the provisions of Section 13.12(a), this Agreement and the
other Loan Documents may be amended or amended and restated as contemplated by
Section 2.18 in connection with any Refinancing Amendment and the Lenders
providing the Other Term Loans and Other Revolving Loans. In addition, the
Administrative Agent may enter into an Intercreditor Agreement (or amend,
supplement or modify and existing Intercreditor Agreement) as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms of any Other Term Loans and Other Revolving Loan.

(h) Notwithstanding the provisions of Section 13.12(a), any provision of this
Agreement may be amended by an agreement in writing entered into by Holdings,
the Borrower, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, each Issuing Lender and the
Swingline Lender) if (i) by the terms of such agreement the Commitment (if any)
of each Lender not consenting to the amendment provided for therein shall
terminate upon the effectiveness of such amendment and (ii) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
(including pursuant to an assignment to a replacement Lender in accordance with
Section 13.4) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement

(i) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Security Documents) and related documents
executed by Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the

 

- 166 -



--------------------------------------------------------------------------------

Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any other Person if such amendment, supplement or waiver is
delivered in order (i) to comply with local law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Security Document or other document to be consistent with this Agreement and the
other Loan Documents and (y) if following the Closing Date, the Administrative
Agent and any Loan Party shall have jointly identified an ambiguity,
inconsistency, obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents (other
than the Security Documents), then the Administrative Agent and the Loan Parties
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Documents if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

(j) Notwithstanding the provisions of Section 13.12(a), the Administrative Agent
may amend an Intercreditor Agreement (or enter into a replacement thereof), any
Security Documents and/or replacement Security Documents (including a collateral
trust agreement) in connection with the incurrence of (a) any Indebtedness
permitted under Section 9.2 to provide that a Senior Representative acting on
behalf of the holders of such Indebtedness shall become a party thereto and
shall have rights to share in the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and (b) any Indebtedness
permitted under Section 9.2 to provide that a Senior Representative acting on
behalf of the holders of such Indebtedness shall become a party thereto and
shall have rights to share in the Collateral on a second lien, subordinated
basis to the Obligations and the obligations in respect of any Indebtedness
described in clause (a) above.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.11, 2.12, 3.6, 5.5, 12.6 and 13.1 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.11, 2.12, 3.6 or 5.5 from
those being charged by the respective Lender prior to such transfer, then no
Borrower shall be obligated to pay such increased costs (although the Borrower
shall be obligated to pay any other increased costs of the type described above
resulting from changes in any applicable law, treaty, government rule,
regulation, guideline or order, or in the official interpretation thereof, after
the date of the respective transfer).

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record from time to time the name and address
of each Lender and each Issuing Lender, the Commitments, the principal amounts
of the Loans, L/C Obligations and any other obligations under the Loan
Documents, and the amounts of stated interest due thereon, owing to each Lender
and each Issuing Lender pursuant the terms hereof and any Note. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans, L/C Obligations or other
obligations under the Loan Documents. With respect to any Lender or Issuing
Lender, the transfer of the Commitments of such Lender or Issuing Lender and the
rights to the principal of, and interest on, any Loans, L/C Obligations and any
other obligations under the Loan Documents owing to such Lender or Issuing
Lender shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent and prior to such recordation all amounts
owing to the transferor with respect to such Commitments and Loans, L/C
Obligations and other obligations under the Loan Documents shall

 

- 167 -



--------------------------------------------------------------------------------

remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments, Loans, L/C Obligations or other obligations
under the Loan Documents shall be recorded by the Administrative Agent on the
Register upon and only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption pursuant to
Section 13.4. Upon such acceptance and recordation, the assignee specified
therein shall be treated as a Lender and/or Issuing Lender for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
any Lender or any Issuing Lender (but only, in the case of a Lender or an
Issuing Lender, at the Administrative Agent’s Office and with respect to any
entry relating to their respective Commitments, Loans, L/C Obligations and other
Obligations, as applicable), at any reasonable time and from time to time upon
reasonable prior notice. Coincident with the delivery of such an Assignment and
Assumption to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assignee or transferee Lender
at the request of any such Lender. The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 13.15 to the same extent that the Administrative Agent is otherwise
indemnified pursuant to Section 13.1.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors,
agents, representatives or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Loan Document; provided that any Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.16 or substantially similar terms and (vii) to
any prospective or actual transferee or Participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender; provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16 or substantially similar terms.

(b) Each of Holdings and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings and its Subsidiaries); provided that such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.

13.17 Patriot Act. Each Lender subject to the Patriot Act hereby notifies
Holdings and the Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record

 

- 168 -



--------------------------------------------------------------------------------

information that identifies Holdings, the Borrower and the other Loan Parties
and other information that will allow such Lender to identify Holdings, the
Borrower and the other Loan Parties in accordance with the Patriot Act.

13.18 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

13.19 Judgment Currency. (a) The Loan Parties’ obligations hereunder and under
the other Loan Documents to make payments in the respective Available Currency
(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent or the respective Lender of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Collateral
Agent or such Lender under this Agreement or the other Loan Documents. If for
the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the applicable Alternate
Currency Equivalent or the Dollar Equivalent thereof, as the case may be, and,
in the case of other currencies, the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or the applicable
Alternate Currency Equivalent or any other rate of exchange for this
Section 13.19, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

13.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of Holdings and the Borrower acknowledges and agrees, and acknowledges its
Affiliates’’ understanding, that: (a)(i) no fiduciary, advisory or agency
relationship between Holdings and its Subsidiaries and the Administrative Agent,
any Joint Lead

 

- 169 -



--------------------------------------------------------------------------------

Arranger, any Issuing Lender, any Swingline Lender or any Lender is intended to
be or has been created in respect of the transactions contemplated hereby or by
the other Loan Documents, irrespective of whether the Administrative Agent, any
Joint Lend Arranger, any Issuing Lender, any Swingline Lender or any Lender has
advised or is advising Holdings or any Subsidiary on other matters, (ii) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Joint Lead Arrangers, the Issuing Lenders, the
Swingline Lenders and the Lenders are arm’s-length commercial transactions
between Holdings and its Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers, the Issuing Lenders, the Swingline Lenders and
the Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b)(i) the Administrative Agents, the Joint
Lead Arrangers, the Issuing Lenders, the Swingline Lenders and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed, in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; (ii) none of the Administrative Agent, the Joint Lead Arrangers,
the Issuing Lenders, the Swingline Lenders and the Lenders has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Joint Lead
Arrangers, the Issuing Lenders, the Swingline Lenders and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower or any of its Affiliates and none of the
Administrative Agent, the Joint Lead Arrangers, the Issuing Lenders, the
Swingline Lenders and the Lenders has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
Law, each of Holdings and the Borrower hereby waives and releases any respective
claims that either may have against the Administrative Agent, the Joint Lead
Arrangers, the Issuing Lenders, the Swingline Lenders and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature pages follow]

 

- 170 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly Authorized Officers or
authorized representatives as of the day and year first above written.

 

THE BORROWER:     ANCESTRY.COM INC.     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer GUARANTORS:  
  ANCESTRY.COM LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     ANCESTRY
US HOLDINGS INC.     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     ANCESTRY
INTERNATIONAL HOLDINGS LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Manager     ANCESTRY.COM DNA, LLC    
By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer    
ANCESTRY.COM OPERATIONS INC.     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

    iARCHIVES, INC.     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     TGN
SERVICES, LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer    

ANCESTRY.COM OPERATIONS INC.,

as Sole Member of

WE’RE RELATED, LLC

    By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     ANCESTRY
INTERNATIONAL LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     ANCESTRY
IRELAND DNA LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Manager     FIND A GRAVE, INC.    
By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

    ANCESTRYHEALTH.COM, LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     ANCESTRY
INTERNATIONAL DNA, LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Chief Financial Officer     ANCESTRY
IRELAND HEALTH LLC     By:  

/s/ Howard Hochhauser

      Name: Howard Hochhauser       Title: Manager GIVEN under the common seal
of     (Common Seal) ANVILIRE     and DELIVERED as a DEED      

/s/ David Sanfey

      Director    

For and on behalf of Matsack Trust Limited

     

/s/ Libby Garvey

      Secretary GIVEN under the common seal of     (Common Seal) ANVILIRE ONE  
  and DELIVERED as a DEED      

/s/ David Sanfey

      Director    

For and on behalf of Matsack Trust Limited

     

/s/ Libby Garvey

      Secretary

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

GIVEN under the common seal of (Common Seal) ANVILIRE TWO and DELIVERED as a
DEED

/s/ David Sanfey

Director

For and on behalf of Matsack Trust Limited

/s/ Libby Garvey

Secretary GIVEN under the common seal of (Common Seal)

ANCESTRY INTERNATIONAL DNA COMPANY

and DELIVERED as a DEED

/s/ David Sanfey

Director

For and on behalf of Matsack Trust Limited

/s/ Libby Garvey

Secretary

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

GIVEN under the common seal of     (Common Seal)

ANCESTRY INTERNATIONAL HEALTH

UNLIMITED COMPANY

    and DELIVERED as a DEED      

/s/ David Sanfey

      Director    

For and on behalf of Matsack Trust Limited

     

/s/ Libby Garvey

      Secretary GIVEN under the common seal of     (Common Seal) ANCESTRY
INFORMATION OPERATIONS COMPANY     and DELIVERED as a DEED      

/s/ David Sanfey

      Director    

For and on behalf of Matsack Trust Limited

     

/s/ Libby Garvey

      Secretary    

ANCELUX 3 S.À R.L.

 

Duly represented by:

    By:  

/s/ Séverine Michel

      Name: Séverine Michel       Title: Manager and Authorised Signatory    

ANCELUX 4 S.À R.L.

 

Duly represented by:

    By:  

/s/ Séverine Michel

      Name: Séverine Michel       Title: Manager and Authorised Signatory

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

   

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Collateral Agent,

Swingline Lender and a Lender

    By:  

/s/ Jonathon Rauen

      Name: Jonathon Rauen       Title: Authorized Signatory    

MORGAN STANLEY BANK, N.A., as Issuing

Lender and a Lender

    By:  

/s/ Jonathon Rauen

      Name: Jonathon Rauen       Title: Authorized Signatory    

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Issuing Lender and a Lender

    By:  

/s/ Vipul Dhadda

      Name: Vipul Dhadda       Title: Authorized Signatory     By:  

/s/ Jayant Rao

      Name: Jayant Rao       Title: Authorized Signatory     DEUTSCHE BANK AG
NEW YORK BRANCH, as Issuing Lender and a Lender     By:  

/s/ Ian Dorrington

      Name: Ian Dorrington       Title: Managing Director     By:  

/s/ Sandeep Desai

      Name: Sandeep Desai       Title: Managing Director    

GOLDMAN SACHS BANK USA, as Issuing

Lender and a Lender

    By:  

/s/ Anna Ashurov

      Name: Anna Ashurov       Title: Authorized Signatory    

ROYAL BANK OF CANADA, as Issuing Lender

and a Lender

    By:  

/s/ Mark Gronich

      Name: Mark Gronich       Title: Authorized Signatory

[Signature page to Credit Agreement]